--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



[Conformed Copy]

REVOLVING CREDIT AGREEMENT

by and among

WEIS MARKETS, INC.,

the LENDERS referred to herein,

the ISSUING BANK referred to herein,

and

MELLON BANK, N.A.,

as Administrative Agent

Dated as of October 15, 2002

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





TABLE OF CONTENTS





ARTICLE I DEFINITIONS; CONSTRUCTION 1          

1.1

Certain Definitions 1   1.2 Construction 11  

1.3

Accounting Principles 12         ARTICLE II THE CREDITS 12          

2.1

Revolving Credit Loans 12  

2.2

Revolving Credit Commitment Fee; Reduction of the Revolving Credit Committed
Amounts 13  

2.3

Making of Loans 13  

2.4

Interest Rates 14  

2.5

Conversion or Renewal of Interest Rate Options 16  

2.6

Prepayments 17  

2.7

Interest Payment Dates 17  

2.8

Pro Rata Treatment; Payments Generally 18  

2.9

Additional Compensation in Certain Circumstances 18  

2.10

Taxes 20  

2.11

Tax Forms 21         ARTICLE III THE LETTERS OF CREDIT 22          

3.1

The Letters of Credit 23  

3.2

Procedure for Issuance and Amendment of Letters of Credit 23  

3.3

Letter of Credit Participating Interests 24  

3.4

Letter of Credit Drawings and Reimbursements 25  

3.5

Obligations Absolute 26  

3.6

Further Assurances 26  

3.7

Cash Deposit for Letters of Credit 27  

3.8

Certain Provisions Relating to the Issuing Bank 28  

3.9

Existing Letters of Credit 28         ARTICLE IV REPRESENTATIONS AND WARRANTIES
29          

4.1

Corporate Status 29  

4.2

Corporate Power and Authorization 29  

4.3

Execution and Binding Effect 29  

4.4

Governmental Approvals and Filings 29  

4.5

Absence of Conflicts 29  

4.6

Audited Financial Statements 30  

4.7

Interim Financial Statements 30  

4.8

Absence of Material Adverse Changes 31  

4.9

Absence of Material Adverse Changes 31  

4.10

Projections 31  

4.11

Solvency 31  

4.12

Accurate and Complete Disclosure 31  

4.13

Margin Regulations 31  

4.14

Subsidiaries 31  

4.15

Partnerships, etc. 32  

4.16

Litigation 32  

4.17

Absence of Events of Default 32  

4.18

Absence of Other Conflicts 32  

4.19

Insurance 32  

4.20

Title to Property 32  

4.21

Intellectual Property 33  

4.22

Taxes 33  

4.23

Employee Benefit Plans 33  

4.24

Environmental Compliance 33  

4.25

Investment Company 34         ARTICLE V CONDITIONS OF LENDING 34          

5.1

Conditions to Initial Loans 34  

5.2

Conditions to All Loans 35         ARTICLE VI AFFIRMATIVE COVENANTS 35          

6.1

Basic Reporting Requirements 35  

6.2

Insurance 37  

6.3

Payment of Taxes and Other Potential Charges and Priority Claims 38  

6.4

Preservation of Corporate Status 38  

6.5

Governmental Approvals and Filings 38  

6.6

Maintenance of Properties 38  

6.7

Avoidance of Other Conflicts 38  

6.8

Financial Accounting Practices 39  

6.9

Continuation of or Change in Business 39  

6.10

Use of Proceeds 39  

6.11

Environmental Matters 39         ARTICLE VII NEGATIVE COVENANTS 39           7.1
Financial Covenants 39  

7.2

Liens 40  

7.3

Indebtedness 41  

7.4

Guaranties, Indemnities, etc. 41  

7.5

Loans, Advances and Investments 42  

7.6

Restricted Stock Repurchases 43  

7.7

Disposal of Assets 43  

7.8

Limitation on Mergers, Consolidations and Dissolutions 43  

7.9

Capital Expenditures; Acquisitions 44  

7.10

Sale 44  

7.11

Dealings with Affiliates 44  

7.12

Limitation on Certain Benefit Liabilities 44  

7.13

Consolidated Tax Return 45  

7.14

Fiscal Year 45  

7.15

Limitation on Other Restrictions on Dividends by Subsidiaries, etc. 45  

7.16

Limitation on Other Restrictions on Amendment of the Loan Documents, etc. 45  

7.17

Limitation on Other Restrictions on Liens. 46         ARTICLE VIII DEFAULTS 46  
        8.1 Events of Default 46   8.2 Consequences of an Event of Default 48  
      ARTICLE IX THE AGENT 48           9.1 Appointment 48   9.2 General Nature
of Administrative Agent's Duties 49   9.3 Exercise of Powers 49   9.4 General
Exculpatory Provisions 50   9.5 Administration by the Administrative Agent 51  
9.6 Lender Parties Not Relying on Administrative Agent or Other Lender Parties
51   9.7 Indemnification 51   9.8 Administrative Agent in its Individual
Capacity 51   9.9 Holders of Notes 51   9.10 Successor Administrative Agent 52  
9.11 Calculations 52   9.12 Administrative Agent's Fee 52   9.13 Funding by
Administrative Agent 52         ARTICLE X MISCELLANEOUS 53          

10.1

Holidays 53   10.2 Records 53   10.3 Amendments and Waivers 53   10.4 No Implied
Waiver; Cumulative Remedies 54   10.5 Notices 54   10.6 Expenses; Taxes;
Indemnity 55   10.7 Severability 56   10.8 Prior Understandings 56   10.9
Duration; Survival 56   10.10 Counterparts 56   10.11 Limitation on Payments 56
  10.12 Set 56   10.13 Sharing of Collections 57   10.14 Successors and Assigns;
Participations; Assignments 57   10.15 Confidentiality 59   10.16 Governing Law;
Submission to Jurisdiction: Waiver of Jury Trial; Limitation of Liability 60



Exhibit A Revolving Credit Note

Exhibit B Transfer Supplement

Exhibit C Subsidiary Guaranty

Exhibit D Compliance Certificate

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, dated as of October 15, 2002, by and among WEIS
MARKETS, INC., a Pennsylvania corporation (the "Borrower"), the lenders parties
hereto from time to time (the "Lenders", as defined further below), the Issuing
Bank referred to herein, MELLON BANK, N.A., a national banking association, as
Administrative Agent for the Lenders hereunder (in such capacity, together with
its successors in such capacity, the "Administrative Agent").

Recitals:

The Borrower has requested the Administrative Agent, the Lenders and the Issuing
Bank to enter into this Agreement and to extend credit to the Borrower as
provided herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and intending to be legally bound hereby, the parties hereto
agree as follows:

ARTICLE 1
DEFINITIONS; CONSTRUCTION

1.1 Certain Definitions. In addition to other words and terms defined elsewhere
in this Agreement, as used herein the following words and terms shall have the
following meanings, respectively, unless the context hereof otherwise clearly
requires:

"Affected Lender" shall have the meaning set forth in Section 2.4(d) hereof.

"Affiliate" of a Person (the "Specified Person") shall mean (a) any Person which
directly or indirectly controls, or is controlled by, or is under common control
with, the Specified Person, (b) any director or officer (or, in the case of a
Person which is not a corporation, any individual having analogous powers) of
the Specified Person or of a Person who is an Affiliate of the Specified Person
within the meaning of the preceding clause (a), (c) each member of the Weis
Family and (d) the lineal descendants and ascendants and spouses of natural
Persons included in clauses (a), (b) or (c). For purposes of the preceding
sentence, "control" of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

"Applicable Margin" shall have the meaning set forth in Section 2.4(a) hereof.

"Base Rate" shall have the meaning set forth in Section 2.4(a) hereof.

"Base Rate Option" shall have the meaning set forth in Section 2.4(a) hereof.

"Base Rate Portion" of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at such time
(i) under the Base Rate Option or (ii) in accordance with Section 2.8(c)(ii)
hereof.

"Business Day" shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the Commonwealth of Pennsylvania or other day on which banking
institutions are authorized or obligated to close in Pittsburgh, Pennsylvania.

"Capital Lease" shall mean any lease which, in accordance with GAAP, would be
treated as a capitalized item.

--------------------------------------------------------------------------------





"Cash Equivalent Investments" shall mean any of the following, to the extent
acquired for investment and not with a view to achieving trading profits: (a)
obligations fully backed by the full faith and credit of the United States of
America maturing not in excess of one year from the date of acquisition, (b)
commercial paper maturing not in excess of nine months from the date of
acquisition and rated "P1" by Moody's Investors Service or "A1" by Standard &
Poor's Corporation on the date of acquisition, (c) certificates of deposit
maturing within one year from the date of acquisition thereof (i) issued by any
bank or savings and loan association to the extent insured by the Federal
Deposit Insurance Corporation or the Federal Savings and Loan Insurance
Corporation, or (ii) issued by commercial banks or trust companies organized
under the laws of the United States or America or any state thereof having not
less than $100,000,000 of capital, surplus and undivided profits, (d) repurchase
agreements, having terms of less than thirty (30) days, for government
obligations of the type specified in clause (a) above with a United States
commercial bank or trust company meeting the requirements of subclause (c)(ii)
above, provided that, such repurchase agreements are fully collateralized by
such government obligations, or (e) tax exempt obligations issued by the United
States of America, any state thereof or any other governmental authority
maturing within one year from the date of acquisition thereof and having a
rating of not less than MIG-1 (Moody's Investment Grade 1) from Moody's
Investors Services, Inc.

"Change of Control" shall mean that at any time any Person or group of Persons
(as defined in the Securities Exchange Act of 1934, as amended) not a member of
the Weis Family shall own more than 20% of the voting capital stock of the
Borrower or more than 20% of the equity securities of the Borrower.

"Closing Date" shall mean October 18, 2002 or such later date as shall be
acceptable to the Administrative Agent and the Borrower (but in any event not
later than October 31, 2002).

"Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, and regulations thereunder, in each case as
in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.

"Commitment Percentage" of a Lender at any time shall mean the percentage that
such Lender's Revolving Credit Committed Amount represents of the aggregate
Revolving Credit Committed Amounts of all Lenders.

"Confidential Information" shall have the meaning given in Section 10.15 hereof.

"Consolidated Assets" shall mean at any time, assets of the Borrower and its
consolidated subsidiaries at such time, determined in accordance with GAAP.

"Consolidated Capital Expenditures" of any Person shall mean, for any period,
all expenditures (whether paid in cash or accrued as liabilities during such
period) of such Person during such period which would be classified as capital
expenditures in accordance with GAAP (including, without limitation,
expenditures for maintenance and repairs which are capitalized, and Capital
Leases to the extent an asset is recorded in connection therewith in accordance
with GAAP).

"Consolidated Cash Interest Expense" shall mean, for any period, the cash
payments of interest on the Consolidated Indebtedness of the Borrower and its
consolidated Subsidiaries due and payable by the Borrower and its consolidated
Subsidiaries during such fiscal period.

"Consolidated Cash Tax Payments" shall mean, for any period, cash payments by
the Borrower and its consolidated Subsidiaries for federal, state and local
income taxes during such period.

-2-

--------------------------------------------------------------------------------



"Consolidated EBITDA" shall mean, for any period, the sum of (i) Consolidated
Net Income for such period (exclusive of extraordinary gains and losses),
(ii) Consolidated Interest Expense for such period, (iii) Consolidated Tax
Expense for such period and (iv) depreciation and amortization expense of the
Borrower and its consolidated Subsidiaries for such period, all determined in
accordance with GAAP.

"Consolidated Indebtedness" shall mean at any time, Indebtedness of the Borrower
and its consolidated Subsidiaries at such time determined in accordance with
GAAP.

"Consolidated Interest Expense" shall mean, for any period, the payments of
interest on the Consolidated Indebtedness of the Borrower and its consolidated
Subsidiaries due and payable by the Borrower and its consolidated Subsidiaries
during such fiscal period.

"Consolidated Net Income" shall mean, for any period, the consolidated net
income of the Borrower and its consolidated Subsidiaries for such period,
determined in accordance with GAAP.

"Consolidated Net Worth" at any time shall mean the total amount of
stockholders' equity of the Borrower and its consolidated Subsidiaries at such
time, determined on a consolidated basis in accordance with GAAP; provided that,
each item of the following types shall be deducted, to the extent such item is
positive and is otherwise included therein: (a) any write-ups or other
revaluation after the Closing Date in the book value of any asset owned by the
Borrower or any of its consolidated Subsidiaries (other than write-ups resulting
from the acquisition of assets of a business made within one year after such
acquisition and accounted for by purchase accounting, and write-ups resulting
from the valuation in the ordinary course of business of investment securities
and inventory at the lower of cost or market), (b) all investments in and loans
and Advances to (i) unconsolidated Subsidiaries of the Borrower, and
(ii) Persons that are not Subsidiaries of the Borrower (other than Cash
Equivalent Investments), and (c) treasury stock.

"Consolidated Tax Expense" shall mean, for any period, charges against income of
the Borrower and its consolidated Subsidiaries for federal, state and local
income taxes, during such period.

"Corresponding Source of Funds" shall mean the proceeds of hypothetical receipts
by a Lender of one or more Dollar deposits in the interbank eurodollar market at
the beginning of the Funding Period corresponding to such Funding Segment having
maturities approximately equal to such Funding Period and in an aggregate amount
approximately equal to such Lender's Pro Rata share of such Funding Segment.

"Dollar," "Dollars" and the symbol "$" shall mean lawful money of the United
States of America.

"Environmental Laws" means the Clean Water Act, also known as the Federal Water
Pollution Control Act, 33 U.S.C. §1251 et seq., as amended by the Water Quality
Act of 1987, Pub. L. No. 100-4 (Feb. 4, 1987), the Toxic Substances Control Act,
15 U.S.C. §2601 et seq., the Clean Air Act, 42 U.S.C. §7401, et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §136 et seq., the
Safe Drinking Water Act, 42 U.S.C. §300f et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §1021 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act ("CERCLA"), 42 U.S.C. §9601 et seq.,
the Superfund Amendment and Reauthorization Act of 1986 ("SARA"), Public Law
99-499, 100 Stat. 1613, the Emergency Planning and Community Right to Know Act,
42 U.S.C. §11001 et seq., the Resource Conservation and Recovery Act ("RCRA"),
42 U.S.C. §6901 et seq., and the Occupational Safety and Health Act as amended
("OSHA"), 29 U.S.C. §655 and §657 (but only to the extent that it is an
Environmental Law under the definition

-3-

--------------------------------------------------------------------------------



set forth below), as any of the same have been amended or may be further amended
from time to time, together with all other Laws now or hereafter existing with
respect to Hazardous Substances or relating to pollution or protection of the
environment, including without limitation all common laws of nuisance,
negligence or strict liability relating thereto and all Laws relating to
emissions, discharges, spills, disposal, releases or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes into the environment (including without limitation ambient air,
surface water, groundwater, land surface or subsurface strata or life therein)
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed also to refer to any successor sections.

"ERISA Affiliate" shall mean, at any time, any member of a controlled group of
corporations under Section 414(b) of the Code of which the Borrower or any
Subsidiary is a member, and any trade or business (whether or not incorporated)
under common control under Section 414(c) of the Code with the Borrower or any
Subsidiary, and all other entities which, together with the Borrower and the
Subsidiaries, are treated as a single employer under Section 414(m) or (o) of
the Code.

"EuroRate" shall have the meaning set forth in Section 2.4(a) hereof.

"EuroRate Option" shall have the meaning set forth in Section 2.4(a) hereof.

"EuroRate Portion" of any Loan or Loans shall mean at any time the portion,
including the whole, of such Loan or Loans bearing interest at any time under
the EuroRate Option or at a rate calculated by reference to the EuroRate under
Section 2.8(c)(i) hereof. If no Loan or Loans is specified, "EuroRate Portion"
shall refer to the EuroRate Portion of all Loans outstanding at such time.

"EuroRate Reserve Percentage" shall have the meaning set forth in Section 2.4(a)
hereof.

"Event of Default" shall mean any of the Events of Default described in Section
8.1 hereof.

"Existing Letters of Credit" shall have the meaning set forth in Section 3.9.

"Federal Funds Effective Rate" for any day shall mean the rate per annum
(rounded upward to the nearest 1/100 of 1%) determined by the Administrative
Agent (which determination shall be conclusive) to be the rate per annum
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight Federal funds
transactions arranged by Federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the date of this Agreement; provided that, if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the "Federal
Funds Effective Rate" for such day shall be the Federal Funds Effective Rate for
the last day on which such rate was announced.

-4-

--------------------------------------------------------------------------------



"Fiscal Quarter" shall mean each thirteen or fourteen-week fiscal period of the
Borrower ending in each March, June, September and December, respectively.

"Fiscal Year" shall mean each annual fiscal period of the Borrower ending on the
last Saturday in each December.

"Fixed Charge Coverage Ratio" at the end of any Fiscal Quarter, shall mean the
ratio of Consolidated EBITDA for the four Fiscal Quarter period then ending to
the sum of (i) Consolidated Cash Interest Expense, (ii) Consolidated Cash Tax
Payments, (iii) Scheduled Principal Debt Service, and (iv) dividends paid on or
with respect to the Borrower's capital stock, in each case (except for clause
(iii)) for the four Fiscal Quarter period then ending.

"Funding Periods" shall have the meaning set forth in Section 2.4(b) hereof.

"Funding Segment" of the EuroRate Portion of the Revolving Credit Loans at any
time shall mean the entire principal amount of such Portion to which at the time
in question there is applicable a particular Funding Period beginning on a
particular day and ending on a particular day.

"GAAP" shall have the meaning set forth in Section 1.3 hereof.

"Governmental Action" shall have the meaning set forth in Section 4.4 hereof.

"Governmental Authority" shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

"Guarantors" shall mean all subsidiaries of the Borrower that are parties to the
Subsidiary Guaranty.

"Guaranty Equivalent" shall have the following meaning: a Person (the "Deemed
Guarantor") shall be deemed to be subject to a Guaranty Equivalent in respect of
any obligation (the "Assured Obligation") of another Person (the "Deemed
Obligor") if the Deemed Guarantor directly or indirectly guarantees, becomes
surety for, endorses, assumes, agrees to indemnify the Deemed Obligor against,
or otherwise agrees, becomes or remains liable (contingently or otherwise) for,
such Assured Obligation, in whole or in part. Without limitation, the Guaranty
Equivalent shall be deemed to exist if a Deemed Guarantor enters into, agrees,
becomes or remains liable (contingently or otherwise), directly or indirectly,
to do any of the following: (a) purchase or assume, or to supply funds for the
payment, purchase or satisfaction of, an Assured Obligation, (b) make any loan,
advance, capital contribution or other investment in, or to purchase or lease
any property or services from, a Deemed Obligor (i) to maintain the solvency of
the Deemed Obligor, (ii) to enable the Deemed Obligor to meet any other
financial condition, (iii) to enable the Deemed Obligor to satisfy any Assured
Obligation or any other payment, or (iv) to assure the holder of such Assured
Obligation against loss, (c) purchase or lease property or services from the
Deemed Obligor regardless of the nondelivery of or failure to furnish of such
property or services, (d) a transaction having the characteristics of a
takeorpay or throughput contract, or (e) any other transaction the effect of
which is to assure the payment or performance (or payment of damages or other
remedy in the event of nonpayment or nonperformance) in whole or in part of any
Assured Obligation.

"Hazardous Substance" means any substance which (i) constitutes a hazardous
waste or substance under any applicable Environmental Laws, (ii) constitutes a
"hazardous substance" under CERCLA or the regulations promulgated thereunder,
(iii) constitutes a "hazardous waste" under RCRA or the regulations promulgated
thereunder, (iv) constitutes a pollutant, contaminant, chemical or industrial,
toxic or hazardous substance or

-5-

--------------------------------------------------------------------------------



waste, (v) exhibits any of the hazardous characteristics enumerated in 40 C.F.R.
Sections 261.20-261.24, inclusive, (vi) constitutes any of those extremely
hazardous substances listed under 302 of SARA which are present in threshold
planning or reportable quantities as defined under SARA, (vii) constitutes toxic
or hazardous chemical substances which are present in quantities which exceed
exposure standards as those terms are defined under 6 and 8 of OSHA and 29
C.F.R. Part 1910, subpart 2, (viii) constitutes or consists of, in whole or in
part, asbestos, urea formaldehyde, chlorinated biphenyls (polychlorinated or
monochlorinated) or petroleum products or (ix) constitutes a hazardous material
which, when transported, is subject to regulation by the United States
Department of Transportation at 49 C.F.R. Parts 171-199.

"Indebtedness" of a Person shall mean the following (without duplication):
(a) all obligations on account of money borrowed by, or for or on account of, or
deposits with or advances to, such Person, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person for the deferred purchase price of property or
services (except trade accounts payable arising in the ordinary course of
business), (d) all obligations secured by a Lien on property owned by such
Person (whether or not assumed, and without regard to any limitation of the
rights and remedies of the holder of such Lien to repossession or sale of such
property), (e) all obligations of such Person under leases which are, or which
should in accordance with GAAP be accounted for as, capitalized leases (without
regard to any limitation of the rights and remedies of the lessor under such
capitalized lease to repossession or sale of such property), (f) the maximum
amount available to be drawn under any letter of credit issued for the account
of such Person (irrespective of whether the conditions for any such drawing are
met at the time in question) and the unreimbursed amount of all drawings under
any such letter of credit, (g) all obligations of such Person in respect of
acceptances or similar obligations issued for the account of such Person, and
(h) all Indebtedness of others as to which such Person is the Deemed Guarantor
under a Guaranty Equivalent.

"Indemnified Parties" shall mean the Administrative Agent, the Lenders, the
Issuing Bank, their respective affiliates, and the directors, officers,
employees, attorneys and agents of each of the foregoing.

"Initial Revolving Credit Committed Amount" shall have the meaning set forth in
Section 2.1(a) hereof.

"Issuing Bank" shall mean Mellon Bank, N.A. and its successors and assigns.

"Law" shall mean any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

"Lender" shall mean any of the Lenders listed on the signature pages hereof,
subject to the provisions of Section 10.14 hereof pertaining to Persons becoming
or ceasing to be Lenders.

"Lender Parties" shall mean the Administrative Agent, the Lenders and the
Issuing Bank.

"Letter of Credit" shall have the meaning given that term in Section 3.1(a).

"Letter of Credit Application" shall have the meaning given that term in Section
3.2(a).

"Letter of Credit Cash Account" shall have the meaning given that term in
Section 3.7.

"Letter of Credit Commitment" shall have the meaning given that term in Section
3.1.

-6-

--------------------------------------------------------------------------------





"Letter of Credit Exposure" at any time shall mean the sum of (a) the aggregate
Letter of Credit Unreimbursed Draws and (b) the aggregate Letter of Credit
Undrawn Availability at such time.

"Letter of Credit Facing Fee" shall have the meaning given that term in
Section 3.1(e) hereof.

"Letter of Credit Fee" shall have the meaning given that term in Section 3.1(d)
hereof.

"Letter of Credit Participating Interest" shall have the meaning given that term
in Section 3.3(a) hereof.

"Letter of Credit Reimbursement Obligation" with respect to a Letter of Credit
shall mean the obligation of the Borrower to reimburse the Issuing Bank for
Letter of Credit Unreimbursed Draws, together with interest thereon.

"Letter of Credit Undrawn Availability" with respect to a Letter of Credit at
any time shall mean the maximum amount available to be drawn under such Letter
of Credit at such time or thereafter, regardless of the existence or
satisfaction of any conditions or limitations on drawing.

"Letter of Credit Unreimbursed Draws" with respect to a Letter of Credit at any
time shall mean the aggregate amount at such time of all payments made by the
Issuing Bank under such Letter of Credit, to the extent not repaid by the
Borrower.

"Lien" shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

"Loan" shall mean any loan by a Lender to the Borrower under this Agreement, and
"Loans" shall mean all Loans made by the Lenders under this Agreement.

"Loan Documents" shall mean this Agreement, the Notes, the Subsidiary Guaranty,
the Transfer Supplements, the Letters of Credit, the Letter of Credit
Applications, and all other agreements and instruments extending or renewing any
indebtedness, obligation or liability arising under any of the foregoing, in
each case as the same may be amended, modified or supplemented from time to time
hereafter.

"Loan Parties" shall mean the Borrower and the Guarantors.

"London Business Day" shall mean a day for dealing in deposits in Dollars by and
among banks in the London interbank market and which is a Business Day.

"Material Adverse Effect" shall mean: (a) a material adverse effect on the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) a material adverse effect on the ability of any Loan Party
to perform or comply with any of the terms and conditions of any Loan Document,
or (c) an adverse effect on the legality, validity, binding effect or
enforceability of any Loan Document, or the ability of the Administrative Agent
or any Lender to enforce any rights or remedies under or in connection with any
Loan Document.

"Multiemployer Plan" shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA.

-7-

--------------------------------------------------------------------------------





"Note" or "Notes" shall mean the Revolving Credit Note(s) of the Borrower
executed and delivered under this Agreement, together with all extensions,
renewals, refinancings or refundings of any thereof in whole or part.

"Obligations" shall mean all indebtedness, obligations and liabilities of the
Borrower to any Lender or the Administrative Agent from time to time arising
under or in connection with or related to or evidenced by or secured by or
pursuant to this Agreement or any other Loan Document, and all extensions or
renewals thereof, whether such indebtedness, obligations or liabilities are
direct or indirect, otherwise secured or unsecured, joint or several, absolute
or contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising. Without limitation of the foregoing, such
indebtedness, obligations and liabilities include the principal amount of Loans,
interest, fees, indemnities or expenses under or in connection with this
Agreement or any other Loan Document, and all extensions and renewals thereof,
whether or not such Loans were made in compliance with the terms and conditions
of this Agreement or in excess of the obligation of the Lenders to lend.
Obligations shall remain Obligations notwithstanding any assignment or transfer
or any subsequent assignment or transfer of any of the Obligations or any
interest therein.

"Office," when used in connection with the Administrative Agent, shall mean its
office located at One Mellon Bank Center, Pittsburgh, Pennsylvania, or at such
other office or offices of the Administrative Agent or any branch, subsidiary or
affiliate thereof as may be designated in writing from time to time by the
Administrative Agent to the Borrower.

"Option" shall mean the Base Rate Option or the EuroRate Option, as the case may
be.

"Other Taxes" shall have the meaning set forth in Section 2.10 hereof

"Participants" shall have the meaning set forth in Section 10.14(b) hereof.

"PBGC" shall mean the Pension Benefit Guaranty Corporation established under
Title IV of ERISA or any other governmental agency, department or
instrumentality succeeding to the functions of said corporation.

"Permitted Liens" shall have the meaning set forth in Section 7.2 hereof.

"Person" shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated association, joint venture, jointstock company,
Governmental Authority or any other entity.

"Plan(s)" shall mean (i) any Multiemployer Plan and (ii) any other employee
pension benefit plan within the meaning of Section 3(2) of ERISA (other than a
Multiemployer Plan) covered by Title IV of ERISA by reason of Section 4021 of
ERISA, of which the Borrower, any Subsidiary or any ERISA Affiliate is a
"contributing sponsor" within the meaning of Section 4001(a)(13) of ERISA.

"Portion" shall mean the Base Rate Portion or the EuroRate Portion, as the case
may be.

"Postretirement Benefits" of a Person shall mean any benefits, other than
retirement income, provided by such Person to retired employees, or to their
spouses, dependents or beneficiaries, including, without limitation, group
medical insurance or benefits, or group life insurance or death benefits.

"Postretirement Benefit Obligation" of a Person shall mean that portion of the
actuarial present value of all Postretirement Benefits expected to be provided
by such Person which is attributable to employees' service

-8-

--------------------------------------------------------------------------------



rendered to the date of determination (assuming that such liability accrues
ratably over an employee's working life to the earlier of his date of retirement
or the date on which the employee would first become eligible for full
benefits), reduced by the fair market value as of the date of determination of
any assets which are segregated from the assets of such Person and which have
been restricted so that they cannot be used for any purpose other than to
provide Postretirement Benefits or to defray related expenses.

"Potential Default" shall mean any event or condition which with notice, passage
of time or a determination by the Required Lenders, or any combination of the
foregoing, would constitute an Event of Default.

"Prime Rate" as used herein, shall mean the interest rate per annum announced
from time to time by the Administrative Agent as its prime rate. The Prime Rate
may be greater or less than other interest rates charged by the Administrative
Agent to other borrowers and is not solely based or dependent upon the interest
rate which the Administrative Agent may charge any particular borrower or class
of borrowers.

"Prohibited Transaction" shall mean any of the transactions described in Section
406 of ERISA or Section 4975 of the Code.

"Pro Rata" shall mean from or to each Lender in proportion to its Commitment
Percentage.

"Purchasing Lender" shall have the meaning set forth in Section 10.14(c) hereof.

"Register" shall have the meaning set forth in Section 10.14(d) hereof.

"Regular Payment Date" shall mean the last day of each December, March, June and
September after the date hereof.

"Reportable Event" shall mean any of the events set forth in Section 4043(b) of
ERISA.

"Required Lenders" shall mean, as of any date, Lenders having Revolving Credit
Exposures that constitute, in the aggregate, more than 50% of the Revolving
Credit Exposures of all Lenders on such date or, if no Loans, Letters of Credit
or Letter of Credit Unreimbursed Draws are outstanding on such date, Lenders
which have Revolving Credit Committed Amounts that constitute, in the aggregate,
more than 50% of the Revolving Credit Committed Amounts of all the Lenders.

"Responsible Officer" shall mean the President, any Vice President, the
Treasurer, the Assistant Treasurer or Chief Financial Officer of the Borrower.

"Restricted Stock Repurchases" shall mean any payment or the incurrence of any
liability to make any payment, in cash, property or other assets for the purpose
of purchasing, retiring or redeeming any shares of any class of capital stock of
the Borrower or any Subsidiary (or any warrants or options evidencing a right to
purchase any such shares of stock) or making any other distribution in respect
of the purchase, retirement or redemption of any such shares of stock (or any
warrants or options evidencing a right to purchase any such shares of stock),
including the payment of taxes on behalf of a shareholder in connection with any
such purchase, retirement or redemption; provided, that the term "Restricted
Stock Repurchases" shall not include payments or liabilities described above
which are made or incurred by any Subsidiary to or in favor of the Borrower.

-9-

--------------------------------------------------------------------------------



"Revolving Credit Commitment" shall have the meaning set forth in Section 2.1(a)
hereof.

"Revolving Credit Commitment Fee" shall have the meaning set forth in
Section 2.2(a) hereof.

"Revolving Credit Committed Amount" shall have the meaning set forth in
Section 2.1(a) hereof.

"Revolving Credit Exposure" of any Lender at any time shall mean the sum at such
time of the outstanding principal amount of such Lender's Revolving Credit Loans
plus such Lender's Pro Rata share of the aggregate Letter of Credit Exposure.

"Revolving Credit Loans" shall have the meaning set forth in Section 2.1(a)
hereof.

"Revolving Credit Maturity Date" shall mean October 18, 2005.

"Revolving Credit Notes" shall mean the promissory notes of the Borrower
executed and delivered under Section 2.1(c) hereof, any promissory note issued
pursuant to Section 10.14(c) hereof, together with all extensions, renewals,
refinancings or refundings thereof in whole or part.

"Scheduled Principal Debt Service" shall mean, at any time, the scheduled
payments of principal with respect to the Indebtedness of the Borrower and its
consolidated Subsidiaries due and payable by the Borrower or its consolidated
Subsidiaries during the next four Fiscal Quarters.

"Solvent" shall mean, with respect to any Person at any time, that at such time
(a) the sum of the debts and liabilities (including, without limitation,
contingent liabilities) of such Person is not greater than all of the assets of
such Person at a fair valuation, (b) the present fair salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not incurred, will not incur, does not intend to
incur, and does not believe that it will incur, debts or liabilities (including,
without limitation, contingent liabilities) beyond such person's ability to pay
as such debts and liabilities mature, (d) such Person is not engaged in, and is
not about to engage in, a business or a transaction for which such person's
property constitutes or would constitute unreasonably small capital, and (e)
such Person is not otherwise insolvent as defined in, or otherwise in a
condition which could in any circumstances then or subsequently render any
transfer, conveyance, obligation or act then made, incurred or performed by it
avoidable or fraudulent pursuant to, any Law that may be applicable to such
Person pertaining to bankruptcy, insolvency or creditors' rights (including but
not limited to the Bankruptcy Code of 1978, as amended, and, to the extent
applicable to such Person, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act, or any other applicable Law pertaining to fraudulent
conveyances or fraudulent transfers or preferences).

"Standard Notice" shall mean an irrevocable notice provided to the
Administrative Agent on a Business Day which is

(a) At least one Business Day in advance in the case of selection of, conversion
to or renewal of the Base Rate Option or prepayment of any Base Rate Portion;
and

(b) At least three London Business Days in advance in the case of selection of
the EuroRate Option or prepayment of any EuroRate Portion.

-10-

--------------------------------------------------------------------------------



Standard Notice must be provided no later than 10:00 a.m., Pittsburgh time, on
the last day permitted for such notice.

"Subsidiary" of a Person at any time shall mean any corporation of which a
majority (by number of shares or number of votes) of any class of outstanding
capital stock normally entitled to vote for the election of one or more
directors (regardless of any contingency which does or may suspend or dilute the
voting rights of such class) is at such time owned directly or indirectly,
beneficially or of record, by such Person or one or more Subsidiaries of such
Person, and any trust of which a majority of the beneficial interest is at such
time owned directly or indirectly, beneficially or of record, by such Person or
one or more Subsidiaries of such Person.

"Subsidiary Guaranty" shall have the meaning set forth in Section 5.1(b) hereof.

"Taxes" shall have the meaning set forth in Section 2.10 hereof.

"Transfer Effective Date" shall have the meaning set forth in the applicable
Transfer Supplement.

"Transfer Supplement" shall have the meaning set forth in Section 10.14(c)
hereof.

"Usage" and "Usage Fee" shall have the meaning set forth in Section 2.4(a).

"Unused Revolving Credit Availability" shall mean, at any time, the difference
between (i) the aggregate Revolving Credit Exposure at such time and (ii) the
aggregate Revolving Credit Committed Amounts of the Lenders at such time.

"Weis Family" means (i) Robert F. Weis, his spouse and his children, (ii) Ellen
W. P. Wasserman and her children, (iii) the Revocable Trust of AGMT of Ellen W.
P. Wasserman, (iv) the Girard Trust Bank & Robert Freeman Weis Trust under a
Will for Harry Weis, (v) Girard Trust Bank & Morris Goldman Trust UA 12/29/76,
(vi) the E. W. P. Wasserman Foundation and (vii) in each case, any Permitted
Transferee. "Permitted Transferee" means with respect to any person or entity,
(a) such person's spouse, former spouse or children, any trust for such person's
benefit or the benefit of such person's spouse or children, (b) any corporation,
partnership, limited liability company, trust or other entity controlled by such
person or entity or such person's spouse or children and (c) the heirs,
executors, administrators, or personal representatives upon death of such person
or upon the incompetence or disability of such person for purposes of the
protection and management of such person's assets.

"Withdrawal Liability" shall mean "withdrawal liability" as defined by the
provisions of Part 1 of Subtitle E to Title IV of ERISA.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the plural
and the part the whole; "or" has the inclusive meaning represented by the phrase
"and/or" references in this Agreement to "determination" (and similar terms) by
the Administrative Agent or by any Lender include good faith estimates by the
Administrative Agent or by any Lender (in the case of quantitative
determinations) and good faith beliefs by the Administrative Agent or by any
Lender (in the case of qualitative determinations). The words "hereof,"
"herein," "hereunder" and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
References herein to "outofpocket expenses" of a Person (and similar terms)
include, but are not limited to, the fees of inhouse counsel and other inhouse
professionals of such Person to the extent that such fees are routinely
identified and specifically charged under such Person's normal cost accounting
system. The section and other headings contained in this Agreement and the Table
of Contents preceding this Agreement are for reference purposes only

-11-

--------------------------------------------------------------------------------



and shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect. Section, subsection and exhibit
references are to this Agreement unless otherwise specified.

1.3 Accounting Principles.

(a) As used herein, "GAAP" shall mean generally accepted accounting principles
in the United States, applied on a basis consistent with the principles used in
preparing the Borrower's financial statements for the Fiscal Year ended
December 29, 2001, as referred to in Section 4.6 hereof.

(b) Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters shall be made, and all
financial statements to be delivered pursuant to this Agreement shall be
prepared, in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP.

(c) If and to the extent that the financial statements generally prepared by the
Borrower apply accounting principles other than GAAP, all financial statements
referred to in this Agreement or any other Loan Document shall be delivered in
duplicate, one set based on the accounting principles then generally applied by
the Borrower and one set based on GAAP. To the extent this Agreement or such
other Loan Document requires financial statements to be accompanied by an
opinion of independent accountants, each set of financial statements shall be
accompanied by such an opinion.

ARTICLE II
THE CREDITS

2.1 Revolving Credit Loans.

(a) Revolving Credit Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender,
severally and not jointly, agrees (such agreement being herein called such
Lender's "Revolving Credit Commitment") to make loans (the "Revolving Credit
Loans") to the Borrower at any time or from time to time on or after the Closing
Date and to but not including the Revolving Credit Maturity Date; provided,
notwithstanding the foregoing, no Lender shall have any obligation to make
Revolving Credit Loans at any time to the extent that the aggregate principal
amount of such Lender's Revolving Credit Exposure at any time outstanding would
exceed such Lender's Revolving Committed Amount at such time. Each Lender's
"Revolving Credit Committed Amount" at any time shall be equal to the amount set
forth as its "Initial Revolving Credit Committed Amount" below its name on the
signature pages hereof, as such amount may have been reduced under Section 2.2
hereof at such time, and subject to transfer to another Lender as provided in
Section 10.14 hereof.

(b) Nature of Credit. Within the limits of time and amount set forth in this
Section 2.1, and subject to the provisions of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder.

(c) Revolving Credit Notes. The obligation of the Borrower to repay the unpaid
principal amount of the Revolving Credit Loans made to it by each Lender and to
pay interest thereon shall be evidenced in part by promissory notes of the
Borrower, one to each Lender, dated the Closing Date (the "Revolving Credit
Notes") in substantially the form attached hereto as Exhibit A, with the blanks
appropriately filled, payable to the order of such Lender in a face amount equal
to such Lender's Initial Revolving Credit Committed Amount.

(d) Maturity. To the extent not due and payable earlier, the Revolving Credit
Loans shall be due and payable on the Revolving Credit Maturity Date.

-12-

--------------------------------------------------------------------------------





2.2 Revolving Credit Commitment Fee; Reduction of the Revolving Credit Committed
Amounts.

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender a commitment fee (the
"Revolving Credit Commitment Fee") equal to 0.15% per annum (based on a year of
365 or 366 days, as the case may be, and actual days elapsed) for each day from
and including the Closing Date to but not including the Revolving Credit
Maturity Date, on the amount (not less than zero) equal to (i) such Lender's
Revolving Credit Committed Amount on such day, minus (ii) such Lender's
Revolving Credit Exposure on such day. Such Revolving Credit Commitment Fee
shall be due and payable for the preceding period for which such fee has not
been paid: (x) on each Regular Payment Date, (y) on the date of each reduction
of the Revolving Credit Committed Amounts (whether optional or mandatory) on the
amount so reduced and (z) on the Revolving Credit Maturity Date.

(b) Reduction of the Revolving Credit Committed Amounts. The Borrower may at any
time or from time to time reduce Pro Rata the Revolving Credit Committed Amounts
of the Lenders to an aggregate amount (which may be zero) not less than the sum
of the Revolving Credit Exposures of the Lenders plus the amount of all
Revolving Credit Exposures of the Lenders not yet made as to which notice has
been given by the Borrower under Section 2.3 or 3.2 hereof. Any voluntary
reduction of the Revolving Credit Committed Amounts shall be in an aggregate
amount which is an integral multiple of $5,000,000 or a higher integral multiple
of $1,000,000. Voluntary reductions of the Revolving Credit Committed Amounts
shall be made by providing not less than three Business Days' notice (which
notice shall be irrevocable) to such effect to the Administrative Agent. After
the date specified in such notice the Revolving Credit Commitment Fee shall be
calculated upon the Revolving Credit Committed Amounts as so reduced.

2.3 Making of Loans. Whenever the Borrower desires that the Lenders make
Revolving Credit Loans, the Borrower shall provide Standard Notice to the
Administrative Agent setting forth the following information:

(a) The date, which shall be a Business Day, on which such proposed Loans are to
be made;

(b) The aggregate principal amount of such proposed Loans, which shall be the
sum of the principal amounts selected pursuant to clause (d) of this
Section 2.3, and which shall be an integral multiple of $500,000;

(c) The interest rate Option or Options selected in accordance with Section
2.4(a) hereof and the principal amounts selected in accordance with
Section 2.4(c) hereof of the Base Rate Portion and each Funding Segment of the
EuroRate Portion of such proposed Loans; and

(d) With respect to each such Funding Segment of such proposed Loans, the
Funding Period to apply to such Funding Segment, selected in accordance with
Section 2.4(c) hereof.

Standard Notice having been so provided, the Administrative Agent shall promptly
notify each Lender of the information contained therein and of the amount of
such Lender's Loan. Unless any applicable condition specified in Article V
hereof has not been satisfied, on the date specified in such Standard Notice
each Lender shall make the proceeds of its Loan available to the Administrative
Agent at the Administrative Agent's Office, no later than 12:00 o'clock Noon,
Pittsburgh time, in funds immediately available at such Office. The
Administrative Agent will make the funds so received available to the Borrower
in funds immediately available at the Administrative Agent's Office.

-13-

--------------------------------------------------------------------------------





2.4 Interest Rates.

(a) Optional Bases of Borrowing. The unpaid principal amount of the Loans shall
bear interest for each day until due on one or more bases selected by the
Borrower from among the interest rate Options set forth below. Subject to the
provisions of this Agreement the Borrower may select different Options to apply
simultaneously to different Portions of the Loans and may select different
Funding Segments to apply simultaneously to different parts of the Euro-Rate
Portion of the Loans. The aggregate number of Funding Segments applicable to the
Euro-Rate Portion of the Revolving Credit Loans at any time shall not exceed
ten.

(i) Base Rate Option: A rate per annum (computed on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed) for each day equal to
the Base Rate for such day plus the Applicable Margin for such day. The "Base
Rate" for any day shall mean the greater of (A) the Prime Rate for such day or
(B) 0.50% plus the Federal Funds Effective Rate for such day, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Prime Rate or the Federal Funds Effective Rate.

(ii) EuroRate Option: A rate per annum (based on a year of 360 days and actual
days elapsed) for each day equal to the EuroRate for such day plus the
Applicable Margin for such day. "EuroRate" for any day, as used herein, shall
mean for each Funding Segment of the Portion corresponding to a proposed or
existing Funding Period the rate per annum determined by the Administrative
Agent by dividing (the resulting quotient to be rounded upward to the nearest
1/100 of 1%) (A) the rate of interest (which shall be the same for each day in
such Funding Period) determined in good faith by the Administrative Agent in
accordance with its usual procedures (which determination shall be conclusive)
to be the average of the rates per annum for deposits in Dollars offered to
major money center banks in the London interbank market at approximately
11:00 a.m., London time, two London Business Days prior to the first day of such
Funding Period for delivery on the first day of such Funding Period in amounts
comparable to such Funding Segment and having maturities comparable to such
Funding Period by (B) a number equal to 1.0 minus the EuroRate Reserve
Percentage.

"
EuroRate Reserve Percentage
" for any day shall mean the percentage (expressed as a decimal, rounded upward
to the nearest 1/100 of 1%), as determined in good faith by the Administrative
Agent (which determination shall be conclusive), which is in effect on such day
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor) representing the maximum reserve requirement (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
liabilities") of a member bank in such System. The EuroRate shall be adjusted
automatically as of the effective date of each change in the EuroRate Reserve
Percentage. The Euro-Rate Option shall be calculated in accordance with the
foregoing whether or not any Lender is actually required to hold reserves in
connection with its eurocurrency funding or, if required to hold such reserves,
is required to hold reserves at the "Euro-Rate Reserve Percentage" as herein
defined.

The "Applicable Margin" for EuroRate Loans any day shall equal the Usage Fee on
such day plus 0.625%, and the Applicable Margin for Base Rate Loans on any day
shall equal zero.

The "Usage Fee" shall be equal to (i) 0.125% for any day when the Revolving
Credit Exposures minus the Letter of Credit Undrawn Availability ("Usage") is
greater than 33% but less than 67% of the aggregate Revolving Credit Committed
Amounts of the Lenders on such day; (ii) 0.250% for any day when Usage is 67% or
greater of the aggregate Revolving Credit Committed Amounts on such day, or
(iii) 0% in all other cases.

-14-

--------------------------------------------------------------------------------





The Administrative Agent shall give prompt notice to the Borrower and to the
Lenders of the EuroRate determined or adjusted in accordance with the definition
of the EuroRate, which determination or adjustment shall be conclusive if made
in good faith.

(b) Funding Periods. At any time when the Borrower shall select, convert to or
renew the Euro-Rate Option to apply to any part of the Loans, the Borrower shall
specify one or more periods (the "Funding Periods") during which each such
Option shall apply, such Funding Periods being one, two, three or six months;
provided that:

(i) Each Funding Period shall begin on a London Business Day, and the term
"month", when used in connection with a Funding Period, shall be construed in
accordance with prevailing practices in the interbank eurodollar market at the
commencement of such Funding Period, as determined in good faith by the
Administrative Agent (which determination shall be conclusive); and

(ii) The Borrower may not select a Funding Period that would end after the
Revolving Credit Maturity Date.

(c) Transactional Amounts. Every selection of, conversion from, conversion to or
renewal of an interest rate Option and every payment or prepayment of any Loans
shall be in a principal amount such that after giving effect thereto the
aggregate principal amount of the Base Rate Portion of the Revolving Credit
Loans or the aggregate principal amount of each Funding Segment of the Euro-Rate
Portion of the Revolving Credit Loans, shall be as set forth below:



Portion or Funding Segment Allowable Aggregate Principal Amounts Base Rate
Portion Any; Each Funding Segment of the Euro-Rate Portion $1,000,000 or a
higher integral multiple of $500,000.

(d) EuroRate Unascertainable; Impracticability. If

(i) on any date on which a EuroRate would otherwise be set the Administrative
Agent (in the case of clauses (A) or (B) below) or any Lender (in the case of
clause (C) below) shall have determined in good faith (which determination shall
be conclusive) that:

(A) adequate and reasonable means do not exist for ascertaining such EuroRate,

(B) a contingency has occurred which materially and adversely affects the
interbank eurodollar market, or

(C) the effective cost to such Lender of funding a proposed Funding Segment of
the EuroRate Portion from a Corresponding Source of Funds shall exceed the
EuroRate applicable to such Funding Segment, or

(ii) at any time any Lender shall have determined in good faith (which
determination shall be conclusive) that the making, maintenance or funding of
any part of the EuroRate Portion has been made impracticable or unlawful by
compliance by such Lender or its applicable funding office in good faith with
any Law or guideline or interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
or with any request or directive of any such Governmental Authority (whether or
not having the force of law);

-15-

--------------------------------------------------------------------------------





then, and in any such event, the Administrative Agent or such Lender, as the
case may be, may notify the Borrower of such determination (and any Lender
giving such notice shall notify the Administrative Agent). Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of each of the Lenders to allow the Borrower to
select, convert to or renew the EuroRate Option shall be suspended until the
Administrative Agent or such Lender, as the case may be, shall have later
notified the Borrower (and any Lender giving such notice shall notify the
Administrative Agent) of the Administrative Agent's or such Lender's
determination in good faith (which determination shall be conclusive) that the
circumstance giving rise to such previous determination no longer exist.

If any Lender notifies the Borrower of a determination under subsection (ii) of
this Section 2.4(d), the EuroRate Portion of the Loans of such Lender (the
"Affected Lender") shall automatically be converted to the Base Rate Option as
of the date specified in such notice (and accrued interest thereon shall be due
and payable on such date).

If at the time the Administrative Agent or a Lender makes a determination under
subsection (i) or (ii) of this Section 2.4(d) the Borrower previously has
notified the Administrative Agent that it wishes to select, convert to or renew
the EuroRate Option, as the case may be, with respect to any proposed Loans but
such Loans have not yet been made, such notification shall be deemed to provide
for selection of, conversion to or renewal of the Base Rate Option instead of
the EuroRate Option with respect to such Loans or, in the case of a
determination by a Lender, such Loans of such Lender.

2.5 Conversion or Renewal of Interest Rate Options

(a) Conversion or Renewal. Subject to the provisions of Section 2.9(b) hereof,
and if no Event of Default or Potential Default shall have occurred and be
continuing or shall exist, the Borrower may convert any part of its Loans from
any interest rate Option or Options to one or more different interest rate
Options and may renew the Euro-Rate Option as to any Funding Segment of the
Euro-Rate Portion:

(i) At any time with respect to conversion from the Base Rate Option; or

(ii) At the expiration of any Funding Period with respect to conversions from or
renewals of the Euro-Rate Option as to the Funding Segment corresponding to such
expiring Funding Period.

Whenever the Borrower desires to convert or renew any interest rate Option or
Options, the Borrower shall provide to the Administrative Agent Standard Notice
setting forth the following information:



(w) The date, which shall be a Business Day, on which the proposed conversion or
renewal is to be made;

(x) The principal amounts selected in accordance with Section 2.4(c) hereof of
the Base Rate Portion and each Funding Segment of the Euro-Rate Portion to be
converted from or renewed;

(y) The interest rate Option or Options selected in accordance with Section
2.4(a) hereof and the principal amounts selected in accordance with Section
2.4(c) hereof of the Base Rate Portion and each Funding Segment of the Euro-Rate
Portion, as the case may be, to be converted to; and

-16-

--------------------------------------------------------------------------------



(z) With respect to each Funding Segment to be converted to or renewed, the
Funding Period selected in accordance with Section 2.4(b) hereof to apply to
such Funding Segment.

Standard Notice having been so provided, after the date specified in such
Standard Notice, interest shall be calculated upon the principal amount of the
Loans as so converted or renewed. Interest on the principal amount of any part
of the Loans converted or renewed (automatically or otherwise) shall be due and
payable on the conversion or renewal date.

(b) Failure to Convert or Renew. Absent due notice from the Borrower of
conversion or renewal in the circumstances described in Section 2.5(a)(ii)
hereof, any part of Euro-Rate Portion for which such notice is not received
shall be converted automatically to the Base Rate Option on the last day of the
expiring Funding Period.

2.6 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at its option from
time to time to prepay its Loans in whole or part without premium or penalty
(subject, however, to Section 2.9(b) hereof):

(i) At any time with respect to any part of the Base Rate Portion; or

(ii) At the expiration of any Funding Period with respect to prepayment of the
Euro-Rate Portion with respect to any part of the Funding Segment corresponding
to such expiring Funding Period.

Any such prepayment shall be made in accordance with Section 2.6 hereof.

(b) Prepayment Procedures. Whenever the Borrower desires or is required to
prepay any part of its Loans, it shall provide Standard Notice to the
Administrative Agent setting forth the following information:

(i) The date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(ii) The total principal amount of such prepayment, which shall be the sum of
the principal amounts selected pursuant to clause (b)(iii) of this Section 2.6
and which shall be $1,000,0000 or an integral multiple of $1,000,000 (unless
such prepayment repays all of the outstanding Loans); and

(iii) The principal amounts selected in accordance with Section 2.4(c) hereof of
the Base Rate Portion and each part of each Funding Segment of the Euro-Rate
Portion to be prepaid.

Standard Notice having been so provided, on the date specified in such Standard
Notice, the principal amounts of the Base Rate Portion and each part of the
Euro-Rate Portion specified in such notice, together with interest on each such
principal amount to such date, shall be due and payable.

2.7 Interest Payment Dates. Interest on the Base Rate Portion shall be due and
payable on the last day of each calendar month. Interest on each Funding Segment
of the EuroRate Portion shall be due and payable on the last day of the
corresponding Funding Period and, if such EuroRate Funding Period is longer than
three months, also every third month during such Funding Period. After maturity
of any part of the Loans (by acceleration or otherwise), interest on such part
of the Loans shall be due and payable on demand.

-17-

--------------------------------------------------------------------------------



2.8 Pro Rata Treatment; Payments Generally.

(a) Pro Rata Treatment. Each borrowing and conversion and renewal of interest
rate Options hereunder shall be made, and all payments made in respect of
principal, interest, Revolving Credit Commitment Fees due from the Borrower
hereunder or under the Notes shall be applied, Pro Rata from and to each Lender,
except for payments of interest involving an Affected Lender as provided in
Section 2.4(d) hereof. The failure of any Lender to make a Loan shall not
relieve any other Lender of its obligation to lend hereunder, but neither the
Administrative Agent nor any Lender shall be responsible for the failure of any
other Lender to make a Loan.

(b) Payments Generally. All payments and prepayments to be made by the Borrower
in respect of principal, interest, fees, indemnity, expenses or other amounts
due from the Borrower hereunder or under any Loan Document shall be payable in
Dollars at 12:00 o'clock Noon, Pittsburgh time, on the day when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and an action therefor shall immediately accrue, without
setoff, counterclaim, withholding or other deduction of any kind or nature.
Except for payments under Sections 2.9 and 10.6 hereof, such payments shall be
made to the Administrative Agent at its Office in Dollars in funds immediately
available at such Office, and payments under Sections 2.9 and 10.6 hereof shall
be made to the applicable Lender at such domestic account as it shall specify to
the Borrower from time to time in funds immediately available at such account.
Any payment or prepayment received by the Administrative Agent or such Lender
after 12:00 o'clock Noon, Pittsburgh time, on any day shall be deemed to have
been received on the next succeeding Business Day. The Administrative Agent
shall distribute to the Lenders all such payments received by it from the
Borrower as promptly as practicable after receipt by the Administrative Agent.

(c) Interest on Overdue Amounts. To the extent permitted by Law, after there
shall have become due (by acceleration or otherwise) principal, interest, fees,
indemnity, expenses or any other amounts due from the Borrower hereunder or
under any other Loan Document, such amounts shall bear interest for each day
until paid (before and after judgment), payable on demand, at a rate per annum
(in each case based on a year of 360 days and actual days elapsed) which for
each day shall be equal to the following:

(i) In the case of any part of the Euro-Rate Portion of any Loans, (A) until the
end of the applicable then-current Funding Period at a rate per annum 2% above
the rate otherwise applicable to such part, and (B) thereafter in accordance
with the following clause (ii); and

(ii) In the case of any other amount due from the Borrower hereunder or under
any Loan Document, 2% above the then-current Base Rate Option applicable to the
Loans.

To the extent permitted by Law, interest accrued on any amount which has become
due hereunder or under any Loan Document shall compound on a day-by-day basis,
and hence shall be added daily to the overdue amount to which such interest
relates.

2.9 Additional Compensation in Certain Circumstances.

(a) Increased Costs or Reduced Return Resulting From Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc. If after the date hereof any change in any
Law or guideline or interpretation or application thereof by any Governmental
Authority charged with the interpretation or administration thereof or
compliance with any request or directive of any Governmental Authority (whether
or not having the force of law):

(i) subjects any Lender to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans, the Letters of Credit or the Letter of
Credit Participating Interests or payments by the Borrower of principal,
interest, commitment fee or other amounts due from the Borrower hereunder or
under the Notes (except for Taxes or Other Taxes, as to which Section 2.10 shall
govern and except for changes in the rate or basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized or in which such Lender's applicable lending office is
located),

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
assets (funded or contingent) of, deposits with or for the account of, other
acquisitions of funds by, such Lender (other than requirements expressly
included herein in the determination of the EuroRate hereunder),

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or credits or
commitments to extend credit extended by, any Lender, or (B) otherwise
applicable to the obligations of any Lender under this Agreement, or

(iv) imposes upon any Lender any other condition or expense with respect to this
Agreement, the Notes, the Letters of Credit or the Letter of Credit
Participating Interests or its making, maintenance or funding of any Loan,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender or, in the case of clause (iii) hereof, any Person controlling a Lender,
with respect to this Agreement, the Notes, the Letters of Credit or the Letter
of Credit Participating Interests or the making, maintenance or funding of any
Loan (or, in the case of any capital adequacy or similar requirement, to have
the effect of reducing the rate of return on such Lender's or controlling
Person's capital, taking into consideration such Lender's or controlling
Person's policies with respect to capital adequacy) by an amount which such
Lender deems to be material (such Lender being deemed for this purpose to have
made, maintained or funded each Funding Segment of the EuroRate Portion from a
Corresponding Source of Funds), such Lender may from time to time notify the
Borrower of the amount determined in good faith (using any averaging and
attribution methods) by such Lender (which determination shall be conclusive
absent manifest error) to be necessary to compensate such Lender for such
increase, reduction or imposition. Such amount shall be due and payable by the
Borrower to such Lender five Business Days after such notice is given, together
with an amount equal to interest on such amount from the date two Business Days
after the date demanded until such due date at the Base Rate Option applicable
to the Loans. A certificate by such Lender as to the amount due and payable
under this Section 2.9(a) (which certificate shall set forth the basis in
reasonable detail of the calculation of such amount) from time to time and the
method of calculating such amount shall be conclusive absent manifest error.

(b) Funding Breakage. In the event that for any reason (i) the Borrower fails to
borrow, convert or renew any Loan hereunder which would, after such borrowing,
conversion or renewal, have a Euro-Rate Portion after notice requesting such
borrowing, conversion or renewal has been given by the Borrower (whether such
failure results from failure to satisfy applicable conditions to such borrowing,
conversion, or renewal or otherwise), or (ii) any part of any Funding Segment of
any Euro-Rate Portion of the Loans becomes due (by acceleration or otherwise),
or is paid, prepaid or converted to another interest rate Option (whether or not
such payment, prepayment or conversion is mandatory or automatic and whether or
not such payment or prepayment is then due), on a day other than the last day of
the corresponding Funding Period, the Borrower shall indemnify each Lender on
demand against any loss, liability, cost or expense of any kind or nature which
such Lender may sustain or incur in connection with or as a result of such
event. Such indemnification in any event shall include an amount equal to the
excess, if any, of (x) the aggregate amount of interest which would have accrued
on the amount of the Euro-Rate Portion not so borrowed, converted or renewed, or
which so becomes due, or which is so paid, prepaid

-19-

--------------------------------------------------------------------------------





or converted, from and including the date on which such borrowing, conversion or
renewal would have been made pursuant to such notice, or on which such part of
such Funding Segment so becomes due, or on which such part of such Funding
Segment is paid, prepaid or converted, to the last day of the Funding Period
applicable to such amount (or, in the case of a failure to borrow, convert or
renew, the Funding Period that would have been applicable to such amount but for
such failure), in each case at the applicable rate of interest for such
Euro-Rate Portion provided for herein, over (y) the aggregate amount of interest
(as determined in good faith by such Lender) which would have accrued to such
Lender on such amount for such period by placing such amount on deposit for such
period with leading banks in the interbank market. A certificate by a Lender as
to any amount that such Lender is entitled to receive pursuant to this Section
2.9(b) shall be conclusive (absent manifest error) if made in good faith.



2.10 Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions , assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or in which such Lender's applicable lending office is located (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, liabilities being herein referred to as
"Taxes"). If the Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to the Administrative
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), each of the Administrative Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Administrative Agent or any Lender with respect to Taxes that are
attributable to such Administrative Agent's, Lender's or Purchasing Lender's
failure to comply with the requirements of 2.11 and (iv) within 30 days after
the date of such payment, the Borrower shall furnish to the Administrative Agent
(which shall forward the same to such Lender) the original or a certified copy
of a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as "Other
Taxes").

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 2.10(c) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising

-20-

--------------------------------------------------------------------------------



therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.

(e) If a Lender or the Administrative Agent shall become aware that it is
uncontestably entitled to a refund from a Governmental Authority in respect of
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.10, it promptly shall notify the Borrower of the availability of a
claim to such refund and shall make a timely claim to such taxation authority
for such refund at the Borrower's expense. If a Lender or the Administrative
Agent receives a refund (including pursuant to a claim for refund made pursuant
to the preceding sentence) in respect of any Taxes or Other Taxes as to which it
has received full indemnification payment from the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.10, it
shall within 30 days from the date of such receipt pay over the amount of such
refund to the Borrower, net of all reasonable out-of-pocket expenses of such
Lender or the Administrative Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such refund); provided
that the Borrower, upon the request of such Lender or the Administrative Agent,
agrees to repay the amount paid over to the Borrower (plus penalties, interest
or other reasonable charges) to such Lender or the Administrative Agent in the
event such Lender or the Administrative Agent is required to repay such refund
to such taxation authority.

2.11 Tax Forms.

(a) Each Lender that is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code (a "Foreign Lender") shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (i) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (ii) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (iii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction.

(b) Upon the request of the Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

-21-

--------------------------------------------------------------------------------





(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
reasonable fees and expenses of counsel) of the Administrative Agent. The
obligation of the Lenders under this Section shall survive the termination of
the Revolving Credit Commitments, repayment of all Obligations and the
resignation of the Administrative Agent.

ARTICLE III
THE LETTERS OF CREDIT

3.1 The Letters of Credit.

(a) General. Subject to the terms and conditions of this Agreement, and relying
upon the representations and warranties herein set forth and upon the agreements
of the Lenders set forth in Sections 3.3 and 3.4 hereof, the Issuing Bank agrees
(such agreement being called the Issuing Bank's "Letter of Credit Commitment")
to issue for the account of the Borrower or a Subsidiary of the Borrower letters
of credit (each, as amended, modified or supplemented from time to time, a
"Letter of Credit"), at any time or from time to time on or after the date
hereof; provided that, the Issuing Bank shall have no obligation to issue any
Letter of Credit if it reasonably believes that any Lender will be unable to
satisfy its obligations under Section 3.4(b) hereof. The Borrower shall not
request any Letter of Credit to be issued except within the following
limitations: (i) no Letter of Credit shall be issued later than 90 days before
the Revolving Credit Maturity Date, (ii) no Letter of Credit shall be issued if
the Administrative Agent shall have received the notice from the Required
Lenders referred to in Section 3.2(c)(ii) hereof, (iii) at the time any Letter
of Credit is issued, the aggregate Revolving Credit Exposures of the Lenders
(after giving effect to issuance of the requested Letter of Credit) shall not
exceed the sum of the Revolving Credit Committed Amounts of the Lenders at such
time, (iv) on the date of issuance of any Letter of Credit (and after giving
effect to such issuance) the aggregate Letter of Credit Exposures of the Lenders
shall not exceed $25,000,000.

(b) Terms of Letters of Credit. The Borrower shall not request any Letter of
Credit to be issued, nor shall the Issuing Bank be obligated to issue any Letter
of Credit, except within the following limitations: each Letter of Credit (i)
shall have an expiration date no later than the earlier of (A) 12 months after
the date of issuance thereof (subject to renewals for additional oneyear periods
that do not extend past the Revolving Credit Maturity Date), or (B) five
Business Days before the Revolving Credit Maturity Date, (ii) shall be
denominated in Dollars and (iii) shall be payable only against sight drafts (and
not time drafts).

(c) Purposes of Letters of Credit. Each Letter of Credit shall be satisfactory
in form, substance and beneficiary to the Issuing Bank in its reasonable
discretion. Each Letter of Credit shall be used by the Borrower or a Guarantor
as a standby or trade letter of credit used to provide credit support for the
Borrower or such Subsidiaries. The provisions of this Section 3.1(c) represent
only an obligation of the Borrower to the Issuing Bank and the Lenders; the
Issuing Bank shall have no obligation to the Lenders to ascertain the purpose of
any Letter of Credit, and the rights and obligations of the Lenders and the
Issuing Bank among themselves shall not be impaired or affected by a breach of
this Section 3.1(c).

-22-

--------------------------------------------------------------------------------





(d) Letter of Credit Fee. The Borrower shall pay to the Administrative Agent for
the Pro Rata account of each Lender a fee (the "Letter of Credit Fee") for each
Letter of Credit for each day from and including the date of issuance thereof to
and including the date of expiration or termination thereof, equal to
(i) $80,000 or the Letter of Credit Undrawn Availability on such day, whichever
is greater, times (ii) the Applicable Margin applicable on such day to EuroRate
Loans, times (iii) 1/365 (or 1/366, as the case may be). Such Letter of Credit
Fee shall be due and payable for the preceding period for which such fee has not
been paid on each of the following dates: (A) each Regular Payment Date, and (B)
the date of expiration or termination of such Letter of Credit.

(e) Facing Fee; Administration Fees. The Borrower shall pay to the
Administrative Agent, for the sole account of the Issuing Bank, a fee (the
"Letter of Credit Facing Fee") for each Letter of Credit for each day from and
including the date of issuance thereof to and including the date of expiration
or termination thereof, equal to (i) $80,000 or the Letter of Credit Undrawn
Availability on such day, whichever is greater, times (ii) 0.125% times
(iii) 1/365 (or 1/366, as the case may be). Such Letter of Credit Facing Fee
shall be due and payable for the preceding period for which such fee has not
been paid on the same dates as payments of the Letter of Credit Fee with respect
to such Letter of Credit are due. In addition, the Borrower shall pay to the
Administrative Agent, for the sole account of the Issuing Bank, such other
administration, maintenance, amendment, drawing and negotiation fees as may be
customarily charged by the Issuing Bank from time to time in connection with
letters of credit.

(f) Suspension of the Commitment to Issue Letters of Credit.

(i) Suspension of Commitment. In the event any restrictions are imposed upon any
Lender Party hereto by Law or by any Governmental Authority which would prevent
the Issuing Bank from issuing any Letter of Credit in the future or would
prevent any Lender from complying with this Article III, the Letter of Credit
Commitment shall be immediately suspended. Nothing contained in this Section
3.1(f)(i) shall be deemed a termination of the Revolving Credit Commitment of
Mellon Bank, N.A. or any other Lender and, in the event of a suspension of the
Letter of Credit Commitment, the Borrower may continue to borrow under the
Revolving Credit Commitments, provided the remaining requirements of this
Agreement are complied with.

(ii) Action Upon Suspension of Commitment. If the Issuing Bank or any Lender
believes any such restriction referred to in the preceding clause (i) exists, it
shall immediately notify the Administrative Agent. The Administrative Agent
shall forthwith notify the Borrower and the other Lenders of the existence and
nature of any restriction which would cause the suspension of either the Letter
of Credit Commitment or any other Lender's obligations under this Article III.
Such suspension shall continue until either the Administrative Agent notifies
the Borrower that the Issuing Bank and/or the affected Lender, as the case may
be, no longer believes that such restriction prevents it from issuing Letters of
Credit or honoring its obligations under this Article III, as the case may be.

3.2 Procedure for Issuance and Amendment of Letters of Credit.

(a) Request for Issuance. The Borrower may from time to time request, upon at
least three Business Days' notice, the Issuing Bank to issue a Letter of Credit
by delivering to the Issuing Bank and the Administrative Agent (i) a written
request to such effect, specifying the date on which such Letter of Credit is to
be issued, the expiration date thereof, and the stated amount thereof, and
(ii) at the option of the Issuing Bank, an application, in such form as the
Issuing Bank may from time to time require (each, a "Letter of Credit
Application"), completed to the satisfaction of the Issuing Bank, together with
such other certificates, documents and other papers and information as the
Issuing Bank may request. If the Issuing Bank issues a Letter of Credit, it
shall deliver the original of such Letter of

-23-

--------------------------------------------------------------------------------



Credit to the beneficiary thereof or as the Borrower shall otherwise direct, and
shall promptly notify the Administrative Agent thereof and furnish a copy
thereof to the Administrative Agent.

(b) Extension or Increase. The Borrower may from time to time request the
Issuing Bank to extend the expiration date of an outstanding Letter of Credit
issued by the Issuing Bank or to increase the Letter of Credit Undrawn
Availability of such Letter of Credit. Such extension or increase shall for all
purposes hereunder (including but not limited to Sections 3.2(a) and 5.2) be
treated as though the Borrower had requested issuance of a replacement Letter of
Credit; provided that, the Issuing Bank may, if it elects, issue an amendment to
the particular Letter of Credit providing for such an extension or increase in
lieu of issuing a new Letter of Credit in substitution for the outstanding
Letter of Credit.

(c)Limitations on Issuance, Extension and Amendment.

(i) As between the Issuing Bank, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Issuing Bank shall be justified and
fully protected in issuing any Letter of Credit (including any deemed issuance
arising from increase or extension of a Letter of Credit as provided in
Section 3.2(b) hereof), notwithstanding any subsequent notices to the Issuing
Bank, any knowledge of an Event of Default or Potential Default, any knowledge
of failure of any condition specified in Section 5.2 hereof to be satisfied, any
other knowledge of the Issuing Bank, or any other event, condition or
circumstance whatever.

(ii) As between the Issuing Bank, on the one hand, and the Lenders, on the other
hand, the Issuing Bank shall not issue any Letter of Credit pursuant to
Section 3.2(a) (including any deemed issuance arising from increase or extension
of a Letter of Credit as provided in Section 3.2(b)) if the Issuing Bank shall
have received, at least two Business Days before authorizing such issuance, from
the Required Lenders an unrevoked written notice that any condition precedent
set forth in Section 5.2 will not be satisfied and expressly requesting that the
Issuing Bank cease issuing Letters of Credit. Unless the Issuing Bank has
received such notice or has determined that the applicable limitations set forth
in Sections 3.1(a) and 3.1(b) hereof are not satisfied, the Issuing Bank shall
be justified and fully protected, as against the Lenders, in issuing such Letter
of Credit, notwithstanding any subsequent notices to the Issuing Bank or the
Administrative Agent, any knowledge of an Event of Default or Potential Default,
any knowledge of failure of any condition specified in Section 5.2 hereof to be
satisfied, any other knowledge of the Issuing Bank or the Administrative Agent,
or any other event, condition or circumstance whatever.

(d) Amendments. At the request of the Borrower from time to time, and subject to
satisfaction of such conditions as the Issuing Bank may require, the Issuing
Bank may amend, modify or supplement Letters of Credit, or waive compliance with
any condition of issuance or payment, without the consent of, and without
liability to, the Administrative Agent or any Lender, provided that, any such
amendment, modification or supplement that extends the expiration date or
increases the Letter of Credit Undrawn Availability of an outstanding Letter of
Credit shall be subject to Section 3.2(b) hereof.

3.3 Letter of Credit Participating Interests.

(a) Generally. Concurrently with the issuance of each Letter of Credit, the
Issuing Bank automatically shall be deemed, irrevocably and unconditionally, to
have sold, assigned, transferred and conveyed to each other Lender, and each
other Lender automatically shall be deemed, irrevocably and unconditionally,
severally to have purchased, acquired, accepted and assumed from the Issuing
Bank, without recourse to, or representation or warranty by, the Issuing Bank,
an undivided interest, in a proportion equal to such Lender's Pro Rata share, in
all of the Issuing Bank's rights and obligations in, to or under such Letter of
Credit, the Letter of Credit Reimbursement Obligations, and all collateral,
guarantees and other rights from time to time directly or indirectly securing
the foregoing (such interest of each Lender being referred to herein as a
"Letter of Credit Participating Interest"). Amounts other than Letter of Credit
Reimbursement Obligations and Letter of Credit Fees payable from time to time
under or in connection with a Letter of Credit or a Letter of Credit Application
shall be for the sole account of the relevant Issuing Bank. On any date that any
Purchasing Lender becomes a party to this Agreement in accordance with
Section 10.14 hereof, Letter of Credit Participating Interests in any
outstanding Letters of Credit shall be proportionately reallotted among the
Lenders in accordance with their Pro Rata shares after such increase or
purchase.

-24-

--------------------------------------------------------------------------------



(b) Obligations Absolute. Notwithstanding any other provision hereof, each
Lender hereby agrees that its obligation to participate in each Letter of Credit
issued in accordance herewith (including in accordance with Section 3.2(c)(ii)),
and its obligation to make the payments specified in Section 3.4 hereof, are
each absolute, irrevocable and unconditional and shall not be affected by any
event, condition or circumstance whatever. The failure of any Lender to make any
such payment shall not relieve any other Lender of its funding obligation
hereunder on the date due, but no Lender shall be responsible for the failure of
any other Lender to meet its funding obligations hereunder.

3.4 Letter of Credit Drawings and Reimbursements.

(a) Borrower's Reimbursement Obligation. The Borrower hereby agrees to reimburse
the Issuing Bank, by making payment to the Administrative Agent for the account
of such Issuing Bank in accordance with Section 2.8(b) hereof, on the date and
in the amount of each payment made by the Issuing Bank under any Letter of
Credit, without notice, protest or demand, all of which are hereby waived. To
the extent such payment is not timely made, the Borrower hereby agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, on demand,
interest on any Letter of Credit Unreimbursed Draws for each day from and
including the date of such payment by such Issuing Bank until reimbursed in full
(before and after judgment), in accordance with Section 2.8(c) hereof, at the
rate per annum set forth in Section 2.8(c)(ii) hereof.

(b) Payment by Lenders on Account of Unreimbursed Draws. If the Issuing Bank
makes a payment under any Letter of Credit and is not reimbursed in full
therefor on such payment date in accordance with Section 3.4(a) hereof, the
Issuing Bank will promptly notify the Administrative Agent thereof (which notice
may be by telephone), and the Administrative Agent shall forthwith notify each
Lender (which notice may be by telephone promptly confirmed in writing) thereof.
No later than the Administrative Agent's close of business on the date such
notice is given, each such Lender will pay to the Administrative Agent, for the
account of the Issuing Bank, in immediately available funds, an amount equal to
such Lender's Pro Rata share of the unreimbursed portion of such payment by the
Issuing Bank. If and to the extent that any Lender fails to make such payment to
the Administrative Agent for the account of the Issuing Bank on such date, such
Lender shall pay such amount on demand, together with interest, for the Issuing
Bank's own account, for each day from and including the date of the Issuing
Bank's payment to and including the date of payment to the Issuing Bank (before
and after judgment) at the following rates per annum: (i) for each day from and
including the date of such payment by the Issuing Bank to and including the
second Business Day thereafter, at the Federal Funds Effective Rate for such
day, and (ii) for each day thereafter, at the rate applicable to Letter of
Credit Unreimbursed Draws under Section 3.4(a) hereof for such day.

(c) Distributions to Participants. If, at any time, after the Issuing Bank has
made a Letter of Credit Unreimbursed Draw and has received from any Lender such
Lender's share of such Letter of Credit Unreimbursed Draw, the Issuing Bank
receives any payment or makes any application of funds on account of the Letter
of Credit Reimbursement Obligation arising from such Letter of Credit
Unreimbursed Draw, the Issuing Bank will promptly pay to the Administrative
Agent, for the account of such Lender, such Lender's Pro Rata share of such
payment or application.

(d) Rescission. If any amount received by the Issuing Bank on account of any
Letter of Credit Reimbursement Obligation shall be avoided, rescinded or
otherwise returned or paid over by the Issuing Bank for any reason at any time,
whether before or after the termination of this Agreement (or the Issuing Bank
believes in good faith that such avoidance, rescission, return or payment is
required, whether or not such matter has been adjudicated), each such Lender
will, promptly upon notice from the Administrative Agent or the Issuing Bank,
pay over to the Administrative Agent for the account of the Issuing Bank its Pro
Rata share of such amount, together with its Pro Rata share of any interest or
penalties payable with respect thereto.

-25-

--------------------------------------------------------------------------------



(e) Equalization. If any Lender receives any payment or makes any application on
account of its Letter of Credit Participating Interest, such Lender shall
forthwith pay over to the Issuing Bank, in Dollars and in like kind of funds
received or applied by it the amount in excess of such Lender's ratable share of
the amount so received or applied.

3.5 Obligations Absolute. The payment obligations of the Borrower under
Section 3.4 hereof shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
(other than wrongful payment by the Issuing Bank under a Letter of Credit which
results solely from the gross negligence or willful misconduct of the Issuing
Bank), including, without limitation, the following circumstances:

(a) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any other Loan Document or any documents, instruments or agreements
evidencing or otherwise relating to any obligation of the Borrower or Subsidiary
of the Borrower secured or supported by any Letter of Credit;

(b) the existence of any claim, setoff, defense or other right which the
Borrower or any other Person may have at any time against any beneficiary or
transferee of any Letter of Credit (or any Persons for whom any such beneficiary
or transferee may be acting), the Issuing Bank, any Lender, or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or any unrelated transaction;

(c) any draft, certificate, statement or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(d) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of such Letter of
Credit, or payment by the Issuing Bank under the Letter of Credit in any other
circumstances in which conditions to payment are not met, except any such
payment resulting solely from the gross negligence or willful misconduct of the
Issuing Bank; or

(e) any other event, condition or circumstance whatever which does not result
solely from the gross negligence or willful misconduct of the Issuing Bank,
whether or not similar to any of the foregoing.

The Borrower bears the risk of, and neither the Issuing Bank, any of its
directors, officers, employees or agents, nor any Lender, shall be liable or
responsible for the use which may be made of any Letter of Credit, or acts or
omissions of the beneficiary or any transferee in connection therewith.

3.6 Further Assurances. The Borrower hereby agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments
reasonably requested by the Issuing Bank more fully to effect the purposes of
this Agreement and the issuance of the Letters of Credit hereunder.

3.7 Cash Deposit for Letters of Credit. (a) Cash Deposit for Letter of Credit
Exposure in Certain Circumstances. To the extent that this Agreement or any
other Loan Document requires a payment, prepayment or other application of funds
to be made with respect to the Revolving Credit Loans, such provision shall be
construed as follows: after payment in full of the outstanding Revolving Credit
Loans (whether or not such

-26-

--------------------------------------------------------------------------------



payment would require the Borrower to pay any amount under Section 2.9(b)
hereof), and the payment in full of all outstanding Letter of Credit
Unreimbursed Draws, then, to the extent of the excess, if any, of the aggregate
Letter of Credit Exposure at such time over the balance in the Letter of Credit
Cash Account, an amount equal to the remainder of the amount so required to be
paid by the Borrower shall immediately be paid by the Borrower to the
Administrative Agent for deposit in the Letter of Credit Cash Account. In
addition, the Borrower agrees that, without limitation of the foregoing or of
any other provisions of this Agreement or the Loan Documents requiring
collateral for the Letters of Credit or other Obligations in whole or in part,
and without limitation of other rights and remedies under this Agreement or the
Loan Documents or at law or in equity, if all of the Revolving Credit Loans
become due and payable pursuant to Section 8.2 hereof, the Borrower shall
immediately pay to the Administrative Agent, for deposit in the Letter of Credit
Cash Account, an amount equal to the excess, if any, of the aggregate Letter of
Credit Exposure at such time over the balance in the Letter of Credit Cash
Account. The Administrative Agent shall release funds in the Letter of Credit
Cash Account to the Issuing Bank for payment of Letter of Credit Reimbursement
Obligations constituting Letter of Credit Unreimbursed Draws, as and when the
same become due and payable if and to the extent the Borrower fails to pay the
same.

(b) Letter of Credit Cash Account. The Administrative Agent shall maintain in
its own name at its Office a deposit account (the "Letter of Credit Cash
Account"), which shall bear interest (added to the deposit balance) in
accordance with the Administrative Agent's ordinary practices for deposit
accounts of like size and nature, over which the Administrative Agent shall have
sole dominion and control, and the Borrower shall have no right to withdraw any
funds deposited therein. The Administrative Agent shall deposit into the Letter
of Credit Cash Account such funds as are required to be paid therein by Section
3.7(a). As security for the payment of the Obligations, the Borrower hereby
grants, conveys, assigns, pledges, transfers to the Administrative Agent, and
creates in the Administrative Agent's favor a continuing Lien on and security
interest in, the Letter of Credit Cash Account, all amounts from time to time on
deposit therein, all proceeds of the conversion, voluntary or involuntary,
thereof into cash, instruments, securities or other property, and all other
proceeds thereof. The Borrower hereby represents, warrants, covenants and agrees
that such Lien shall at all times be valid and perfected, prior to all other
Liens, and the Borrower shall take or cause to be taken such actions and execute
and deliver such instruments and documents as may be necessary or, in the
Administrative Agent's judgment, desirable to perfect or protect such Lien. The
Borrower shall not create or suffer to exist any Lien on any amounts or
investment held in the Letter of Credit Collateral Account other than the Lien
in favor of the Administrative Agent granted under this Section.

(c) Application of Funds. The Administrative Agent shall apply funds in the
Letter of Credit Cash Account: (i) on account of Letter of Credit Reimbursement
Obligations as and when the same become due and payable if and to the extent
that the Borrower fails directly to pay the same, and (ii) if no Letter of
Credit Reimbursement Obligations are due and payable, no Letters of Credit are
outstanding and the balance of the Letter of Credit Cash Account exceeds the
aggregate Letter of Credit Exposure, the excess shall be applied on account of
the other Obligations secured hereby. If all Obligations (other than Obligations
constituting contingent obligations under indemnification provisions which
survive indefinitely, so long as no unsatisfied claim has been made under any
such indemnification provision) have been paid in full in cash, all Commitments
have terminated and all Letters of Credit have expired, promptly following
demand by the Borrower the Administrative Agent shall release to the Borrower
all remaining funds in the Letter of Credit Cash Account.

3.8 Certain Provisions Relating to the Issuing Bank.

(a) General. The Issuing Bank shall have no duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents, and no
implied duties or responsibilities on the part of the

-27-

--------------------------------------------------------------------------------



Issuing Bank shall be read into this Agreement or any Loan Document or shall
otherwise exist. The duties and responsibilities of the Issuing Bank to the
other Lender Parties under this Agreement and the other Loan Documents shall be
mechanical and administrative in nature, and the Issuing Bank shall not have a
fiduciary relationship in respect of any Lender Party or any other Person. The
Issuing Bank shall not be liable for any action taken or omitted to be taken by
it under or in connection with this Agreement or any other Loan Document, unless
caused by its own gross negligence or willful misconduct. The Issuing Bank shall
be under no obligation to ascertain, inquire or give any notice relating to (i)
the performance or observance of any of the terms or conditions of this
Agreement or any other Loan Document on the part of the Borrower, (ii) the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person, or (iii) the existence of any Event of Default or
Potential Default. The Issuing Bank shall not be under any obligation, either
initially or on a continuing basis, to provide the Administrative Agent or any
Lender with any notices, reports or information of any nature, whether in its
possession presently or hereafter, except for such notices, reports and other
information expressly required by this Agreement to be so furnished.

(b) Administration. The Issuing Bank may rely upon any notice or other
communication of any nature (written or oral, including but not limited to
telephone conversations, whether or not such notice or other communication is
made in a manner permitted or required by this Agreement or any Loan Document)
purportedly made by or on behalf of the proper party or parties, and the Issuing
Bank shall not have any duty to verify the identity or authority of any Person
giving such notice or other communication. The Issuing Bank may consult with
legal counsel (including, without limitation, in-house counsel for the Issuing
Bank or in-house or other counsel for the Borrower), independent public
accountants and any other experts selected by it from time to time, and the
Issuing Bank shall not be liable for any action taken or omitted to be taken in
good faith in accordance with the advice of such counsel, accountants or
experts. Whenever the Issuing Bank shall deem it necessary or desirable that a
matter be proved or established with respect to the Borrower or any Lender
Party, such matter may be established by a certificate of the Borrower or such
Lender Party, as the case may be, and the Issuing Bank may conclusively rely
upon such certificate.

(c) Indemnification of Issuing Bank by Lenders. Each Lender hereby agrees to
reimburse and indemnify the Issuing Bank and its directors, officers, employees
and agents (to the extent not reimbursed by the Borrower and without limitation
of the obligations of the Borrower to do so), Pro Rata, from and against any and
all amounts, losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs or disbursements of any kind or
nature (including, without limitation, the fees and disbursements of counsel
(other than in-house counsel) for the Issuing Bank or such other Person in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not the Issuing Bank or the other Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against such Issuing Bank, in its capacity as such, or
such other Person, as a result of, or arising out of, or in any way related to
or by reason of, this Agreement, any other Loan Document, any transaction from
time to time contemplated hereby or thereby, or any transaction secured or
financed in whole or in part, directly or indirectly, with any Letter of Credit
or the proceeds thereof, provided that, no Lender shall be liable for any
portion of such amounts, losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements
resulting from the gross negligence or willful misconduct of the Issuing Bank or
such other Person, as finally determined by a court of competent jurisdiction.

3.9 Existing Letters of Credit. The Issuing Bank has previously issued the
letters of credit identified on Schedule 3.9 (the "Existing Letters of Credit").
Effective on the Closing Date (i) the Existing Letters of Credit shall be deemed
to be Letters of Credit issued under this Agreement and (ii) the Issuing Bank
shall be deemed to have sold, and each other Lender shall be deemed to have
purchased its Letter of Credit Participating Interest in each such Letter of
Credit in accordance with Section 3.3(a) hereof.

-28-

--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender Party as follows:

4.1 Corporate Status. The Borrower and each Subsidiary of the Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. The Borrower and each Subsidiary of the
Borrower has corporate power and authority to own its property and to transact
the business in which it is engaged or presently proposes to engage. The
Borrower and each Subsidiary of the Borrower is duly qualified to do business as
a foreign corporation and is in good standing in all jurisdictions in which the
ownership of its properties or the nature of its activities or both makes such
qualification necessary or advisable, except for matters that, individually or
in the aggregate, are not likely to have a Material Adverse Effect.

4.2 Corporate Power and Authorization. Each Loan Party has corporate power and
authority to execute, deliver, perform, and take all actions contemplated by,
each Loan Document to which it is a party, and all such action has been duly and
validly authorized by all necessary corporate proceedings on its part. Without
limitation of the foregoing, the Borrower has the corporate power and authority
to borrow and to cause Letters of Credit to be issued pursuant to the Loan
Documents to the fullest extent permitted hereby and thereby from time to time,
and has taken all necessary corporate action to authorize such borrowings and
such issuances of Letters of Credit.

4.3 Execution and Binding Effect. This Agreement and each other Loan Document to
which any Loan Party is a party has been duly and validly executed and delivered
by each Loan Party which is a party hereto or thereto, as the case may be. This
Agreement and each such other Loan Document constitutes, and each other Loan
Document when executed and delivered by the applicable Loan Party will
constitute, the legal, valid and binding obligation of each Loan Party which is
a party hereto or thereto, as the case may be, enforceable against such Loan
Party in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors' rights or by general principles of
equity limiting the availability of equitable remedies.

4.4 Governmental Approvals and Filings. No approval, order, consent,
authorization, certificate, license, permit or validation of, or exemption or
other action by, or filing, recording or registration with, or notice to, any
Governmental Authority (collectively, "Governmental Action") is or will be
necessary or advisable in connection with execution and delivery of any Loan
Document by any Loan Party, consummation by any Loan Party of the transactions
herein or therein contemplated, performance of or compliance with the terms and
conditions hereof or thereof by any Loan Party or to ensure the legality,
validity, binding effect or enforceability hereof or thereof.

4.5 Absence of Conflicts. Neither the execution and delivery of any Loan
Document by any Loan Party, nor consummation by any Loan Party of the
transactions herein or therein contemplated, nor performance of or compliance
with the terms and conditions hereof or thereof by any Loan Party does or will

(a) violate or conflict with any Law, or

(b) violate, conflict with or result in a breach of any term or condition of, or
constitute a default under, or result in (or give rise to any right, contingent
or otherwise, of any Person to cause) any termination, cancellation, prepayment
or acceleration of performance of, or result in the creation or imposition of
(or give rise to any obligation, contingent or otherwise, to create or impose)
any Lien upon any of property of the Borrower or any Subsidiary of the Borrower
pursuant to, or otherwise result in (or give rise to any right, contingent or
otherwise, of any Person to cause) any change in any right, power, privilege,
duty or obligation of the Borrower or any Subsidiary of the Borrower under or in
connection with,

(i) the articles of incorporation or bylaws (or other constituent documents) of
the Borrower or any Subsidiary of the Borrower,

(ii) any agreement or instrument creating, evidencing or securing any other
Indebtedness or Guaranty Equivalents to which the Borrower or any Subsidiary of
the Borrower is a party or by which any of them or any of their respective
properties (now owned or hereafter acquired) may be subject or bound, or

-29-

--------------------------------------------------------------------------------



(iii) any other agreement or instrument or arrangement to which the Borrower or
any Subsidiary of the Borrower is a party or by which any of them or any of
their respective properties (now owned or hereafter acquired) may be subject or
bound,

except, in the case of clauses (ii) and (iii), for matters that, individually or
in the aggregate, are not likely to have a Material Adverse Effect.

4.6 Audited Financial Statements. The Borrower has heretofore furnished to the
Administrative Agent and each Lender consolidated and consolidating balance
sheets of the Borrower and its consolidated Subsidiaries as of December 30,
2000, and December 29, 2001, and the related consolidated and consolidating
statements of income, cash flows and changes in stockholders' equity for the
fiscal years then ended, as examined and reported on by Ernst & Young LLP,
independent certified public accountants for the Borrower, who delivered an
unqualified opinion in respect thereof. Such financial statements (including the
notes thereto) present fairly in all material respects the financial condition
of the Borrower and its consolidated Subsidiaries as of the end of each such
fiscal year and the results of their operations and their cash flows for the
fiscal years then ended, all in conformity with GAAP.

4.7 Interim Financial Statements. The Borrower has heretofore furnished to the
Administrative Agent and each Lender interim consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as of the end of each of the first
two fiscal quarters of the fiscal year ending in December, 2002, together with
the related consolidated statements of income, cash flows and changes in
stockholders' equity for the applicable fiscal periods ending on each such date.
Such financial statements (including the notes thereto) present fairly in all
material respects the financial condition of the Borrower and its consolidated
Subsidiaries as of the end of each such fiscal quarter and the results of their
operations and their cash flows for the fiscal periods then ended, all in
conformity with GAAP (except to the extent set forth in the notes to said
financial statements), subject to normal and recurring yearend audit
adjustments, and except that such financial statements do not contain all of the
footnote disclosures required by GAAP.

4.8 Absence of Undisclosed Liabilities. As of the date of this Agreement,
neither the Borrower nor any Subsidiary of the Borrower has any liability or
obligation of any nature whatever (whether absolute, accrued, contingent or
otherwise, whether or not due), except (a) as disclosed in the financial
statements referred to in Sections 4.6 and 4.7 hereof or on Schedule 4.22
hereto, (b) matters that, individually or in the aggregate, are not likely to
have a Material Adverse Effect, and (c) liabilities, obligations, commitments
and losses incurred after December 29, 2001, in the ordinary course of business
and consistent with past practices.

4.9 Absence of Material Adverse Changes. Since December 29, 2001, there has been
no material adverse change in the business, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole.

4.10 Projections. The Borrower has furnished to the Administrative Agent and
each Lender projections prepared by the Borrower demonstrating the projected
consolidated operating cash flows and sources and uses of funds of the Borrower
and its consolidated Subsidiaries, for Fiscal Year ending in December 2002. Such
projections were prepared on the basis of assumptions and estimates which, as of
the date of preparation thereof and as of the date hereof, are believed by the
Borrower to be reasonable, are made in good faith, and represent the Borrower's
best judgment as to such matters. Nothing has come to the attention to the
Borrower which would lead the Borrower to believe that such projections are not
reasonable. Nothing contained in this Section shall constitute a representation
or warranty that such future financial performance or results of operations will
in fact be achieved.

-30-

--------------------------------------------------------------------------------



4.11 Solvency. On and as of the Closing Date and after giving effect to all
Loans and other obligations and liabilities being incurred on such date in
connection therewith, and on the date of each subsequent Loan or other extension
of credit hereunder and after giving effect to application of the proceeds
thereof in accordance with the terms of the Loan Documents, each Loan Party is
and will be Solvent.

4.12 Accurate and Complete Disclosure. All factual information (taken as a
whole) heretofore, contemporaneously or hereafter provided (orally or in
writing) by or on behalf of any Loan Party to the Administrative Agent or any
Lender pursuant to or in connection with any Loan Document or any transaction
contemplated hereby or thereby (other than the projections referred to in
Section 4.10, as to which no representation is made in this Section 4.12) is or
will be (as the case may be) true and accurate in all material respects on the
date as of which such information is dated (or, if not dated, when received by
the Administrative Agent or such Lender, as the case may be) and does not or
will not (as the case may be) omit to state any material fact necessary to make
such information (taken as a whole) not misleading at such time in light of the
circumstances in which it was provided. Each Loan Party has disclosed to the
Administrative Agent and each Lender in writing every fact or circumstance known
to such Loan Party which has, or which cannot reasonably be expected not to
have, a Material Adverse Effect.

4.13 Margin Regulations. No part of the proceeds of any Loan hereunder will be
used for the purpose of buying or carrying any "margin stock," as such term is
used in Regulation U of the Board of Governors of the Federal Reserve System, as
amended from time to time, or to extend credit to others for the purpose of
buying or carrying any "margin stock". Neither any Loan Party nor any Subsidiary
of any Loan Party is engaged in the business of extending credit to others for
the purpose of buying or carrying "margin stock". Neither the making of any Loan
nor any use of proceeds of any such Loan will violate or conflict with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System, as amended from time to time.

4.14 Subsidiaries. Schedule 4.14 hereof states as of the date hereof the
authorized capitalization of each Subsidiary of the Borrower, the number of
shares of each class of capital stock issued and outstanding of each such
Subsidiary, and the number and percentage of outstanding shares of each such
class of capital stock owned by the Borrower and by each Subsidiary. The
outstanding shares of each Subsidiary of the Borrower have been duly authorized
and validly issued and are fully paid and nonassessable. As of the date of this
Agreement, each Loan Party owns beneficially and of record and has good title to
all of the shares it is listed as owning in such Schedule 4.14, free and clear
of any Lien. There are no options, warrants, calls, subscriptions, conversion
rights, exchange rights, preemptive rights or other rights, agreements or
arrangements (contingent or otherwise) which may in any circumstances now or
hereafter obligate any Subsidiary to issue any shares of its capital stock or
any other securities.

4.15 Partnerships, etc. As of the date of this Agreement, neither the Borrower
nor any Subsidiary of the Borrower is a partner (general or limited) of any
partnership, is a party to any joint venture or owns (beneficially or of record)
any equity or similar interest in any Person (including but not limited to any
interest pursuant to which the Borrower or such Subsidiary has or may in any
circumstance have an obligation to make capital contributions to, or be
generally liable for or on account of the liabilities, acts or omissions of such
other Person), except for (a) capital stock of Subsidiaries referred to in
Section 4.14 hereof, and (b) equity investments now existing or hereafter
acquired as permitted under Section 7.5.

4.16 Litigation. There is no pending or (to the Borrower's knowledge after due
inquiry) threatened action, suit, proceeding or investigation by or before any
Governmental Authority against or affecting the Borrower or any Subsidiary of
the Borrower, except for (a) matters set forth in Schedule 4.16 hereof, (b)
matters described in the financial statements referred to in Section 4.6 hereof,
and (c) matters that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

-31-

--------------------------------------------------------------------------------



4.17 Absence of Events of Default. No event has occurred and is continuing and
no condition exists which constitutes an Event of Default or Potential Default.

4.18Absence of Other Conflicts. Neither the Borrower nor any Subsidiary of the
Borrower is in violation of or conflict with, or is subject to any contingent
liability on account of any violation of or conflict with:

(a) any Law,

(b) its articles of incorporation or by-laws (or other constituent documents),
or

(c) any agreement or instrument or arrangement to which it is party or by which
it or any of its properties (now owned or hereafter acquired) may be subject or
bound

except in the case of clauses (a) and (c) for matters that, individually or in
the aggregate, are not likely to have a Material Adverse Effect.

4.19 Insurance. The Borrower and each Subsidiary of the Borrower maintains, with
insurers it reasonably believes to be financially sound and reputable, insurance
with respect to its properties and business and against at least such
liabilities, casualties and contingencies and in at least such types and amounts
as is customary in the case of corporations engaged in the same or a similar
business or having similar properties similarly situated.

4.20 Title to Property. The Borrower and each Subsidiary of the Borrower has
good and marketable title to all real property owned or purported to be owned by
it and good title to all other property of whatever nature owned or purported to
be owned by it, including but not limited to all property reflected in the most
recent audited balance sheet referred to in Section 4.6 hereof or submitted
pursuant to Section 6.1(a) hereof, as the case may be, except as sold or
otherwise disposed of in the ordinary course of business after the date of such
balance sheet or, after the Closing Date, as otherwise permitted by the Loan
Documents, in each case free and clear of all Liens, other than Permitted Liens.

4.21 Intellectual Property. The Borrower and each Subsidiary of the Borrower
owns, or is licensed or otherwise has the right to use, all the patents,
trademarks, service marks, names (trade, service, fictitious or otherwise),
copyrights, technology (including but not limited to computer programs and
software), processes, data bases and other rights, necessary to own and operate
its properties and to carry on its business as presently conducted and presently
planned to be conducted without conflict with the rights of others.

4.22 Taxes. All tax and information returns required to be filed by or on behalf
of the Borrower or any Subsidiary of the Borrower have been properly prepared,
executed and filed. All taxes, assessments, fees and other governmental charges
upon the Borrower or any Subsidiary of the Borrower or upon any of their
respective properties, incomes, sales or franchises which are due and payable
have been paid other than those not yet delinquent and payable without premium
or penalty, and except for those being diligently contested in good faith by
appropriate proceedings, and in each case adequate reserves and provisions for
taxes have been made on the books of the Borrower and each Subsidiary of the
Borrower. The reserves and provisions for taxes on the books of the Borrower and
each Subsidiary of the Borrower are adequate for all open years and for its
current fiscal period. Except as set forth on Schedule 4.22 hereto, neither the
Borrower nor any Subsidiary of the Borrower knows of any proposed additional
assessment or basis for any material assessment for additional taxes (whether or
not reserved against). The federal, state and local corporate income and
franchise tax liabilities of the Borrower and each of its Subsidiaries have been
finally determined by the Internal Revenue Service and other relevant taxing
authorities, or the time for audit has expired, for all fiscal periods ending on
or prior to December 28, 1996, and all such liabilities (including all
deficiencies assessed following audit) have been satisfied. Neither the Borrower
nor any Subsidiary of the Borrower has at any time filed a consolidated tax
return with any Person other than the Borrower and its Subsidiaries.

-32-

--------------------------------------------------------------------------------



4.23 Employee Benefit Plans. Schedule 4.23 hereto sets forth a true, complete
and correct list of all Plans. Except as set forth on Schedule 4.23 hereto, (a)
none of the Borrower, any Subsidiary or any ERISA Affiliate currently
contributes to, or is currently obligated to contribute to, any Multiemployer
Plan or has incurred, or is reasonably expected to incur, any Withdrawal
Liability to any Multiemployer Plan and (b) no fact, including but not limited
to any Reportable Event, exists, to the Borrower's knowledge, in connection with
any Plan which fact may constitute grounds for termination of any such Plan by
the PBGC pursuant to Sections 4042(a) (1), (2) or (3) of ERISA or for the
appointment by the appropriate United Stated District Court of a trustee to
administer any Plan. To the best of the Borrower's knowledge, each Plan has been
maintained and administered in all material respects in compliance with ERISA
and the Code, and the Borrower, each Subsidiary and each ERISA Affiliate is in
compliance with the provisions of ERISA and the Code relating to minimum funding
requirements for all Plans. To the best of the Borrower's knowledge, none of the
Borrower, any Subsidiary or any ERISA Affiliate has incurred any material
liability to the PBGC with respect to any Plan. No Prohibited Transaction exists
or will exist with respect to any Plan upon the execution, delivery and
performance of the Loan Documents by the Loan Parties for which a statutory or
administrative exemption is not available under Section 408 of ERISA or Section
4975 of the Code, which Prohibited Transaction is likely to have a Material
Adverse Effect.

4.24 Environmental Compliance. Except as otherwise specifically disclosed in
Schedule 4.24, and except to the extent that any deviation from any
representation set forth in this Section 4.24 would not be likely to result in a
Material Adverse Effect:

(a) The Borrower and each of its Subsidiaries are, and all real property owned
or leased by any of them is, in compliance with applicable Environmental Laws;

(b) To the knowledge of any Responsible Officer, there have not been any
releases of any Hazardous Substances from or to any real property owned or
leased by the Borrower or any Subsidiary, nor have any Hazardous Substances been
used, generated, treated, stored or disposed of on such real property, except in
compliance with applicable Environmental Laws; and

(c) To the knowledge of any Responsible Officer, no Hazardous Substances have
been or are being used, generated, treated, stored, transported or disposed of
by the Borrower or any Subsidiary except in compliance with applicable
Environmental Laws.

4.25 Investment Company. Neither the Borrower nor any of its Subsidiaries is an
"investment company" or a company controlled by an investment company within the
meaning of the Investment Company Act of 1940, as amended.

ARTICLE V
CONDITIONS OF LENDING

5.1 Conditions to Initial Loans. The obligation of each Lender to make Loans on
the Closing Date and of the Issuing Bank to issue any Letter of Credit on the
Closing Date is subject to the satisfaction, immediately prior to or
concurrently with the making of such Loan or the issuance of such Letter of
Credit, of the following conditions precedent, in addition to the conditions
precedent set forth in Section 5.2 hereof:

(a) Agreement; Notes. The Administrative Agent shall have received an executed
counterpart of this Agreement for each Lender, duly executed by the Borrower,
and executed Revolving Credit Notes, conforming to the requirements hereof, duly
executed on behalf of the Borrower.

-33-

--------------------------------------------------------------------------------





(b) Subsidiary Guaranty. The Administrative Agent shall have received, with a
copy for each Lender, a Guaranty and Suretyship Agreement substantially in the
form of Exhibit C hereto (as amended, modified or supplemented from time to
time, the "Subsidiary Guaranty"), duly executed on behalf of each Subsidiary of
the Borrower named on the signature pages thereto.

(c) Corporate Proceedings. The Administrative Agent shall have received, with a
counterpart for each Lender, certificates by the Secretary or Assistant
Secretary of each Loan Party dated as of the Closing Date as to (i) true copies
of the articles of incorporation and by-laws (or other constituent documents) of
each Loan Party in effect on such date (which, in the case of articles of
incorporation or other constituent documents filed or required to be filed with
the Secretary of State or other Governmental Authority in its jurisdiction of
incorporation, shall be certified to be true, correct and complete by such
Secretary of State or other Governmental Authority not more than 30 days before
the Closing Date), (ii) true copies of all corporate action taken by each Loan
Party relative to this Agreement and the other Loan Documents and (iii) the
incumbency and signature of the respective officers of each Loan Party executing
this Agreement and the other Loan Documents to which such Loan Party is a party,
together with satisfactory evidence of the incumbency of such Secretary or
Assistant Secretary.

(d) Legal Opinion of Counsel to the Loan Parties. The Administrative Agent shall
have received, with an executed counterpart for each Lender, opinions addressed
to the Administrative Agent and each Lender, dated the Closing Date, of Paul,
Weiss, Rifkind, Wharton & Garrison and Pepper Hamilton LLP, counsel to the Loan
Parties.

(e) Certificates of Insurance. The Administrative Agent shall have received
insurance certificates evidencing the Borrower's insurance coverage.

(f) Fees, Expenses, etc. All fees and other compensation required to be paid to
the Administrative Agent or the Lenders pursuant hereto or pursuant to any other
written agreement on or prior to the Closing Date shall have been paid or
received.

(g) Additional Matters. The Administrative Agent shall have received such other
certificates, opinions, documents and instruments as may be reasonably requested
by any Lender. All corporate and other proceedings, and all documents,
instruments and other matters in connection with the transactions contemplated
by this Agreement and the other Loan Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent.

5.2 Conditions to All Loans. The obligation of each Lender to make any Loan and
of the Issuing Bank to issue Letters of Credit after the Closing Date is subject
to performance by each of the Loan Parties of their respective obligations to be
performed hereunder or under the other Loan Documents on or before the date of
such Loan and to satisfaction of the following further conditions precedent:

(a) Notice. Notice with respect to such Loan or Letter of Credit shall have been
given by the Borrower as provided in Article II or Article III hereof.

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrower and each Loan Party herein and in each other Loan Document
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (except to the extent such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct as of such earlier date), both before and after giving effect
to the Loans requested to be made on such date and Letters of Credit requested
to be issued on such date; provided, the representations and warranties in
Sections 4.10 need be true and correct only as of the Closing Date.

-34-

--------------------------------------------------------------------------------



(c) No Defaults. No Event of Default or Potential Default shall have occurred
and be continuing on such date or after giving effect to the Loans requested to
be made or Letters of Credit requested to be issued on such date.

(d) No Violations of Law, etc. Neither the making nor use of the Loans or Letter
of Credit, as the case may be, shall cause any Lender or the Issuing Bank to
violate or conflict with any Law.

Each request by the Borrower for any Loan or Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions set forth in
this Section 5.2 have been satisfied as of the date of such request. Failure of
the Administrative Agent to receive notice from the Borrower to the contrary
before such Loan is made or such Letter of Credit is issued shall constitute a
further representation and warranty by the Borrower that the conditions referred
to in this Section 5.2 have been satisfied as of the date such Loan is made or
such Letter of Credit is issued.

ARTICLE VI
AFFIRMATIVE COVENANTS

The Borrower hereby covenants to the Administrative Agent and each Lender as
follows:

6.1 Basic Reporting Requirements.

(a) Annual Audit Reports. As soon as practicable, and in any event within 90
days after the close of each fiscal year of the Borrower, the Borrower shall
furnish to the Administrative Agent, with a copy for each Lender, consolidated
and consolidating statements of income, cash flows and changes in stockholders'
equity of the Borrower and its consolidated Subsidiaries for such fiscal year
and a consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year, and notes to
each, all in reasonable detail, setting forth in comparative form the
corresponding figures for the preceding fiscal year. Such financial statements
shall be accompanied by a report of Ernst & Young LLP or other independent
certified public accountants of recognized national standing selected by the
Borrower and reasonably satisfactory to the Required Lenders. Such report shall
be free of exceptions or qualifications not acceptable to the Required Lenders
and in any event shall be free of any exception or qualification which is of
"going concern" or like nature or which relates to a limited scope of
examination. Such report in any event shall contain a written statement of such
accountants substantially to the effect that (i) such accountants examined such
financial statements in accordance with generally accepted auditing standards
and accordingly made such tests of accounting records and such other auditing
procedures as such accountants considered necessary in the circumstances and
(ii) in the opinion of such accountants such financial statements present fairly
in all material respects the financial position of the Borrower and its
consolidated Subsidiaries as of the end of such fiscal year and the results of
their operations and their cash flows and changes in stockholders' equity for
such fiscal year, in conformity with GAAP.

(b) Quarterly Reports. As soon as practicable, and in any event within 45 days
after the close of each of the first three fiscal quarters of each fiscal year
of the Borrower, the Borrower shall furnish to the Administrative Agent, with a
copy for each Lender, unaudited consolidated statements of income, cash flows
and changes in stockholders' equity of the Borrower and its consolidated
Subsidiaries for such fiscal quarter and for the period from the beginning of
such fiscal year to the end of such fiscal quarter and an unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as of the close
of such fiscal quarter, all in reasonable detail, setting forth in comparative
form the corresponding figures for the same periods or as of the same date
during the preceding fiscal year (except for the consolidated and consolidating
balance sheets, which shall set forth in comparative form the corresponding
balance sheet as of the prior fiscal year end). Such financial statements shall
be certified by a Responsible Officer of the Borrower as presenting fairly in
all material respects the financial position of the Borrower and its
consolidated Subsidiaries as of the end of such fiscal quarter and the results
of their operations and their cash flows and changes in stockholders' equity for
such fiscal year, in conformity with GAAP, subject to normal and recurring
yearend audit adjustments.

-35-

--------------------------------------------------------------------------------



(c) Additional Quarterly Reporting. The Borrower shall deliver to the
Administrative Agent, with a copy for each Lender, concurrently with the
delivery of the financial statements referred to in subsections (a) and (b) of
this Section 5.1:

(a) a compliance certificate in substantially the form attached hereto as
Exhibit D, duly completed and signed by a Responsible Officer of the Borrower,
and

(b) the Borrower's "sales per square foot" reports, in form reasonably
satisfactory to the Administrative Agent and "same store sales" reports, in
substantially the form currently included in the Borrower's SEC filings.

(d) Certain Other Reports and Information. Promptly upon their becoming
available to the Borrower, the Borrower shall deliver to the Administrative
Agent, with a copy for each Lender, a copy of (i) all regular or special
reports, registration statements and amendments to the foregoing which the
Borrower or any Subsidiary shall file with the Securities and Exchange
Commission (or any successor thereto) or any securities exchange and (ii) all
reports, proxy statements, financial statements and other information
distributed by the Borrower to its bondholders or the financial community
generally.

(e) Further Information. The Borrower will promptly furnish to the
Administrative Agent, with a copy for each Lender, a copy of the executive
summary (and related financial projections) of Borrower's operating budget for
each Fiscal Year (which shall in any event be furnished not later than the last
day of the immediately prior Fiscal Year) and such other information and in such
form as the Administrative Agent or any Lender may reasonably request from time
to time.

(f) Notice of Certain Events. Promptly upon becoming aware of any of the
following, the Borrower shall give the Administrative Agent notice thereof,
together with a written statement of a Responsible Officer of the Borrower
setting forth the details thereof and any action with respect thereto taken or
proposed to be taken by the Borrower:

(i) Any Event of Default or Potential Default.

(ii) Any material adverse change in the business, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole.

(iii) Any pending or threatened action, suit, proceeding or investigation by or
before any Governmental Authority against or affecting the Borrower or any
Subsidiary of the Borrower, except for matters that if adversely decided,
individually or in the aggregate, would not have a Material Adverse Effect.

(iv) Any material violation, breach or default by the Borrower or any Subsidiary
of the Borrower or by any other party of or under any agreement or instrument
material to the business, operations or financial condition of the Borrower and
its Subsidiaries taken as a whole.

(v) Any Reportable Event (other than Reportable Events for which the thirty (30)
day advance notice requirement to the PBGC has been waived pursuant to PBGC
Regulation 29 C.F.R. 2615.1 et seq.) regarding any of the Plans and any action
which is proposed to be taken with respect thereto. In addition, the Borrower
shall send to the Administrative Agent, (A) if so requested by any Lender,
copies of each annual and other report with respect to each Plan filed with the
United States Secretary of Labor or the PBGC and (B) promptly after receipt
thereof, a copy of any notice the Borrower, any Subsidiary or any ERISA
Affiliate may receive relating to any Prohibited Transaction or the intention of
the PBGC to terminate any Plan or to appoint a trustee to administer any Plan or
assessing any Withdrawal Liability with respect to any Multiemployer Plan or any
liability under Section 412 of the Internal Revenue Code or under Sections 302,
4062, 4063 or 4064 of ERISA.

-36-

--------------------------------------------------------------------------------





(g) Visitation; Verification. The Borrower shall permit such Persons as the
Administrative Agent or any Lender may designate from time to time to visit and
inspect any of the properties of the Borrower and of any Subsidiary, to examine
their respective books and records and take copies and extracts therefrom and to
discuss their respective affairs with their respective Responsible Officers and
directors, at such times, upon reasonable advance notice, and as often as the
Administrative Agent or any Lender may reasonably request. The Borrower hereby
authorizes such Responsible Officers and directors to discuss with the
Administrative Agent or any Lender the affairs of the Borrower and its
Subsidiaries.

6.2 Insurance. The Borrower shall, and shall cause each Subsidiary to, (a)
maintain with financially sound and reputable insurers insurance with respect to
its properties and business and against such liabilities, casualties and
contingencies and of such types and in such amounts as is customary in the case
of corporations engaged in the same or similar businesses or having similar
properties similarly situated, and (b) furnish to each Lender from time to time
upon request copies of the policies under which such insurance is issued,
certificates of insurance and such other information relating to such insurance
as such Lender may request.

6.3 Payment of Taxes and Other Potential Charges and Priority Claims. The
Borrower shall, and shall cause each Subsidiary to, pay or discharge

(a) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges imposed upon it or any of its
properties;

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property; and

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
would result in the creation of a Lien upon any such property or which, if
unpaid, would give rise to a claim entitled to priority over general creditors
of the Borrower or such Subsidiary in a case under Title 11 (Bankruptcy) of the
United States Code, as amended;

provided that, unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced the Borrower or such Subsidiary need not
pay or discharge any such tax, assessment, charge or claim so long as (x) the
validity thereof is contested in good faith and by appropriate proceedings
diligently conducted, and (y) such reserves or other appropriate provisions as
may be required by GAAP shall have been made therefor.

6.4 Preservation of Corporate Status. The Borrower shall, and shall cause each
of its Subsidiaries to, maintain its status as a corporation or other entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, as applicable, and to be duly
qualified to do business as a foreign corporation or other entity and in good
standing in all jurisdictions in which the ownership of its properties or the
nature of its business or both make such qualification necessary or advisable,
except for matters that, individually or in the aggregate, are not likely to
have a Material Adverse Effect.

-37-

--------------------------------------------------------------------------------



6.5 Governmental Approvals and Filings. The Borrower shall, and shall cause each
Subsidiary to, keep and maintain in full force and effect all Governmental
Actions necessary or advisable in connection with execution and delivery of any
Loan Document by any Loan Party, consummation by any Loan Party of the
transactions herein or therein contemplated, performance of or compliance with
the terms and conditions hereof or thereof by any Loan Party or to ensure the
legality, validity, binding effect, enforceability or admissibility in evidence
hereof or thereof.

6.6 Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain or cause to be maintained in good repair, working order
and condition (ordinary wear and tear excepted) the properties now or hereafter
owned, leased or otherwise possessed by it and shall make or cause to be made
all needful and proper repairs, renewals, replacements and improvements thereto
so that the business carried on in connection therewith may be properly and
advantageously conducted at all times.

6.7 Avoidance of Other Conflicts. The Borrower shall not, and shall not permit
any of its Subsidiaries to, violate or conflict with, be in violation of or
conflict with, or be or remain subject to any liability (contingent or
otherwise) on account of any violation or conflict with

                      (a) any Law, or

                      (b) its articles of incorporation of by-laws (or other
constituent documents), or

                 (c) any agreement or instrument to which it is a party or by
which it or any of its property is bound,



except, in the case of clauses (a) and (c), for matters that are not likely,
individually or in the aggregate, to have a Material Adverse Effect.



6.8. Financial Accounting Practices. The Borrower shall, and shall cause each
Subsidiary of the Borrower to, make and keep books, records and accounts which,
in reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management's general or specific authorization,
(b) transactions are recorded as necessary (i) to permit preparation of
financial statements in conformity with GAAP and (ii) to maintain accountability
for assets, (c) access to assets is permitted only in accordance with
management's general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.



6.9. Continuation of or Change in Business. The Borrower and each of its
Subsidiaries shall continue to engage in the primary businesses they engage in
during the present and preceding fiscal year, and the Borrower shall not, and
shall not permit any Subsidiary of the Borrower to, engage in any unrelated
business.



6.10 Use of Proceeds. The Borrower shall apply the proceeds of all Loans
hereunder only for working capital, capital expenditures and general corporate
purposes. The Borrower shall not use the proceeds of any Loans hereunder
directly or indirectly for any unlawful purpose, in any manner inconsistent with
Section 4.13 hereof, or inconsistent with any other provision of any Loan
Document.



6.11 Environmental Matters. The Borrower shall, and shall cause its Subsidiaries
to:



(a) comply with all Environmental Laws, the noncompliance with which would be
likely to result in a Material Adverse Effect;

-38-

--------------------------------------------------------------------------------





(b) inspect real property that is owned or leased by them at a frequency
appropriate to maintain compliance with item (a) above;

(c) employ appropriate technology, where necessary, to maintain compliance with
applicable Environmental Laws; and

(d) remediate or cause to be remediated any unlawful release of, unlawful
contamination by or other unlawful presence of Hazardous Substances found on
real property owned or leased by any of them, in a timely manner and in
accordance with (and at the least to the extent required by) applicable
Environmental Laws and directives of any Governmental Authority having authority
over such remediation.

ARTICLE VII
NEGATIVE COVENANTS

The Borrower hereby covenants to the Administrative Agent and each Lender as
follows:

7.1 Financial Covenants.

(a) Minimum Consolidated Net Worth. The Borrower shall not permit Consolidated
Net Worth at any time to be less than $488,000,000.00 plus 50% of cumulative
Consolidated Net Income for all fiscal quarters ending after June 29, 2002 and
prior to the date of determination; provided that, if Consolidated Net Income
for any such fiscal quarter is negative, cumulative Consolidated Net Income
shall not be reduced.

(b) Fixed Charge Coverage Ratio. The Borrower shall not permit its Fixed Charge
Coverage Ratio to be less than 1.75 to 1 at the end of any Fiscal Quarter.

7.2 Liens. The Borrower shall not, and shall not permit any Subsidiary to, at
any time create, incur, assume or suffer to exist any Lien on any of its
property (now owned or hereafter acquired), or agree, become or remain liable
(contingently or otherwise) to do any of the foregoing, except for the following
("Permitted Liens"):

(a) Liens existing on the date hereof securing obligations existing on the date
hereof, as such Liens and obligations are listed in Schedule 7.2 hereto; and
Liens securing successor Indebtedness incurred to refinance predecessor
Indebtedness secured by Liens allowed under this subsection (a); provided that,
in each case, the successor Indebtedness is an obligation of the same Person
subject to the predecessor Indebtedness and is not greater than (and is not
otherwise on terms materially less advantageous to the Borrower (in the
Borrower's reasonable judgment exercised in good faith) than) the predecessor
Indebtedness immediately before such refinancing, and the Lien securing the
successor Indebtedness does not extend to any property other than that subject
to the Lien securing the predecessor Indebtedness immediately before such
refinancing;

(b) Liens arising from taxes, assessments, charges or claims described in
Section 6.3 hereof that are not yet due or that remain payable without penalty
or to the extent permitted to remain unpaid under the proviso to such Section
6.3;

(c) The Lien in favor of the Administrative Agent contemplated by Section 3.7
hereof and deposits or pledges of cash or securities in the ordinary course of
business to secure (i) workmen's compensation, unemployment insurance or other
social security obligations, (ii) performance of bids, tenders, trade contracts
(other than for payment of money) or leases, (iii) stay, surety or appeal bonds,
or (iv) other obligations of a like nature incurred in the ordinary course of
business;

-39-

--------------------------------------------------------------------------------



(d) (i) Liens by a Borrower or Subsidiary on property securing all or part of
the purchase price thereof and Liens (whether or not assumed) existing in
property at the time of purchase thereof by the Borrower or a Subsidiary,
provided, that: (A) such Lien is created before or substantially simultaneously
with the purchase of such property by the Borrower or such Subsidiary, (B) such
Lien is confined solely to the property so purchased, improvements thereto and
proceeds thereof, and (C) the aggregate amount secured by all such Liens on any
particular property at the time purchased by the Borrower or such Subsidiary, as
the case may be, shall not exceed 100% of the purchase price of such property
("purchase price" for this purpose including the amount secured by each such
Lien thereon whether or not assumed), and (ii) Liens arising under Capital
Leases; provided that, the aggregate outstanding principal amount of all
Indebtedness secured by Liens described in this Section 7.2(d) shall not exceed
$20,000,000 at any time;

(e) Zoning restrictions, easements, minor restrictions (including reservations,
covenants and rights of way) on the use of real property, minor irregularities
in title thereto and other minor Liens that do not secure the payment of money
or the performance of an obligation and that do not in the aggregate materially
detract from the value of a property or asset to, or materially impair its use
in the business of, the Borrower or such Subsidiary;

(f) Liens arising out of attachments, judgments or awards against the Borrower
or any of its Subsidiaries with respect to which the Borrower or Subsidiary is
engaged in proceedings for review or appeal and with respect to which the
Borrower or such Subsidiary shall have secured within thirty days of the
attachment of such claims a stay of execution pending such proceedings for
review or appeal;

(g) Landlords', mechanics', carriers', workmen's, warehousemen's, materialmen's,
repairmen's liens, statutory liens of banks and rights of set off, or other like
Liens incurred in the ordinary course of business in respect of obligations
which are not overdue or are being contested in good faith and by appropriate
proceedings promptly initiated and diligently conducted, if a reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor or making deposits to obtain the release of such Liens; and

(h) Liens on the property of a Person at the time such Person became a
Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary, but only for a period of not more than thirty days after
consummation of such acquisition, merger of consolidation, and only if such
Liens were in existence prior to the consummation of, and were not entered into
in contemplation of, such acquisition, merger or consolidation, do not extend to
any assets other than those of the Person acquired by, merged into or
consolidated with the Borrower or such Subsidiary, and do not, for all Liens
otherwise permitted by this clause (h) secure obligations in excess of
$20,000,000 in the aggregate.

"Permitted Lien" shall in no event include any Lien imposed by, or required to
be granted pursuant to, ERISA or any Environmental Law.

7.3 Indebtedness. The Borrower shall not, and shall not permit any Subsidiary
to, at any time create, incur, assume or suffer to exist any Indebtedness, or
agree, become or remain liable (contingently or otherwise) to do any of the
foregoing, except

(a) Indebtedness to the Lender Parties pursuant to this Agreement and the other
Loan Documents;

(b) Indebtedness existing on the date hereof and listed on Schedule 7.3(b)
attached hereto and refinancings and renewals thereof; provided, that the
successor Indebtedness is not greater than (and is not otherwise on terms
materially less advantageous to the Borrower (in the Borrower's reasonable
judgment exercised in good faith) than) the Indebtedness being refinanced or
renewed;

-40-

--------------------------------------------------------------------------------



(c) Indebtedness consisting of trade payables incurred in the ordinary course of
business;

(d) Indebtedness consisting of Guaranty Equivalents permitted by Section 7.4;

(e) Indebtedness due the Borrower or any Subsidiary incurred in the ordinary
course of business;

(f) Additional Indebtedness in respect of, or incurred to finance, the purchase
price of property and under Capital Leases in an aggregate principal amount not
in excess of $20,000,000 at any one time outstanding; and

(g) Additional Indebtedness in an aggregate principal amount not in excess of
$20,000,000 at any one time outstanding.

7.4 Guaranties, Indemnities, etc. The Borrower shall not, and shall not permit
any Subsidiary to, be or become subject to or bound by any Guaranty Equivalent,
or agree, become or remain liable (contingently or otherwise) to do any of the
foregoing, except:

(a) The Subsidiary Guaranty;

(b) Guaranties existing on the date hereof and listed in Schedule 7.4 hereto and
refinancings and renewals thereof that do not increase the amount covered
thereby;

(c)Contingent liabilities arising from the endorsement of negotiable or other
instruments for deposit or collection or similar transactions in the ordinary
course of business;

(d) Indemnities by the Borrower or any Subsidiary of the liabilities of its
directors or officers in their capacities as such as permitted by Law;

(e) Indemnification provisions (other than with respect to Indebtedness)
contained in contracts for transactions not otherwise prohibited hereby which
are customarily included in contracts for similar transactions; and

(f) Guaranties by Subsidiaries of the Borrower of Indebtedness described in
Section 7.3(g) hereof.

7.5Loans, Advances and Investments. The Borrower shall not, and shall not permit
any Subsidiary to, at any time make or suffer to exist or remain outstanding any
loan or advance to, or purchase, acquire or own (beneficially or of record) any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) in, or any other interest in, or make any capital
contribution to or other investment in, any other Person, or agree, become or
remain liable (contingently or otherwise) to do any of the foregoing, except:

(A) LOANS AND INVESTMENTS EXISTING ON THE DATE HEREOF AND LISTED IN SCHEDULE 7.5
HEREOF;

(B) RECEIVABLES OWING TO THE BORROWER OR ANY SUBSIDIARY ARISING FROM SALES OF
INVENTORY OR SERVICES IN THE ORDINARY COURSE OF BUSINESS AND LOANS AND ADVANCES
EXTENDED BY THE BORROWER OR ANY SUBSIDIARY TO SUBCONTRACTORS OR SUPPLIERS UNDER
USUAL AND CUSTOMARY TERMS IN THE ORDINARY COURSE OF BUSINESS;

-41-

--------------------------------------------------------------------------------



(C) THE CAPITAL STOCK OF A SUBSIDIARY OWNED ON THE DATE HEREOF AND LISTED ON
SCHEDULE 4.14 HERETO; LOANS, ADVANCES AND CAPITAL CONTRIBUTIONS FROM THE
BORROWER TO ITS SUBSIDIARIES; AND LOANS AND ADVANCES FROM A SUBSIDIARY OF THE
BORROWER TO THE BORROWER OR ANOTHER SUBSIDIARY OF THE BORROWER;

(D) ACQUISITIONS OF SUBSIDIARIES PERMITTED BY SECTION 7.9; PROVIDED, THAT ON THE
DATE OF ACQUISITION THE SUBSIDIARY BECOMES A PARTY TO THE SUBSIDIARY GUARANTY IN
ACCORDANCE WITH SECTION 5.12 OF THE SUBSIDIARY GUARANTY;

(E) CASH EQUIVALENT INVESTMENTS;

(F) INVESTMENTS IN MARKETABLE SECURITIES SUCH AS STOCKS, BONDS, NOTE OR OTHER
SECURITIES, PROVIDED THAT THE AGGREGATE COST OF SUCH INVESTMENTS AT ANY TIME
OUTSTANDING (INCLUDING FOR THIS PURPOSE THE COST OF ANY INVESTMENT WRITTEN OFF)
DOES NOT EXCEED $50,000,000;

(G) ADVANCES TO EMPLOYEES IN CONNECTION WITH RELOCATION EXPENSES IN THE ORDINARY
COURSE OF BUSINESS;

(H) ADVANCES TO EMPLOYEES IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$500,000 AT ANY TIME OUTSTANDING; AND

(I) SECURITIES ISSUED ON ACCOUNT OF CLAIMS AGAINST A SUPPLIER OR CUSTOMER IN THE
BANKRUPTCY OF SUCH SUPPLIER OR CUSTOMER.

7.6 Restricted Stock Repurchases. From and after the Closing Date the Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly
through a Subsidiary or otherwise, declare, order, pay, make or set aside any
sum or property for any Restricted Stock Repurchases, except that, if no Event
of Default or Potential Default shall have occurred and be continuing, and if no
such Event of Default or Potential Default would exist after giving effect to
the following, then the Borrower may make Restricted Stock Repurchases so long
as the aggregate amount of all such repurchases after June 29, 2002, does not
exceed $40,000,000.

7.7 Disposal of Assets. The Borrower shall not and shall not permit any
Subsidiary to, abandon, sell, lease or otherwise dispose of any part of its
assets (including shares of stock of the Subsidiaries held by the Borrower)
except:

(a) The Borrower or its Subsidiaries may sell or otherwise dispose of inventory,
equipment, other tangible assets and intellectual property in the ordinary
course of business;

(b) The Borrower and its Subsidiaries may dispose of equipment which is obsolete
or no longer useful in the business of the Borrower and its Subsidiaries (as
determined by the Borrower in good faith);

(c) Subsidiaries of the Borrower may sell, transfer or lease their assets to the
Borrower or to another Subsidiary; and

(d) The Borrower and its Subsidiaries may sell or otherwise dispose of assets,
including shares of stock of a Subsidiary constituting all or less than a
majority of the shares of a Subsidiary, for cash if the aggregate cash proceeds
received for all such sales during the term of this Agreement do not exceed 10%
of the book value of the Consolidated Assets of the Borrower and its
Subsidiaries as of June 29, 2002.



-43-

--------------------------------------------------------------------------------



7.8 Limitation on Mergers, Consolidations and Dissolutions. The Borrower shall
not, and shall not permit any Subsidiary to, directly or indirectly, (x) merge
with or into or consolidate with any other Person, (y) liquidate, wind-up,
dissolve or divide, or (z) agree, become or remain liable (contingently or
otherwise) to do any of the foregoing; provided, that:

(a) any Subsidiary may merge into or consolidate with or liquidate into the
Borrower so long as the Borrower is the surviving entity;

(b) any wholly-owned Subsidiary may merge into or consolidate with or liquidate
into any other wholly-owned Subsidiary;

(c) the Borrower or a Subsidiary may effect any acquisition permitted by
Section 7.9 by means of a merger or consolidation, provided, that if the
resulting entity is not an existing Subsidiary, such entity shall become a
Subsidiary Guarantor in accordance with Section 5.12 of the Subsidiary Guaranty;
and

(d) any Subsidiary may merge into or consolidate with a third party in
connection with a sale permitted by Section 7.7(d).

7.9 Capital Expenditures; Acquisitions. The Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly, (a) acquire all or any
substantial portion of the stock or assets of any going concern or line of
business, or (b) make Consolidated Capital Expenditures; except the Borrower or
a Subsidiary may make such acquisitions for cash and may make Consolidated
Capital Expenditures, so long as the sum of the aggregate cash purchase price
paid for all such acquisitions during any Fiscal Year and all Consolidated
Capital Expenditures made during such Fiscal Year does not exceed $100,000,000.

7.10 SaleLeasebacks. The Borrower shall not, and shall not permit any Subsidiary
of the Borrower to, at any time enter into or permit to remain in effect any
transaction to which the Borrower or any Subsidiary of the Borrower is a party
involving the sale, transfer or other disposition by the Borrower or any
Subsidiary of the Borrower of any property (now owned or hereafter acquired),
with a view directly or indirectly to the leasing back of any part of the same
property or any other property used for the same or a similar purpose or
purposes, or agree, become or remain liable (contingently or otherwise) to do
any of the foregoing, except sale-leaseback transactions that would have been
permitted by Sections 7.2 and 7.3, if structured as secured loans or as
Capitalized Leases.

7.11 Dealings with Affiliates. Except for agreements, arrangements and contracts
existing on the Closing Date and described on Schedule 7.11 hereto, the Borrower
shall not, and shall not permit any Subsidiary of the Borrower to, enter into or
carry out any transaction with (including, without limitation, purchase or lease
property or services from, sell or lease property or services to, loan or
Advance to, or enter into, permit to remain in existence or amend any contract,
agreement or arrangement with) any Affiliate of the Borrower (other than a
wholly-owned Subsidiary of the Borrower), directly or indirectly, or agree,
become or remain liable (contingently or otherwise) to do any of the foregoing,
(it being understood that dividends paid on capital stock shall be deemed not to
be "transactions" for purposes of this Section 7.11), except:

(a) Directors, officers, employees and consultants of the Borrower or any
Subsidiary of the Borrower may be compensated for services rendered in such
capacity to the Borrower or such Subsidiary of the Borrower; provided that,
(i) such compensation is in good faith and on terms no less favorable to the
Borrower or such Subsidiary of the Borrower than those that could have been
obtained in a comparable transaction with an unrelated third party, and (ii) in
the case of compensation in excess of $100,000 per annum for any individual, the
board of directors of the Borrower (including a majority of the directors having
no direct or indirect interest in such transaction) approve any such transaction
occurring after the Closing Date;

-43-

--------------------------------------------------------------------------------





(b) Restricted Stock Purchases permitted by Section 7.6 hereof;

(c) Stock option plans, restricted stock plans and other officer, director and
employee benefit plans and arrangements approved by the board of directors of
the Borrower (including a majority of the directors having no direct or indirect
interest in such transaction); and

(d) Transactions between the Borrower and its Subsidiaries, on the one hand and
Affiliates of the Borrower, on the other hand; provided that, (i) such
transactions are entered into in good faith and on terms no less favorable to
the Borrower or such Subsidiary of the Borrower than those that could have been
obtained in a comparable transaction with an unrelated third party, and (ii) the
board of directors of the Borrower (including a majority of the directors having
no direct or indirect interest in such transaction) approve any such transaction
occurring after the Closing Date.

7.12 Limitation on Certain Benefit Liabilities. The Borrower shall not, and
shall not permit any Subsidiary of the Borrower, or any ERISA Affiliate to,
become subject to Benefit Exposures in an amount that in the aggregate for all
such Persons could reasonably be expected to have a Material Adverse Effect. As
used herein, the term "Benefit Exposures" shall mean the sum of the maximum
potential liabilities (direct, contingent or other) of the Borrower, any
Subsidiary of the Borrower, or any ERISA Affiliate in connection with the
following: (a) withdrawal liability (within the meaning of Section 4201 of
ERISA) from any Multiemployer Plan, whether or not such liability has yet been
triggered as a result of a withdrawal; (b) the "amount of unfunded benefit
liabilities" (within the meaning of Section 4001(a)(18) of ERISA) under any Plan
subject to Title IV of ERISA and maintained by the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate, whether or not such liability has yet been
triggered as a result of a termination of such Plan; (c) excise taxes assessed
in connection with all of the above or otherwise in connection with any Plan
maintained by the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate; (d) Postretirement Benefit Obligations; (e) any other liability
(contingent or other) in connection with a Plan maintained by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate or Multiemployer Plan which
gives rise to a material risk of a Lien attaching to assets of the Borrower, any
Subsidiary of the Borrower, or any ERISA Affiliate without regard to any minimum
amount required by Law to cause such Lien to attach, which has not been
previously vacated, fully discharged or satisfied; and (f) any liability
(contingent or other) in connection with a Plan not maintained by the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate of which the Borrower has
knowledge and which gives rise to a material risk of a Lien attaching to the
assets of the Borrower, any Subsidiary of the Borrower, or any ERISA Affiliate
without regard to any minimum amount required by Law to cause such Lien to
attach, which has not been previously vacated, fully discharged or satisfied.

7.13 Consolidated Tax Return. The Borrower shall not, and shall not permit any
of its Subsidiaries to, file or consent to the filing of any consolidated income
tax return with any Person other than the Borrower and its Subsidiaries.

7.14 Fiscal Year. The Borrower shall not, and shall not permit any of its
Subsidiaries to, change its Fiscal Year or Fiscal Quarters.

7.15 Limitation on Other Restrictions on Dividends by Subsidiaries, etc. The
Borrower shall not permit any Subsidiary to be or become subject to any
restriction of any nature (whether arising by operation of Law, by agreement, by
its articles of incorporation, by-laws or other constituent documents of such
Subsidiary, or otherwise) on the right of such Subsidiary from time to time to
(a) declare and pay dividends with respect to capital stock owned by the
Borrower or any Subsidiary, (b) pay any indebtedness, obligations or liabilities
from time to time owed to the Borrower or any Subsidiary, (c) make loans or
advances to the Borrower or any Subsidiary, or (d) transfer any of its
properties or assets to the Borrower or any Subsidiary, except:

-44-

--------------------------------------------------------------------------------



(i) Legal restrictions of general applicability under the corporation law under
which such Subsidiary is incorporated, and fraudulent conveyance or similar laws
or general applicability for the benefit of creditors of such Subsidiary
generally; and

(ii) With respect to clause (d) above: (A) non-assignment provisions of any
executory contract or of any lease by the Borrower or such Subsidiary as lessee,
and (B) restrictions on transfer of property subject to a Permitted Lien for the
benefit of the holder of such Permitted Lien.

7.16 Limitation on Other Restrictions on Amendment of the Loan Documents, etc.
The Borrower shall not, and shall not permit any Subsidiary to, enter into,
become or remain subject to any agreement or instrument to which the Borrower or
such Subsidiary is a party or by which either of them or any of their respective
properties (now owned or hereafter acquired) may be subject or bound (other than
the Loan Documents) that would prohibit or require the consent of any Person to
any amendment, modification or supplement to any of the Loan Documents.

7.17 Limitation on Other Restrictions on Liens. The Borrower shall not, and
shall not permit any Subsidiary to, enter into, become or remain subject to any
agreement or instrument to which the Borrower or such subsidiary is a party or
by which either of them or any of their respective properties (now owned or
hereafter acquired) may be subject or bound that would prohibit the grant of any
Lien upon any of its properties (now owned or hereafter required); except:

(a) The Loan Documents;

(b) Restrictions in documents evidencing the Indebtedness permitted by Sections
7.3(f) and (g) or the Guaranty Equivalents permitted by Section 7.4(f); and

(c) Restrictions pursuant to non-assignment provisions of any executory contract
or of any lease by the Borrower or such Subsidiary as lessees, and restrictions
on granting Liens on property subject to a Permitted Lien for the benefit of the
holder of such Permitted Lien.



ARTICLE VIII
DEFAULTS

8.1 Events of Default. An Event of Default shall mean the occurrence or
existence of one or more of the following events or conditions (for any reason,
whether voluntary, involuntary or effected or required by Law):

(a) The Borrower shall fail to pay when due principal of any Loan, any Letter of
Credit Reimbursement Obligation or any required cash deposit pursuant to Section
3.7.

(b) Any Loan Party shall fail to pay when due interest on any Loan, any fees,
indemnity or expenses, or any other amount due hereunder or under any other Loan
Document and such failure shall have continued for a period of five Business
Days.

(c) Any representation or warranty made or deemed made by any Loan Party in or
pursuant to or in connection with any Loan Document, or any statement made by
any Loan Party in any financial statement, certificate, report, exhibit or
document furnished by any Loan Party to the Administrative Agent or any Lender
pursuant to or in connection with any Loan Document, shall prove to have been
false or misleading in any material respect as of the time when made or deemed
made (including by omission of material information necessary to make such
representation, warranty or statement not misleading).

-45-

--------------------------------------------------------------------------------



(d) The Borrower shall default in the performance or observance of any covenant
contained in Article VII hereof or any of the covenants contained in Section 3.7
or 6.1(f)(i) hereof.

(e) Any Loan Party shall default in the performance or observance of any other
covenant, agreement or duty under this Agreement or any other Loan Document and
(i) in the case of a default under Section 6.1 hereof (other than as referred to
in subsection (f)(i) thereof) such default shall have continued for a period of
ten days and (ii) in the case of any other default such default shall have
continued for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower.

(f) Any Cross-Default Event shall occur with respect to any Cross-Default
Obligation. As used herein, "Cross-Default Obligation" shall mean any
Indebtedness or set of related Indebtedness of the Borrower or any Subsidiary in
excess of $10,000,000 in aggregate principal amount. As used herein,
"Cross-Default Event" with respect to a Cross-Default Obligation shall mean the
occurrence of any default, event or condition which causes or which would permit
any Person or Persons to cause all or any part of such Cross-Default Obligation
to become due (by acceleration, mandatory prepayment or repurchase, or
otherwise) before its otherwise stated maturity, or failure to pay all or any
part of such Cross-Default Obligation at its stated maturity.

(g) One or more judgments for the payment of money shall have been entered
against the Borrower or any Subsidiary, which judgment or judgments in the
aggregate exceed by at least $10,000,000 in the aggregate and such judgment or
judgments shall have remained undischarged and unstayed for a period of 60
consecutive days.

(h) One or more writs or warrants of attachment, garnishment, execution,
distraint or similar process which exceed $10,000,000 in the aggregate shall
have been issued against the Borrower or any Subsidiary or any of their
respective properties and shall have remained undischarged and unstayed for a
period of 60 consecutive days.

(i) Any Loan Document or term or provision thereof shall cease to be in full
force and effect (except in accordance with the terms thereof), or any Loan
Party shall, or shall purport to, terminate, revoke, repudiate, declare voidable
or void or otherwise contest, any Loan Document or term or provision thereof or
any obligation or liability of any Loan Party thereunder.

(k) Any Plan shall be terminated by the PBGC where the assets of such Plan are
insufficient to cover benefits guaranteed by the PBGC; a trustee shall be
appointed by an appropriate Governmental Authority to administer any Plan or the
PBGC shall institute proceedings to terminate any Plan or to appoint a trustee
to administer any Plan; a notice assessing Withdrawal Liability with respect to
any Multiemployer Plan or any liabilities under Section 412 of the Code or under
Sections 302, 4062, 4063 or 4064 of ERISA shall have been received by the
Borrower, any Subsidiary or any ERISA Affiliate; and the aggregate liabilities
of the Borrower, any of its Subsidiaries and/or any ERISA Affiliate which would
result from any of the foregoing are in excess of $10,000,000.

(k) A Change of Control shall have occurred.

(l) A proceeding shall have been instituted in respect of the Borrower or any
Subsidiary of the Borrower

(i) seeking to have an order for relief entered in respect of such Person, or
seeking a declaration or entailing a finding that such Person is insolvent or a
similar declaration or finding, or seeking dissolution, windingup, charter
revocation or forfeiture, liquidation, reorganization, arrangement, adjustment,
composition or other similar relief with respect to such Person, its assets or
its debts under any Law relating to bankruptcy, insolvency, relief of debtors or
protection of creditors, termination of legal entities or any other similar Law
now or hereafter in effect, or

-46-

--------------------------------------------------------------------------------



(ii) seeking appointment of a receiver, trustee, liquidator, assignee,
sequestrator or other custodian for such Person or for all or any substantial
part of its property and such proceeding shall result in the entry, making or
grant of any such order for relief, declaration, finding, relief or appointment,
or such proceeding shall remain undismissed and unstayed for a period of sixty
consecutive days.



(m) The Borrower or any Subsidiary of the Borrower shall become insolvent; shall
fail to pay, become unable to pay, or state that it is or will be unable to pay,
its debts as they become due; shall voluntarily suspend transaction of its or
his business; shall make a general assignment for the benefit of creditors;
shall institute (or fail to controvert in a timely and appropriate manner) a
proceeding described in Section 8.1(l)(i) hereof, or (whether or not any such
proceeding has been instituted) shall consent to or acquiesce in any such order
for relief, declaration, finding or relief described therein; shall institute
(or fail to controvert in a timely and appropriate manner) a proceeding
described in Section 8.1(l)(ii) hereof, or (whether or not any such proceeding
has been instituted) shall consent to or acquiesce in any such appointment or to
the taking of possession by any such custodian of all or any substantial part of
its or his property; shall dissolve, windup, revoke or forfeit its charter (or
other constituent documents) or liquidate itself or any substantial part of its
property; or shall take any action in furtherance of any of the foregoing.

8.2 Consequences of an Event of Default.

(a) If an Event of Default specified in subsections (a) through (k) of Section
8.1 hereof shall occur and be continuing or shall exist, then, in addition to
all other rights and remedies which the Administrative Agent or any Lender may
have hereunder or under any other Loan Document, at law, in equity or otherwise,
the Lenders shall be under no further obligation to make Loans hereunder and the
Issuing Bank shall be under no further obligation to issue Letters of Credit
hereunder, and the Administrative Agent, upon the written request of the
Required Lenders shall, by notice to the Borrower, from time to time do any or
all of the following:

(i) Declare the Commitments terminated, whereupon the Commitments will terminate
and any fees hereunder shall be immediately due and payable without presentment,
demand, protest or further notice of any kind, all of which are hereby waived,
and an action therefor shall immediately accrue.

(ii) Declare the unpaid principal amount of the Loans, interest accrued thereon
and all other Obligations (including the obligation to deposit cash under
Section 3.7) to be immediately due and payable without presentment, demand,
protest or further notice of any kind, all of which are hereby waived, and an
action therefor shall immediately accrue.

(b) If an Event of Default specified in subsection (l) or (m) of Section 8.1
hereof shall occur or exist, then, in addition to all other rights and remedies
which the Administrative Agent or any Lender may have hereunder or under any
other Loan Document, at law, in equity or otherwise, the Commitments shall
automatically terminate and the Lenders shall be under no further obligation to
make Loans and the Issuing Bank shall be under no further obligation to issue
Letters of Credit, and the unpaid principal amount of the Loans, interest
accrued thereon and all other Obligations (including the obligation to deposit
cash under Section 3.7) shall become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived, and an action therefor shall immediately accrue.

-47-

--------------------------------------------------------------------------------



ARTICLE IX
THE AGENT

9.1 Appointment. Subject to Section 9.10, each Lender Party hereby irrevocably
appoints Mellon Bank, N.A. to act as Administrative Agent for such Lender Party
under this Agreement and the other Loan Documents. Each Lender hereby
irrevocably authorizes the Administrative Agent to take such action on behalf of
such Lender Party under the provisions of this Agreement and the other Loan
Documents, and to exercise such powers and to perform such duties, as are
expressly delegated to or required of the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto. Mellon Bank, N.A. hereby agrees to act as Administrative Agent on
behalf of the Lender Parties on the terms and conditions set forth in this
Agreement and the other Loan Documents, subject to its right to resign as
provided in Section 9.10 hereof. Each Lender Party hereby irrevocably authorizes
the Administrative Agent to execute and deliver each of the Loan Documents and
to accept delivery of such of the other Loan Documents as may not require
execution by the Administrative Agent. Each Lender Party agrees that the rights
and remedies granted to the Administrative Agent under the Loan Documents shall
be exercised exclusively by the Administrative Agent, and that no Lender Party
shall have any right individually to exercise any such right or remedy, except
to the extent expressly provided herein or therein.

9.2 General Nature of Administrative Agent's Duties. Notwithstanding anything to
the contrary elsewhere in this Agreement or in any other Loan Document:

(a) The Administrative Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents, and no
implied duties or responsibilities on the part of the Administrative Agent shall
be read into this Agreement or any Loan Document or shall otherwise exist.

(b) The duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender Party.

(c) The Administrative Agent is and shall be solely the Administrative Agent of
the Lender Parties. The Administrative Agent does not assume, and shall not at
any time be deemed to have, any relationship of agency or trust with or for, or
any other duty or responsibility to, any Loan Party or any other Person (except
only for its relationship as Administrative Agent for, and its express duties
and responsibilities to, the Lender Parties as provided in this Agreement and
the other Loan Documents).

(d) The Administrative Agent shall be under no obligation to take any action
hereunder or under any other Loan Document if the Administrative Agent believes
in good faith that taking such action may conflict with any Law or any provision
of this Agreement or any other Loan Document, or may require the Administrative
Agent to qualify to do business in any jurisdiction where it is not then so
qualified.

9.3 Exercise of Powers. The Administrative Agent shall take any action of the
type specified in this Agreement or any other Loan Document as being within the
Administrative Agent's rights, powers or discretion in accordance with
directions from the Required Lenders (or, to the extent this Agreement or such
Loan Document expressly requires the direction or consent of some other Person
or set of Persons, then instead in accordance with the directions of such other
Person or set of Persons). In the absence of such directions, the Administrative
Agent shall have the authority (but under no circumstances shall be obligated),
in its sole discretion, to take any

-48-

--------------------------------------------------------------------------------



such action, except to the extent this Agreement or such Loan Document expressly
requires the direction or consent of the Required Lenders (or some other Person
or set of Persons), in which case the Administrative Agent shall not take such
action absent such direction or consent. Any action or inaction pursuant to such
direction, discretion or consent shall be binding on all the Lender Parties. The
Administrative Agent shall not have any liability to any Person as a result of
(a) the Administrative Agent acting or refraining from acting in accordance with
the directions of the Required Lenders (or other applicable Person or set of
Persons), (b) the Administrative Agent refraining from acting in the absence of
instructions to act from the Required Lenders (or other applicable Person or set
of Persons), whether or not the Administrative Agent has discretionary power to
take such action, or (c) the Administrative Agent taking discretionary action it
is authorized to take under this Section (subject, in the case of this clause
(c), to the provisions of Section 9.4(a) hereof).

9.5 General Exculpatory Provisions. Notwithstanding anything to the contrary
elsewhere in this Agreement or any other Loan Document:

(a) The Administrative Agent shall not be liable for any action taken or omitted
to be taken by it under or in connection with this Agreement or any other Loan
Document, unless caused by its own gross negligence or willful misconduct.

(b) The Administrative Agent shall not be responsible for (i) the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in, provided for in, or
received under or in connection with, this Agreement or any other Loan Document,
(iii) any failure of any Loan Party or Lender Party to perform any of their
respective obligations under this Agreement or any other Loan Document, (iv) the
existence, validity, enforceability, perfection, recordation, priority, adequacy
or value, now or hereafter, of any Lien or other direct or indirect security
afforded or purported to be afforded by any of the Loan Documents or otherwise
from time to time, or (v) caring for, protecting, insuring, or paying any taxes,
charges or assessments with respect to any collateral.

(c) The Administrative Agent shall not be under any obligation to ascertain,
inquire or give any notice relating to (i) the performance or observance of any
of the terms or conditions of this Agreement or any other Loan Document on the
part of any Loan Party, (ii) the business, operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, or (iii) except to
the extent set forth in Section 9.5(f) hereof, the existence of any Event of
Default or Potential Default.

(d) The Administrative Agent shall not be under any obligation, either initially
or on a continuing basis, to provide any Lender Party with any notices, reports
or information of any nature, whether in its possession presently or hereafter,
except for such notices, reports and other information expressly required by
this Agreement or any other Loan Document to be furnished by the Administrative
Agent to such Lender Party.

9.5 Administration by the Administrative Agent.

(a) The Administrative Agent may rely upon any notice or other communication of
any nature (written or oral, including but not limited to telephone
conversations, whether or not such notice or other communication is made in a
manner permitted or required by this Agreement or any Loan Document) purportedly
made by or on behalf of the proper party or parties, and the Administrative
Agent shall not have any duty to verify the identity or authority of any Person
giving such notice or other communication.

(b) The Administrative Agent may consult with legal counsel, independent public
accountants and any other experts selected by it from time to time, and the
Administrative Agent shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts.

-49-

--------------------------------------------------------------------------------



(c) The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any Loan Party or Lender Party, such
matter may be established by a certificate of such Loan Party or Lender Party,
as the case may be, and the Administrative Agent may conclusively rely upon such
certificate (unless other evidence with respect to such matter is specifically
prescribed in this Agreement or another Loan Document).

(d) The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature which
may be imposed on, incurred by or asserted against the Administrative Agent by
reason of taking or continuing to take any such action.

(e) The Agent may perform any of its duties under this Agreement or any other
Loan Document by or through agents or attorneys-in-fact. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in fact selected by it with reasonable care.

(f) The Administrative Agent shall not be deemed to have any knowledge or notice
of the occurrence of any Event of Default or Potential Default unless the
Administrative Agent has received notice from a Lender Party or any Loan Party
referring to this Agreement, describing such Event of Default or Potential
Default, and stating that such notice is a "notice of default". If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to each Lender Party.

9.6 Lender Parties Not Relying on Administrative Agent or Other Lender Parties.
Each Lender Party acknowledges as follows: (a) Neither the Administrative Agent
nor any other Lender Party has made any representations or warranties to it, and
no act taken hereafter by the Administrative Agent or any other Lender Party
shall be deemed to constitute any representation or warranty by the
Administrative Agent or such other Lender Party to it. (b) It has, independently
and without reliance upon the Administrative Agent or any other Lender Party,
and based upon such documents and information as it has deemed appropriate, made
its own credit and legal analysis and decision to enter into this Agreement and
the other Loan Documents. (c) It will, independently and without reliance upon
the Administrative Agent or any other Lender Party, and based upon such
documents and information as it shall deem appropriate at the time, make its own
decisions to take or not take action under or in connection with this Agreement
and the other Loan Documents.

9.7 Indemnification. Each Lender agrees to reimburse and indemnify the
Administrative Agent and its directors, officers, employees and agents (to the
extent not reimbursed by a Loan Party and without limitation of the obligations
of the Loan Parties to do so), Pro Rata, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature (including,
without limitation, the fees and disbursements of counsel for the Administrative
Agent or such other Person in connection with any investigative, administrative
or judicial proceeding commenced or threatened, whether or not the
Administrative Agent or such other Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such other Person as a result of, or arising out of, or
in any way related to or by reason of, this Agreement, any other Loan Document,
any transaction from time to time contemplated hereby or thereby, or any
transaction financed in whole or in part or directly or indirectly with the
proceeds of any Loan or Letter of Credit, provided that, no Lender shall be
liable for any portion of such amounts, losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting solely from the gross negligence or willful misconduct
of the Administrative Agent or such other Person.

9.8 Administrative Agent in its Individual Capacity. With respect to its
Revolving Credit Commitment, Letter of Credit Commitment and the Obligations
owing to it, the Administrative Agent shall have the same rights and powers
under this Agreement and each other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
"Lenders," "holders of Notes", "Issuing Bank" and like terms shall include the
Administrative Agent in its individual capacity as such. The Administrative
Agent and its affiliates may, without liability to account, make loans to,
accept deposits from, acquire debt or equity interests in, act as trustee under
indentures of, and engage in any other business with, any Loan Party and any
stockholder, subsidiary or affiliate of any Loan Party, as though the
Administrative Agent were not the Administrative Agent hereunder.

-50-

--------------------------------------------------------------------------------





9.9 Holders of Notes. The Administrative Agent may deem and treat the Lender
which is payee of a Note as the owner and holder of such Note for all purposes
hereof unless and until a Transfer Supplement with respect to the assignment or
transfer thereof shall have been filed with the Administrative Agent in
accordance with Section 10.14 hereof. Any authority, direction or consent of any
Person who at the time of giving such authority, direction or consent is shown
in the Register as being a Lender shall be conclusive and binding on each
present and subsequent holder, transferee or assignee of any Note or Notes
payable to such Lender or of any Note or Notes issued in exchange therefor.

9.10 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving 30 days' prior written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed by the Required Lenders at any
time by giving 10 days' prior written notice thereof to the Administrative
Agent, the other Lenders and the Borrower. Upon any such resignation or removal,
the Required Lenders shall have the right (with the consent of the Borrower so
long as no Potential Default or Event of Default shall be continuing, which
consent shall not be unreasonably withheld or delayed) to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed and consented to, and shall have accepted such appointment, within 30
days after such notice of resignation or removal, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Each successor Administrative Agent shall be a commercial
bank or trust company organized under the laws of the United States of America
or any State thereof and having a combined capital and surplus of at least
$1,000,000,000. Upon the acceptance by a successor Administrative Agent of its
appointment as Administrative Agent hereunder, such successor Administrative
Agent shall thereupon succeed to and become vested with all the properties,
rights, powers, privileges and duties of the former Administrative Agent,
without further act, deed or conveyance. Upon the effective date of resignation
or removal of a retiring Administrative Agent, such Administrative Agent shall
be discharged from its duties under this Agreement and the other Loan Documents,
but the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted by it while it was Administrative Agent under this
Agreement. If and so long as no successor Administrative Agent shall have been
appointed, then any notice or other communication required or permitted to be
given by the Administrative Agent shall be sufficiently given if given by the
Required Lenders, all notices or other communications required or permitted to
be given to the Administrative Agent shall be given to each Lender, and all
payments to be made to the Administrative Agent shall be made directly to the
Borrower or Lender for whose account such payment is made.

9.11 Calculations. The Administrative Agent shall not be liable for any
calculation, apportionment or distribution of payments made by it in good faith.
If such calculation, apportionment or distribution is subsequently determined to
have been made in error, the sole recourse of any Lender Party to whom payment
was due but not made shall be to recover from the other Lender Parties any
payment in excess of the amount to which they are determined to be entitled or,
if the amount due was not paid by the appropriate Loan Party, to recover such
amount from the appropriate Loan Party.

9.12 Administrative Agent's Fee. The Borrower agrees to pay to the
Administrative Agent, for its individual account, a nonrefundable annual
Administrative Agent's fee in an amount agreed to by the Administrative Agent
and the Borrower.

-51-

--------------------------------------------------------------------------------



9.13 Funding by Administrative Agent. Unless the Administrative Agent shall have
been notified in writing by any Lender not later than the close of business on
the day before the day on which Loans are requested by the Borrower to be made
that such Lender will not make its Pro Rata share of such Loans, the
Administrative Agent may assume that such Lender will make its Pro Rata share of
the Loans, and in reliance upon such assumption the Administrative Agent may
(but in no circumstances shall be required to) make available to the Borrower a
corresponding amount. If and to the extent that any Lender fails to make such
payment to the Administrative Agent on such date, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, the
Borrower shall pay such amount on demand), together with interest, for the
Administrative Agent's own account, for each day from and including the date of
the Administrative Agent's payment to and including the date of repayment to the
Administrative Agent (before and after judgment) at the rate or rates per annum
applicable to such Loans. All payments to the Administrative Agent under this
Section shall be made to the Administrative Agent at its Office in Dollars in
funds immediately available at such Office, without setoff, withholding,
counterclaim or other deduction of any nature.

ARTICLE X
MISCELLANEOUS

10.1 Holidays. Whenever any payment or action to be made or taken hereunder or
under any other Loan Document shall be stated to be due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

10.2 Records. The unpaid principal amount of the Loans owing to each Lender, the
unpaid interest accrued thereon, the interest rate or rates applicable to such
unpaid principal amount, the duration of such applicability, each Lender's
Revolving Credit Committed Amount, and the fees owing to each Lender shall at
all times be ascertained from the records of the Administrative Agent, which
shall be conclusive absent manifest error. The unpaid Letter of Credit
Reimbursement Obligations, the unpaid interest accrued thereon, and the interest
rate or rates applicable thereto shall at all times be ascertained from the
records of the Issuing Bank, which shall be conclusive absent manifest error.

10.3 Amendments and Waivers. Neither this Agreement nor any Loan Document may be
amended, modified or supplemented except in accordance with the provisions of
this Section. The Administrative Agent and the Borrower may from time to time
amend, modify or supplement the provisions of this Agreement or any other Loan
Document for the purpose of amending, adding to, or waiving any provisions, or
changing in any manner the rights and duties of any Loan Party, the
Administrative Agent or any Lender Party. Any such amendment, modification,
supplement or waiver made by Borrower and the Administrative Agent in accordance
with the provisions of this Section shall be binding upon the Borrower, each
Lender Party and the Administrative Agent. The Administrative Agent shall not
enter into any such amendments, modifications, supplements or waivers without
the consent of the Required Lenders, and, in the case of any such amendment,
modification, supplement or waiver described in the next sentence, without the
consent of the additional Persons described in the next sentence. No such
amendment, modification, supplement or waiver may be made which will:

(a) Increase the aggregate Revolving Credit Committed Amounts over the amount
thereof then in effect without the consent of all Lenders, or increase the
Revolving Credit Committed Amount of any Lender over the amount then in effect
without the consent of such Lender, or extend the Revolving Credit Maturity
Date, without the written consent of each Lender affected thereby;

(b) Reduce the principal amount of or extend the time for any scheduled payment
of principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest borne by any Loan or Letter of Credit Reimbursement
Obligation, or extend the time for payment of or reduce the amount of any
Revolving Credit Commitment Fee or Letter of Credit Fee or reduce or postpone
the date for payment of any other fees, expenses, indemnities or amounts payable
under any Loan Document, without the written consent of each Lender affected
thereby;

-52-

--------------------------------------------------------------------------------



(c) Change the definition of "Required Lenders" or amend this Section 10.3,
without the written consent of all the Lenders;

(d) Amend or waive any of the provisions of Article IX hereof, or impose
additional duties upon the Administrative Agent or otherwise adversely affect
the rights, interests or obligations of the Administrative Agent, without the
written consent of the Administrative Agent;

(e) Amend or waive any of the provisions of Article III, or impose additional
duties upon the Issuing Bank or otherwise affect the rights, interests or
obligations of the Issuing Bank, without the written consent of the Issuing
Bank;

(f) Reduce any Letter of Credit Unreimbursed Draw, or extend the time for
repayment by the Borrower of any Letter of Credit Unreimbursed Draw, without the
written consent of each Lender; or

(g) Except as otherwise permitted by any Loan Document, release any Guarantor
without the written consent of each Lender (it being understood that a Guarantor
may be released upon the disposition permitted hereby by the Borrower of all of
its interest in such Guarantor);

and, provided further, that Transfer Supplements may be entered into in the
manner provided in Section 10.14 hereof. Any such amendment, modification or
supplement must be in writing and shall be effective only to the extent set
forth in such writing. Any Event of Default or Potential Default waived or
consented to in any such amendment, modification or supplement shall be deemed
to be cured and not continuing to the extent and for the period set forth in
such waiver or consent, but no such waiver or consent shall extend to any other
or subsequent Event of Default or Potential Default or impair any right
consequent thereto.



10.4 No Implied Waiver; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender Party in exercising any
right, power or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or exercise of any other right,
power or privilege; nor shall any single or partial exercise of any such right,
power or privilege or any abandonment or discontinuance of steps to enforce such
a right, power or privilege preclude any further exercise thereof or of any
other right, power or privilege. The rights and remedies of the Administrative
Agent and the Lender Parties under this Agreement and any other Loan Document
are cumulative and not exclusive of any rights or remedies which the
Administrative Agent or any Lender Party would otherwise have hereunder or
thereunder, at law, in equity or otherwise.

10.5 Notices.

(a) Except to the extent otherwise expressly permitted hereunder or thereunder,
all notices, requests, demands, directions and other communications
(collectively "notices") under this Agreement or any Loan Document shall be in
writing (including telexed and telecopied communication) and shall be sent by
firstclass mail, or by nationally-recognized overnight courier, or by telex or
telecopier (with confirmation in writing mailed firstclass or sent by such an
overnight courier), or by personal delivery. All notices shall be sent to the
applicable party at the address stated on the signature pages hereof or in
accordance with the last unrevoked written direction from such party to the
other parties hereto, in all cases with postage or other charges prepaid. Any
such properly given notice to the Administrative Agent or any Lender Party shall
be effective when received. Any such properly given notice to the Borrower shall
be effective on the earliest to occur of receipt, telephone confirmation of
receipt of telex or telecopy communication, one Business Day after delivery to a
nationally-recognized overnight courier, or three Business Days after deposit in
the mail.

-53-

--------------------------------------------------------------------------------



(b) Any Lender Party giving any notice to the Borrower or any other party to a
Loan Document shall simultaneously send a copy thereof to the Administrative
Agent, and the Administrative Agent shall promptly notify the other Lender
Parties of the receipt by it of any such notice.

(c) The Administrative Agent and each Lender Party may rely on any notice
(whether or not such notice is made in a manner permitted or required by this
Agreement or any Loan Document) purportedly made by or on behalf of the Borrower
or any other Loan Party, and neither the Administrative Agent nor any Lender
Party shall have any duty to verify the identity or authority of any Person
giving such notice.

10.6 Expenses; Taxes; Indemnity.

(a) The Borrower agrees to pay or cause to be paid and to save the Lender
Parties harmless against liability for the payment of all reasonable outofpocket
costs and expenses (including but not limited to reasonable fees and expenses of
counsel, including local counsel, auditors, consulting engineers, appraisers,
and all other professional, accounting, evaluation and consulting costs)
incurred by

(i) the Administrative Agent from time to time arising from or relating to (A)
the negotiation, preparation, execution, delivery, administration and
performance of this Agreement and the other Loan Documents, or (B) any requested
amendments, modifications, supplements, waivers or consents (whether or not
ultimately entered into or granted) to this Agreement or any Loan Document;

(ii) any Lender Party from time to time arising from or relating to the
enforcement or preservation of rights under this Agreement or any Loan Document
(including but not limited to any such costs or expenses arising from or
relating to collection or enforcement of an outstanding Loan or any other amount
owing hereunder or thereunder by the Administrative Agent or any Lender Party,
and any litigation, proceeding, dispute, work-out, restructuring or rescheduling
related in any way to this Agreement or the Loan Documents); and

(iii) the Administrative Agent, in connection with the syndication of the credit
facilities under this Agreement, whether incurred before or after the Closing
Date.

(b) The Borrower hereby agrees to pay all recording, filing, registration and
search fees and taxes and all similar impositions now or hereafter determined by
the Administrative Agent or any Lender Parties to be payable in connection with
this Agreement or any other Loan Documents or any other documents, instruments
or transactions pursuant to or in connection herewith or therewith, and the
Borrower agrees to save the Administrative Agent and each Lender Party harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such fees, taxes or impositions.

(c) The Borrower hereby agrees to reimburse and indemnify each of the
Indemnified Parties from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for such Indemnified Party in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnified Party shall be
designated a party thereto) that may at any time be imposed on, asserted against
or incurred by such Indemnified Party as a result of, or arising out of, or in
any way related to or by reason of, this Agreement or any other Loan Document,
any transaction from time to time contemplated hereby or thereby, or any
transaction financed in whole or in part or directly or indirectly with the
proceeds of any Loan or Letter of Credit; but excluding any such losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements resulting solely from the gross
negligence or willful misconduct of such Indemnified Party, as finally
determined by a court of competent jurisdiction. If and to the extent that the
foregoing obligations of the Borrower under this subsection (c), or any other
indemnification obligation of the Borrower hereunder or under any other Loan
Document, are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable Law.

-54-

--------------------------------------------------------------------------------





10.7 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

10.8 Prior Understandings. This Agreement and the other Loan Documents supersede
all prior and contemporaneous understandings and agreements, whether written or
oral, among the parties hereto relating to the transactions provided for herein
and therein.

10.9 Duration; Survival. All representations and warranties of the each Loan
Party contained herein or in any other in the Loan Document or made in
connection herewith or therewith shall survive the making of, and shall not be
waived by the execution and delivery, of this Agreement or any other Loan
Document, any investigation by or knowledge of the Administrative Agent or any
Lender Party, the making of any Loan, the issuance of any Letter of Credit, or
any other event or condition whatever. Except as provided in the last sentence
of this Section, all covenants and agreements of each Loan Party contained
herein or in any other Loan Document shall continue in full force and effect
from and after the date hereof until all Revolving Credit Commitments and the
Letter of Credit Commitment have terminated, all Letters of Credit have
terminated or expired (or cash collateralized to the satisfaction of the Issuing
Bank pursuant to documentation satisfactory to the Issuing Bank) and all
Obligations (other than Obligations constituting contingent obligations under
indemnification provisions so long as no unsatisfied claim has been made under
any indemnification provision) have been paid in full. Without limitation, all
obligations of the Borrower hereunder or under any other Loan Document to make
payments to or indemnify the Administrative Agent or any Lender Party shall
survive the payment in full of all other Obligations, termination of the
Borrower's right to borrow hereunder, and all other events and conditions
whatever. In addition, all obligations of each Lender Party to make payments to
or indemnify the Administrative Agent shall survive the payment in full by the
Borrower of all Obligations, termination of the Borrower's right to borrow
hereunder, the termination or expiration of all Letters of Credit and all other
events or conditions whatever.

10.10 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

10.11 Limitation on Payments. The parties hereto intend to conform to all
applicable Laws in effect from time to time limiting the maximum rate of
interest that may be charged or collected. Accordingly, notwithstanding any
other provision hereof or of any other Loan Document, the Borrower shall not be
required to make any payment to or for the account of any Lender Party, and each
Lender Party shall refund any payment made by the Borrower, to the extent that
such requirement or such failure to refund would violate or conflict with
nonwaivable provisions of applicable Laws limiting the maximum amount of
interest which may be charged or collected by such Lender Party.

-55-

--------------------------------------------------------------------------------



10.12 SetOff. The Borrower hereby agrees that, if an Event of Default shall have
occurred and be continuing or shall exist, to the fullest extent permitted by
law, if any Obligation of the Borrower shall be due and payable (by acceleration
or otherwise), each Lender Party shall have the right, without notice to the
Borrower, to setoff against and to appropriate and apply to such Obligation any
indebtedness, liability or obligation of any nature owing to the Borrower by
such Lender Party, including but not limited to all deposits (whether time or
demand, general or special, provisionally credited or finally credited, whether
or not evidenced by a certificate of deposit) now or hereafter maintained by the
Borrower with such Lender Party. Such right shall be absolute and unconditional
in all circumstances and, without limitation, shall exist whether or not such
Lender Party or any other Person shall have given notice or made any demand to
the Borrower or any other Person, whether such indebtedness, obligation or
liability owed to the Borrower is contingent, absolute, matured or unmatured (it
being agreed that such Lender may deem such indebtedness, obligation or
liability to be then due and payable at the time of such setoff), and regardless
of the existence or adequacy of any collateral, guaranty or any other security,
right or remedy available to any Lender or any other Person. The Borrower hereby
agrees that, to the fullest extent permitted by law, any Participant and any
branch, subsidiary or affiliate of any Lender Party or any Participant shall
have the same rights of set-off as a Lender Party as provided in this Section
(regardless of whether such Participant, branch, subsidiary or affiliate would
otherwise be deemed in privity with or a direct creditor of the Borrower). The
rights provided by this Section are in addition to all other rights of set-off
and banker's lien and all other rights and remedies which any Lender (or any
such Participant, branch, subsidiary or affiliate) may otherwise have under this
Agreement, any other Loan Document, at law or in equity, or otherwise, and
nothing in this Agreement or any Loan Document shall be deemed a waiver or
prohibition of or restriction on the rights of set-off or bankers' lien of any
such Person.

10.13 Sharing of Collections. The Lenders hereby agree among themselves that if
any Lender shall receive (by voluntary payment, realization upon security,
setoff or from any other source) any amount on account of the Loans, interest
thereon, or any other Obligation contemplated by this Agreement or the other
Loan Documents to be made by the Borrower Pro Rata to all Lenders in greater
proportion than any such amount received by any other Lender, then the Lender
receiving such proportionately greater payment shall notify each other Lender
and the Administrative Agent of such receipt, and equitable adjustment will be
made in the manner stated in this Section so that, in effect, all such excess
amounts will be shared ratably among all of the Lenders. The Lender receiving
such excess amount shall purchase (which it shall be deemed to have done
simultaneously upon the receipt of such excess amount) for cash from the other
Lenders a participation in the applicable Obligations owed to such other Lenders
in such amount as shall result in a ratable sharing by all Lenders of such
excess amount (and to such extent the receiving Lender shall be a Participant).
If all or any portion of such excess amount is thereafter recovered from the
Lender making such purchase, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, together with interest or other
amounts, if any, required by Law to be paid by the Lender making such purchase.
The Borrower hereby consents to and confirms the foregoing arrangements. Each
Participant shall be bound by this Section as fully as if it were a Lender
hereunder.

10.14 Successors and Assigns; Participations; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Lender Parties, all future holders of the Notes
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights hereunder or interests herein without the
prior written consent of all the Lenders and the Administrative Agent, and any
purported assignment without such consent shall be void.

(b) Participations. Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable Law, at any time sell
participations to one or more commercial banks or other Persons (each a
"Participant") in all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans owing to it and any Note held by it);
provided that

-56-

--------------------------------------------------------------------------------



(i) any such Lender's obligations under this Agreement and the other Loan
Documents shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement and each of the other Loan Documents,

(iv) such Participant shall be bound by the provisions of Section 10.13 hereof,
and

(v) no Participant (unless such Participant is an affiliate of such Lender, or
is itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any other Loan Document, except
that such Lender may agree with such Participant that such Lender will not,
without such Participant's consent, take action of the type described in
subsections (a), (b), (c) or (f) of Section 10.3 hereof.

The Borrower agrees that any such Participant shall be entitled to the benefits
of Sections 2.9 and 10.6 with respect to its participation in the Commitments
and the Loans outstanding from time to time as if such Participant were a
Lender; provided, that no such Participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such Lender to such Participant had no such transfer occurred.

(c) Assignments. Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable Law, at any time assign all
or a portion of its rights and obligations under this Agreement and the other
Loan Documents (including, without limitation, all or any portion of its
Commitments and Loans owing to it and any Note held by it and to the extent such
Lender is also the Issuing Bank, all or any portion of its Letter of Credit
Commitment) to any Lender, any affiliate of a Lender or to one or more
additional commercial banks or other Persons (each a "Purchasing Lender");
provided, that

(i) such assignment to a Purchasing Lender which is not a Lender or an affiliate
of a Lender shall be consented to by the Borrower, the Administrative Agent and
the Issuing Bank (such consents not to be unreasonably withheld); provided, that
the consent of the Borrower shall not be required for any assignment made during
any period when an Event of Default has occurred and is continuing;

(ii) if a Lender makes such an assignment of less than all of its then remaining
rights and obligations under this Agreement and the other Loan Documents, such
transferor Lender shall retain, after such assignment, a minimum aggregate
principal amount of $5,000,000 of its Revolving Credit Commitment and such
assignment shall be in a minimum aggregate principal amount of $5,000,000 of the
Revolving Credit Commitments;

(iii) each such assignment shall be of a constant, and not a varying, percentage
of each Revolving Credit Commitment and the Revolving Credit Loans of the
transferor Lender and of all of the transferor Lender's rights and obligations
under this Agreement and the other Loan Documents; and

-57-

--------------------------------------------------------------------------------



(iv) each such assignment shall be made pursuant to a Transfer Supplement in
substantially the form of Exhibit B to this Agreement, duly completed (a
"Transfer Supplement").

In order to effect any such assignment, the transferor Lender and the Purchasing
Lender shall execute and deliver to the Administrative Agent a duly completed
Transfer Supplement (including the consents required by clause (i) of the
preceding sentence) with respect to such assignment, together with any Note or
Notes subject to such assignment (the "Transferor Lender Notes") and a
processing and recording fee of $3,500; and, upon receipt thereof, the
Administrative Agent shall accept such Transfer Supplement. Upon receipt of the
Purchase Price Receipt Notice pursuant to such Transfer Supplement, the
Administrative Agent shall record such acceptance in the Register. Upon such
execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Transfer Supplement



(x) the Purchasing Lender shall be a party hereto and, to the extent provided in
such Transfer Supplement, shall have the rights and obligations of a Lender
hereunder, and



(y) the transferor Lender thereunder shall be released from its obligations
under this Agreement to the extent so transferred (and, in the case of an
Transfer Supplement covering all or the remaining portion of a transferor
Lender's rights and obligations under this Agreement, such transferor Lender
shall cease to be a party to this Agreement) from and after the Transfer
Effective Date.

On or prior to the Transfer Effective Date specified in an Transfer Supplement,
the Borrower, at its expense, shall execute and deliver to the Administrative
Agent (for delivery to the Purchasing Lender) new Notes evidencing such
Purchasing Lender's assigned Commitments or Loans and (for delivery to the
transferor Lender) replacement Notes in the principal amount of the Loans or
Commitments retained by the transferor Lender (such Notes to be in exchange for,
but not in payment of, those Notes then held by such transferor Lender). Each
such Note shall be dated the date and be substantially in the form of the
predecessor Note. The Administrative Agent shall mark the predecessor Notes
"exchanged" and deliver them to the Borrower. Accrued interest and accrued fees
shall be paid to the Purchasing Lender at the same time or times provided in the
predecessor Notes and this Agreement.



(d) Register. The Administrative Agent shall maintain at its office a copy of
each Transfer Supplement delivered to it and a register (the "Register") for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of the
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Assignments to Federal Reserve Bank. Any Lender may at any time assign all
or any portion of its rights under this Agreement, including without limitation
any Loans owing to it, and any Note held by it to a Federal Reserve Bank. No
such assignment shall relieve the transferor Lender from its obligations
hereunder.

10.15 Confidentiality. The Administrative Agent and each Lender acknowledge
that, in the course of their dealings with the Borrower and its Subsidiaries
hereunder and under the other Loan Documents, they may from time to time become
parties to certain Confidential Information (as hereinafter defined). The
Administrative Agent and each Lender agree that they will not disclose, except
as required by Law or as requested by any Governmental Authority, any
Confidential Information to any Person which is not the Administrative Agent, a
Lender or a prospective Purchasing Lender to which the Borrower has not after
notice objected in good faith and which has agreed or is deemed to have agreed
to be bound by the terms of this provision, or a director, officer, employee,
attorney, accountant or authorized agent of the Administrative Agent or a
Lender, nor shall the Administrative Agent, any Lender or any such other Person
use any Confidential Information for any purpose other than in connection with
the Loan Documents. As used herein, the term "Confidential Information" shall
mean all information furnished by or on behalf of the Borrower or any Subsidiary
under any Loan Document other than information which is generally available to
the public other than by reason of a disclosure by the Administrative Agent, any
Lender or any such other Person. The obligations of the Administrative Agent and
the Lenders under this Section 10.15 shall survive any termination of the Loan
Documents.

-58-

--------------------------------------------------------------------------------





10.16 Governing Law; Submission to Jurisdiction: Waiver of Jury Trial;
Limitation of Liability.

(a) GOVERNING LAW. THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS (EXCEPT TO THE
EXTENT, IF ANY, OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS) SHALL
BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES.

(b) CERTAIN WAIVERS. THE BORROWER (AND IN THE CASE OF CLAUSE (iv) BELOW EACH OF
THE LENDERS) HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) AGREES THAT ANY ACTION, SUIT OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY STATEMENT, COURSE
OF CONDUCT, ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH OR
THEREWITH (COLLECTIVELY, "RELATED LITIGATION") MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN ALLEGHENY COUNTY,
PENNSYLVANIA, SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND TO THE FULLEST
EXTENT PERMITTED BY LAW AGREES THAT IT WILL NOT BRING ANY RELATED LITIGATION IN
ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER PARTY TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM);

(ii) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE
OF ANY RELATED LITIGATION BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
SUCH RELATED LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND WAIVES
ANY RIGHT TO OBJECT, WITH RESPECT TO ANY RELATED LITIGATION BROUGHT IN ANY SUCH
COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER THE BORROWER;

(iii) CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL
PROCESS IN ANY RELATED LITIGATION BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE
PREPAID, TO THE BORROWER AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 10.5
HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW); AND

(iv) WAIVES THE RIGHT TO TRIAL BY JURY IN ANY RELATED LITIGATION.

-59-

--------------------------------------------------------------------------------



(v) LIMITATION OF LIABILITY. TO THE FULLEST EXTENT PERMITTED BY LAW, NO CLAIM
MAY BE MADE BY THE BORROWER AGAINST ANY LENDER PARTY OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, ATTORNEY OR AGENT OF ANY OF THEM FOR ANY SPECIAL, INCIDENTAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM ARISING FROM
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY STATEMENT,
COURSE OF CONDUCT, ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH OR
THEREWITH (WHETHER FOR BREACH OF CONTRACT, TORT OR ANY OTHER THEORY OF
LIABILITY). THE BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY
CLAIM FOR ANY SUCH DAMAGES, WHETHER SUCH CLAIM PRESENTLY EXISTS OR ARISES
HEREAFTER AND WHETHER OR NOT SUCH CLAIM IS KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

-60-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the date first
above written.

WEIS MARKETS, INC.

By /s/ William R. Mills

Title: Senior Vice President and Treasurer/CFO

Address for Notices:

1000 South Second Street
Sunbury PA 17801-0471

Attn: Chief Financial Officer


Telephone: 570-286-4571

Telecopier: 570-286-3286



-61-

--------------------------------------------------------------------------------





Initial Revolving Credit MELLON BANK, N.A.,

Committed Amount: individually and as Administrative Agent

$20,000,000

By /s/ John R. Cooper

Title: Vice President

Address for Notices:

Mellon Bank, N.A.

One Mellon Center

Pittsburgh, PA 15258-0001

Attn: Loan Products Department

Telephone: 412-234-3187

Telecopier: 412-236-6112

-62-

--------------------------------------------------------------------------------



Initial Revolving Credit CITIZENS BANK OF PENNSYLVANIA

Committed Amount:

$20,000,000

By /s/ Joseph N. Butto

Title: Vice President

Address for Notices:

Citizens Bank of Pennsylvania

2 n. 2nd Street, 12th Floor

Harrisburg, PA 17101

Attn: Joseph N. Butto

Telephone: 717-777-3357

Telecopier: 717-777-3363

-63-

--------------------------------------------------------------------------------









Initial Revolving Credit

Committed Amount:

$20,000,000



JPMORGAN CHASE BANK

By /s/ Lee P. Brennan                              

Title: Vice President

Address for Notices:

JPMorgan Chase Bank

One Riverfront Plaza

Newark, NJ 07102

Attn: Lee P. Brennan

Telephone: 973-353-6162

Telecopier: 973-353-6158

 
-64-

       



Initial Revolving Credit

Committed Amount:

$20,000,000



M&T BANK

By /s/ Edward T. Sigl                                

Title: Vice President

Address for Notices:

M&T Bank

10 Reitz Blvd.

Lewisburg, PA 17837

Attn: Edward T. Sigl

Telephone: 570-522-5113

Telecopier: 570-524-9525

 
-65-

   



Initial Revolving Credit

Committed Amount:

$20,000,000



WACHOVIA BANK, NATIONAL

ASSOCIATION

By /s/ Sharon Mueller                              

Title: Vice President

Address for Notices:

Wachovia Bank – PA6490

600 Penn Street – 2nd Floor

P.O. Box 1102

Reading, PA 19601–1102

Attn: Sharon Mueller, VP

Telephone: 610-655-1400

Telecopier: 610-655-3300

-66-

   













EXHIBIT A

WEIS MARKETS, INC.

Revolving Credit Note

$           Pittsburgh, Pennsylvania

                  , 2002

FOR VALUE RECEIVED, the undersigned, WEIS MARKETS, INC., a Pennsylvania
corporation (the "Borrower"), promises to pay to the order of [NAME OF LENDER]
(the "Lender") on or before the Revolving Credit Maturity Date, and at such
earlier dates as may be required by the Agreement (as defined below), the lesser
of (i) the principal sum of            ($        ) or (ii) the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower from time to time pursuant to the Agreement. The Borrower further
promises to pay to the order of the Lender interest on the unpaid principal
amount hereof from time to time outstanding at the rate or rates per annum
determined pursuant to the Agreement, payable on the dates set forth in the
Agreement.

This Note is one of the "Revolving Credit Notes" as referred to in, and is
entitled to the benefits of, the Revolving Credit Agreement, dated as of October
15, 2002, by and among the Borrower, the Lenders parties thereto from time to
time, the Issuing Bank referred to therein, and Mellon Bank, N.A., a national
banking association, as Administrative Agent, for the Lenders (as the same may
be amended, modified or supplemented from time to time, the "Agreement"), which
among other things provides for the acceleration of the maturity hereof upon the
occurrence of certain events and for prepayments in certain circumstances and
upon certain terms and conditions. Terms defined in the Agreement have the same
meanings herein.

This Note is secured by and is entitled to the benefits of the Subsidiary
Guaranty referred to in the Agreement.

The Borrower hereby expressly waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Agreement, and an
action for amounts due hereunder or thereunder shall immediately accrue.

This Note shall be governed by, construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to principles of choice
of law.

WEIS MARKETS, INC.

By

Title:



A-1

--------------------------------------------------------------------------------





Exhibit B

TRANSFER SUPPLEMENT

THIS TRANSFER SUPPLEMENT, dated as of the date specified in Item 1 of Schedule I
hereto, among the Transferor Lender specified in Item 2 of Schedule I hereto
(the "Transferor Lender"), each Purchasing Lender specified in Item 3 of
Schedule I hereto (each a "Purchasing Lender") and Mellon Bank, N.A., as
Administrative Agent for the Lenders under the Credit Agreement described below.

Recitals:

A. This Transfer Supplement is being executed and delivered in accordance with
Section 10.14(c) of the Revolving Credit Agreement, dated as of October 15,
2002, by and among Weis Markets, Inc., a Pennsylvania corporation (the
"Borrower"), the Lenders parties thereto from time to time, the Issuing Bank
referred to therein and Mellon Bank, N.A., a national banking association, as
Administrative Agent for the Lenders (as the same may be amended, modified or
supplemented from time to time, the "Credit Agreement"). Capitalized terms used
herein without definition have the meaning specified in the Credit Agreement.

B. Each Purchasing Lender (if it is not already a Lender) wishes to become a
Lender party to the Credit Agreement.

C. The Transferor Lender is selling and assigning to each Purchasing Lender, and
each Purchasing Lender is purchasing and assuming, a certain portion of the
Transferor Lender's rights and obligations under the Credit Agreement,
including, without limitation, the Transferor Lender's Revolving Credit
Commitment and Loans owing to it and any Notes held by it (the "Transferor
Lender's Interests").

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Transfer Effective Notice. Upon receipt by the Administrative Agent of five
counterparts of this Transfer Supplement (to each of which is attached a fully
completed Schedule I and Schedule II), and each of which has been executed by
the Transferor Lender, by each Purchasing Lender and by any other Person
required by Section 10.14(c) of the Credit Agreement to execute this Transfer
Supplement, the Administrative Agent will transmit to the Borrower, the
Transferor Lender and each Purchasing Lender a transfer effective notice,
substantially in the form of Schedule III to this Transfer Supplement (a
"Transfer Effective Notice"). The date specified in such Transfer Effective
Notice as the date on which the transfer effected by this Transfer Supplement
shall become effective (the "Transfer Effective Date") shall be the fifth
Business Day following the date of such Transfer Effective Notice or such other
date as shall be agreed upon among the Transfer Lender, the Purchasing Lender,
the Administrative Agent and the Borrower. From and after the close of business
at the Administrative Agent's Office on the Transfer Effective Date each
Purchasing Lender (if not already a Lender party to the Credit Agreement) shall
be a Lender party to the Credit Agreement for all purposes thereof having the
respective interests in the Transferor Lender's Interests reflected in this
Transfer Supplement.

2. Purchase Price; Sale. At or before 12:00 Noon, local time at the Transferor
Lender's office specified in Schedule III, on the Transfer Effective Date, each
Purchasing Lender shall pay to the Transferor Lender, in immediately available
funds, an amount equal to the purchase price, as agreed between the Transferor
Lender and such Purchasing Lender (the "Purchase Price"), of the portion being
purchased by such Purchasing Lender (such Purchasing Lender's "Purchased
Percentage") of the Transferor Lender's Interests. Effective upon receipt by the
Transferor Lender of the Purchase Price from a Purchasing Lender, the Transferor
Lender hereby irrevocably sells, assigns and transfers to such Purchasing
Lender, without recourse, representation or warranty (express or implied) except
as set forth in Section 6 hereof, and each Purchasing Lender hereby irrevocably
purchases, takes and assumes from the Transferor Lender such Purchasing Lender's
Purchased Percentage of the Transferor Lender's Interests. The Transferor Lender
shall promptly notify the Administrative Agent of the receipt of the Purchase
Price from a Purchasing Lender ("Purchase Price Receipt Notice"). Upon receipt
by the Administrative Agent of such Purchase Price Receipt Notice, the
Administrative Agent shall record in the Register the information with respect
to such sale and purchase as contemplated by Section 10.14(d) of the Credit
Agreement.

B-1

--------------------------------------------------------------------------------





3. Principal, Interest and Fees. All principal payments, interest, fees and
other amounts that would otherwise be payable from and after the Transfer
Effective Date to or for the account of the Transferor Lender in respect of the
Transferor Lender's Interests shall, instead, be payable to or for the account
of the Transferor Lender and the Purchasing Lenders, as the case may be, in
accordance with their respective interests as reflected in this Transfer
Supplement.

4. Closing Documents. Concurrently with the execution and delivery hereof, the
Transferor Lender will provide, or will request that the Borrower provide, to
each Purchasing Lender (if it is not already a Lender party to the Credit
Agreement) conformed copies of all documents delivered to such Transferor Lender
on the Closing Date in satisfaction of conditions precedent set forth in the
Credit Agreement.

5. Further Assurances. Each of the parties to this Transfer Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Transfer Supplement.

6. Certain Representations and Agreements. By executing and delivering this
Transfer Supplement, the Transferor Lender and each Purchasing Lender confirm to
and agree with each other and the Administrative Agent and the Lenders as
follows:

(a) Other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, the Transferor Lender makes no representation or warranty and
assumes no responsibility with respect to (i) the execution, delivery,
effectiveness, enforceability, genuineness, validity or adequacy of the Credit
Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in, provided for in,
received under or in connection with, the Credit Agreement or any other Loan
Document, or (iv) the existence, validity, enforceability, perfection,
recordation, priority, adequacy or value, now or hereafter, of any Lien or other
direct or indirect security afforded or purported to be afforded by any of the
Loan Documents or otherwise from time to time.

(b) The Transferor Lender makes no representation or warranty and assumes no
responsibility with respect to (i) the performance or observance of any of the
terms or conditions of the Credit Agreement or any other Loan Document on the
part of any Loan Party, (ii) the business, operations, condition (financial or
otherwise) or prospects of any Loan Party or any other Person, or (iii) the
existence of any Event of Default or Potential Default.

(c) Each Purchasing Lender confirms that it has received a copy of the Credit
Agreement and each of the other Loan Documents, together with copies of the
financial statements referred to in Sections 4.6 and 4.7 thereof, the most
recent financial statements delivered pursuant to Section 6.1 thereof, if any,
and such other documents and information as it has deemed appropriate to make
its own credit and legal analysis and decision to enter into this Transfer
Supplement. Each Purchasing Lender confirms that it has made such analysis and
decision independently and without reliance upon the Administrative Agent, the
Transferor Lender or any other Lender.

(d) Each Purchasing Lender, independently and without reliance upon the
Administrative Agent, the Transferor Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time, will
make its own decisions to take or not take action under or in connection with
the Credit Agreement or any other Loan Document.



B-2

--------------------------------------------------------------------------------





(e) Each Purchasing Lender irrevocably appoints the Administrative Agent to act
as Administrative Agent for such Purchasing Lender under the Agreement and the
other Loan Documents, all in accordance with Article IX of the Credit Agreement
and the other provisions of the Credit Agreement and the other Loan Documents.

(f) Each Purchasing Lender agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Loan Documents are required to be performed by it as a Lender.

7. Schedule II. Schedule II hereto sets forth the revised Revolving Credit
Commitments of the Transferor Lender and each Purchasing Lender as well as
administrative information with respect to each Purchasing Lender.

8. Governing Law. This Transfer Supplement shall be governed by, construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles of choice of law.

9. Counterparts. This Transfer Supplement may be executed on any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers on Schedule I hereto as
of the date set forth in Item 1 of Schedule I hereto.



B-3

--------------------------------------------------------------------------------





Schedule I
to
Transfer Supplement

COMPLETION OF INFORMATION AND

SIGNATURES FOR TRANSFER SUPPLEMENT

Re: Revolving Credit Agreement, dated as of October 15, 2002, by and Weis
Markets, Inc., a Pennsylvania corporation (the "Borrower"), the Lenders parties
thereto from time to time, the Issuing Bank referred to therein and Mellon Bank,
N.A., a national banking association, as Administrative Agent (as amended,
modified or supplemented from time to time, the "Credit Agreement").



Item 1 (Date of Assignment Supplement): [Insert date of Assignment Supplement]
Item 2 (Transferor Lender): [Insert name of Transferor Lender] Item 3
(Purchasing Lender[s]): [Insert name[s] of Purchasing Lender[s]] Item 4
(Signatures of Parties to Transfer Supplement):  

  [Name of Transferor Lender]  ,

as Transferor Lender

By:

Title:

  [Name of Purchasing Lender]  ,

as Purchasing Lender

By:

Title:

  [Name of Purchasing Lender]  ,

as Purchasing Lender

By:

Title:



B-4

--------------------------------------------------------------------------------







[Following two consents required only when Purchasing Lender is not already a
Lender or an affiliate of a Lender]

CONSENTED TO AND ACKNOWLEDGED:

WEIS MARKETS, INC.

By:

Title:

MELLON BANK, N.A., as Administrative Agent and Issuing Bank

By:

Title:

ACCEPTED FOR RECORDATION IN PURCHASING LENDER REGISTER:

MELLON BANK, N.A., as Administrative Agent

By:

Title:



B-5

--------------------------------------------------------------------------------





Schedule II
to
Transfer Supplement

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITTED AMOUNTS

[Name of Transferor Lender] Revised Commitment:

Revolving Credit
Committed Amount $          

Revised Commitment
Percentage:           

[Name of Purchasing Lender] New Commitment:

Revolving Credit
Committed Amount $          

Revised Commitment
Percentage:           

Administrative Information

for Purchasing Lender:

Address:

Attention:

Telephone:

Telex:

(Answerback: )

Telecopier:



B-6

--------------------------------------------------------------------------------





Schedule III
to
Transfer Supplement

Transfer Effective Notice

To: [Insert Name of Borrower, Transferor

Lender and each Purchasing Lender]

The undersigned, as Administrative Agent under the Revolving Credit Agreement,
dated as of October 15, 2002, by and among Weis Markets, Inc., a Pennsylvania
corporation, the Lenders parties thereto from time to time, the Issuing Bank
referred to therein and Mellon Bank, N.A., a national banking association, as
Administrative Agent for the Lenders (as the same may be amended, modified or
supplemented from time to time, the "Credit Agreement"), acknowledges receipt of
five executed counterparts of a completed Transfer Supplement, dated           ,
199 , from [name of Transferor Lender] to [name of each Purchasing Lender] (the
"Transfer Supplement"). Terms defined in the Transfer Supplement are used herein
as therein defined.

1. Pursuant to the Transfer Supplement, you are advised that the Transfer
Effective Date will be           , 20   . [Insert fifth Business Day following
date of Transfer Effective Notice or other date agreed to among the Transferor
Lender, the Purchasing Lender, the Administrative Agent and the Borrower.]

2. Pursuant to Section 10.14(c) of the Credit Agreement, the Transferor Lender
has delivered to the Administrative Agent the Transferor Lender Notes.

3. Section 10.14(c) of the Credit Agreement provides that the Borrower is to
deliver to the Administrative Agent on or before the Assignment Effective Date
the following Notes, each dated the date of the Note it replaces.

[Describe each new Revolving Credit Note for Transferor Lender and Purchasing
Lender as to date, principal amount and payee.]

4. The Transfer Supplement provides that each Purchasing Lender is to pay its
Purchase Price to the Transferor Lender at or before 12:00 o'clock Noon, local
time at the Transferor Lender's lending office specified in Schedule II to the
Transfer Supplement, on the Transfer Effective Date in immediately available
funds.

Very truly yours,

MELLON BANK, N.A., as Administrative Agent

By:

Title:

B-7

--------------------------------------------------------------------------------





Exhibit C

________________________________________________________________________________________________________________________________________________________________________

GUARANTY AND SURETYSHIP AGREEMENT

dated as of October 15, 2002

made by

THE SUBSIDIARY GUARANTORS REFERRED TO HEREIN

in favor of

MELLON BANK, N.A.,
as Administrative Agent

________________________________________________________________________________________________________________________________________________________________________

C-

GUARANTY AND SURETYSHIP AGREEMENT

THIS AGREEMENT, dated as of October 15, 2002, made by each of the Persons
executing this Agreement as a Subsidiary Guarantor and each other Person which
from time to time becomes a Subsidiary Guarantor party hereto (each, a
"Subsidiary Guarantor"), in favor of Mellon Bank, N.A., as Administrative Agent
under the Revolving Credit Agreement referred to below (in such capacity,
together with its successors, the "Administrative Agent") and the Lenders party
thereto from time to time.

Recitals:

A. Weis Markets, Inc., a Pennsylvania corporation (the "Borrower") has entered
into a Revolving Credit Agreement dated as of October 15, 2002, with the Lenders
parties thereto from time to time, the Issuing Bank referred to therein, and
Mellon Bank, N.A., as Administrative Agent (as amended, modified or supplemented
from time to time, the "Credit Agreement"). Each Subsidiary Guarantor will
derive substantial direct and indirect benefit from the transactions
contemplated by the Credit Agreement, and each Subsidiary Guarantor may receive
a portion of the proceeds of extensions of credit under the Credit Agreement
from time to time.

B. It is a condition precedent to the extension of credit under the Credit
Agreement that the Subsidiary Guarantors execute and deliver this Agreement.
This Agreement, among other things, is made by the Subsidiary Guarantors to
induce the Lenders, the Issuing Bank and the Administrative Agent (collectively,
the "Lender Parties") to enter into the Loan Documents (as defined in the Credit
Agreement) and to induce the Lenders to extend credit under the Credit
Agreement.

C. Each Subsidiary Guarantor acknowledges that the Lender Parties have relied
and will rely on this Agreement in entering into the Loan Documents and
extending credit under the Credit Agreement. Each Subsidiary Guarantor further
acknowledges that it has, independently and without reliance upon the Lender
Parties or any representation by or other information from the Lender Parties,
made its own credit analysis and decision to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, each Subsidiary Guarantor hereby agrees as follows:

Article I
Definitions

1.1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement.

Article II
Guaranty and Suretyship

2.1. Guaranty and Suretyship. Each Subsidiary Guarantor hereby absolutely,
unconditionally and irrevocably guarantees and becomes surety for the full and
punctual payment and performance of the Obligations as and when such payment or
performance shall become due (at scheduled maturity, by acceleration or
otherwise) in accordance with the terms of the Loan Documents. This Agreement is
an agreement of suretyship as well as of guaranty, is a guarantee of payment and
performance and not merely of collectibility, and is in no way conditioned upon
any attempt to collect from or proceed against the Borrower, any other
Subsidiary Guarantor or any other Person or any other event or circumstance. The
obligations of each Subsidiary Guarantor under this Agreement are direct and
primary obligations of such Subsidiary Guarantor and are independent of the
Obligations, and a separate action or actions may be brought against such
Subsidiary Guarantor regardless of whether action is brought against the
Borrower, any other Subsidiary Guarantor or any other Person or whether the
Borrower, any other Subsidiary Guarantor or any other Person is joined in any
such action or actions.

2.2. Obligations Absolute. To the extent permitted by Law, each Subsidiary
Guarantor agrees that the Obligations will be paid and performed strictly in
accordance with the terms of the Loan Documents, regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting the
Obligations, any of the terms of the Loan Documents or the rights of any Lender
Party or any other Person with respect thereto. To the extent permitted by Law,
the obligations of each Subsidiary Guarantor under this Agreement shall be
absolute, unconditional and irrevocable, irrespective of any of the following:

(a) any lack of legality, validity, enforceability, allowability (in a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Obligations;

(b) any change in the amount, nature, time, place or manner of payment or
performance of, or in any other term of, any of the Obligations (whether or not
such change is contemplated by the Loan Documents as presently constituted, and
specifically including any increase in the Obligations, whether resulting from
the extension of additional credit to the Borrower or otherwise), any execution
of any additional Loan Documents, or any amendment or waiver of or any consent
to departure from any Loan Document;

(c) any taking, exchange, release, impairment or nonperfection of any
collateral, or any taking, release, impairment or amendment or waiver of or
consent to departure from any other guaranty or other direct or indirect
security for any of the Obligations;

C-1

--------------------------------------------------------------------------------





(d) any manner of application of collateral or other direct or indirect security
for any of the Obligations, or proceeds thereof, to any of the Obligations or to
other obligations secured thereby, or any manner of sale or other disposition of
any collateral for any of the Obligations or any other assets of any Loan Party;

(e) any impairment by any Lender Party or any other Person of any recourse of
such Subsidiary Guarantor against any Loan Party or any other Person, or any
other impairment by any Lender Party or any other Person of the suretyship
status of such Subsidiary Guarantor;

(f) any bankruptcy, insolvency, reorganization, dissolution or similar
proceedings with respect to, or any change, restructuring or termination of the
corporate structure or existence of, any Loan Party, such Subsidiary Guarantor
or any other Person;

(g) any failure of any Lender Party or any other Person to disclose to such
Subsidiary Guarantor any information pertaining to the business, operations,
condition (financial or other) or prospects of any Loan Party or any other
Person, or to give any other notice, disclosure or demand; or

(h) any other event or circumstance (excluding only the defense of full, strict
and indefeasible payment and performance) that might otherwise constitute a
defense available to, a discharge of, or a limitation on the obligations of, any
Loan Party, such Subsidiary Guarantor or a guarantor or surety.

2.3. Waivers, etc. Each Subsidiary Guarantor hereby irrevocably waives, to the
fullest extent permitted by Law, any defense to or limitation on its obligations
under this Agreement arising out of or based upon any matter referred to in
Section 2.2. Without limiting the generality of the foregoing, each Subsidiary
Guarantor hereby irrevocably waives, to the fullest extent permitted by Law,
each of the following:

(a) all notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Subsidiary
Guarantor, including (i) any notice of any event or circumstance described in
Section 2.2, (ii) any notice required by any law, regulation or order now or
hereafter in effect in any jurisdiction, (iii) any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Obligations, (iv) any notice of the incurrence of any Obligation, (v) any notice
of any default or any failure on the part of any Loan Party or any other Person
to comply with any Loan Document or any of the Obligations or any direct or
indirect security for any of the Obligations, and (vi) any notice of any
information pertaining to the business, operations, condition (financial or
other) or prospects of any Loan Party or any other Person;



C-2

--------------------------------------------------------------------------------





(b) any right to any marshalling of assets, to the filing of any claim against
any Loan Party or any other Person in the event of any bankruptcy, insolvency,
reorganization, dissolution or similar proceeding, or to the exercise against
any Loan Party or any other Person of any other right or remedy under or in
connection with any Loan Document or any of the Obligations or any direct or
indirect security for any of the Obligations; any requirement of promptness or
diligence on the part of the Lender Parties or any other Person; any requirement
to exhaust any remedies under or in connection with, or to mitigate the damages
resulting from default under, any Loan Document or any of the Obligations or any
direct or indirect security for any of the Obligations; and any requirement of
acceptance of this Agreement, and any requirement that such Subsidiary Guarantor
receive notice of such acceptance; and

(c) any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, "one action" laws or similar laws), or by reason of any
election of remedies or other action or inaction by the Lender Parties
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the
Obligations), which results in denial or impairment of the right of the Lender
Parties to seek a deficiency against any Loan Party any other Person, or which
otherwise discharges or impairs any of the Obligations or any recourse of such
Subsidiary Guarantor against any Loan Party or any other Person.

2.4. Reinstatement. This Agreement shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time payment of any of
the Obligations is avoided, rescinded or must otherwise be returned by any
Lender Party for any reason, all as though such payment had not been made.

2.5. No Stay. Without limiting the generality of any other provision of this
Agreement, if any acceleration of the time for payment or performance of any
Obligation, or any condition to any such acceleration, shall at any time be
stayed, enjoined or prevented for any reason (including stay or injunction
resulting from the pendency against any Loan Party or any other Person of a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding), each
Subsidiary Guarantor agrees that, for purposes of this Agreement and its
obligations hereunder, at the option of the Administrative Agent, such
Obligation shall be deemed to have been accelerated and such condition to
acceleration shall be deemed to have been met.

2.6. Payments. All payments to be made by each Subsidiary Guarantor pursuant to
this Agreement (other than payments to a Lender Party under Section 2.11) shall
be made to the Administrative Agent at the time prescribed for payments of the
underlying Obligation in the Credit Agreement, without setoff, counterclaim,
withholding or other deduction of any nature. The Administrative Agent shall
apply such payments received by it in accordance with the Credit Agreement.





C-3

--------------------------------------------------------------------------------





2.7. Subrogation, etc. Any rights which any Subsidiary Guarantor may have or
acquire by way of subrogation, reimbursement, restitution, exoneration,
contribution or indemnity, and any similar rights (whether arising by operation
of law, by agreement or otherwise), against the Borrower, any other Subsidiary
Guarantor or any other Person arising from the existence, payment, performance
or enforcement of any of the obligations of such Subsidiary Guarantor under or
in connection with this Agreement, shall be subordinate in right of payment to
the Obligations, and such Subsidiary Guarantor shall not exercise any such
rights until all Obligations (other than Obligations constituting contingent
obligations under indemnification provisions so long as no claim has been made
under any indemnification provision) and all other obligations under this
Agreement have been paid in cash and performed in full and all commitments to
extend credit under, and all Letters of Credit issued under, the Loan Documents
shall have terminated. If, notwithstanding the foregoing, any amount shall be
received by a Subsidiary Guarantor on account of any such rights at any time
prior to the time at which all Obligations and all other obligations under this
Agreement shall have been paid in cash and performed in full and all commitments
to extend credit under, and all Letters of Credit issued under, the Loan
Documents shall have terminated, such amount shall be held by such Subsidiary
Guarantor in trust for the benefit of the Lender Parties, segregated from other
funds held by such Subsidiary Guarantor, and shall be forthwith delivered to the
Administrative Agent in the exact form received by such Subsidiary Guarantor
(with any necessary endorsement), to be applied to the Obligations, whether
matured or unmatured, in such order as the Lender Party may elect, or to be held
by the Administrative Agent on behalf of the Lender Parties as security for the
Obligations and disposed of by the Administrative Agent in accordance with the
Credit Agreement.

2.8. Continuing Agreement. This Agreement is a continuing guaranty and shall
continue in full force and effect until all Obligations (and if the only
Obligations remaining are those referred to in the second to last sentence of
Section 10.9 of the Credit Agreement, this Agreement shall continue to be
effective only with respect to such Obligations) and all other amounts payable
under this Agreement have been paid in cash and performed in full, and all
commitments to extend credit under, and all Letters of Credit issued under, the
Loan Documents have terminated (or, in the case of Letters of Credit, have been
cash collateralized to the satisfaction of the Issuing Bank pursuant to
documentation satisfactory to the Issuing Bank), subject in any event to
reinstatement in accordance with Section 2.4. Without limiting the generality of
the foregoing, each Subsidiary Guarantor hereby irrevocably waives any right to
terminate or revoke this Agreement.

2.9. Limitation on Payments. The parties hereto intend to conform to all
applicable Laws limiting the maximum rate of interest that may be charged or
collected by the Lender Parties from any Subsidiary Guarantor. Accordingly,
notwithstanding any other provision hereof, a Subsidiary Guarantor shall not be
required to make any payment to or for the account of a Lender Party, and such
Lender Party shall refund any payment made by such Subsidiary Guarantor, to the
extent that such requirement or such failure to refund would violate or conflict
with mandatory and nonwaivable provisions of applicable Law limiting the maximum
amount of interest which may be charged or collected by such Lender Party from
such Subsidiary Guarantor.

2.10. Limitation on Obligations. Notwithstanding any other provision hereof, to
the extent that mandatory and nonwaivable provisions of applicable Law
pertaining to fraudulent transfer or fraudulent conveyance otherwise would
render the full amount of the obligations of a Subsidiary Guarantor under this
Agreement avoidable, invalid or unenforceable, the obligations of such
Subsidiary Guarantor under this Agreement shall be limited to the maximum amount
which does not result in such avoidability, invalidity or unenforceability. In
any action, suit or proceeding pertaining to this Agreement, the burden of
proof, by clear and convincing evidence, shall be on the Person claiming that
this Section 2.10 applies to limit any obligation of such Subsidiary Guarantor
under this Agreement, or claiming that any obligation of such Subsidiary
Guarantor under this Agreement is avoidable, invalid or unenforceable, as to
each element of such claim.





C-4

--------------------------------------------------------------------------------





2.11. Release of Subsidiary Guarantor. Upon the sale or other disposition of all
of the capital stock of and other equity interests in a Subsidiary Guarantor to
a Person or Persons other than the Borrower or a Subsidiary of the Borrower,
which sale or other disposition is in compliance with the Loan Documents, the
Administrative Agent will, at such Subsidiary Guarantor's expense, release such
Subsidiary Guarantor from its obligations under this Agreement; provided,
however, that (a) at the time of such request and such release no Event of
Default or Potential Default shall have occurred and be continuing, and (b) such
Subsidiary Guarantor shall have delivered to the Administrative Agent, at least
five Business Days prior to the date of the proposed release, a written request
for release describing the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a form for release for execution by the Administrative Agent and a
certification by a Responsible Officer of the Borrower to the effect that the
transaction is in compliance with the Loan Documents and as to such other
matters as the Administrative Agent may in good faith request.

Article III
Representations and Warranties

3.1. Credit Agreement. The provisions of Article IV of the Credit Agreement are
hereby incorporated by reference (together with all related definitions and
cross references), insofar as such provisions relate to a Subsidiary Guarantor
or any Subsidiary of a Subsidiary Guarantor. Each Subsidiary Guarantor hereby
represents and warrants to the Lender Parties as provided therein.

3.2. Representations and Warranties Remade at Each Extension of Credit. Each
request (including any deemed request) by the Borrower for any extension of
credit under any Loan Document shall be deemed to constitute a representation
and warranty by each Subsidiary Guarantor to the Lender Parties that the
representations and warranties made by such Subsidiary Guarantor in this
Article III are true and correct on and as of the date of such request with the
same effect as though made on and as of such date. Failure by the Administrative
Agent to receive notice from a Subsidiary Guarantor to the contrary before any
extension of credit under any Loan Document shall constitute a further
representation and warranty by such Subsidiary Guarantor to the Lender Parties
that the representations and warranties made by such Subsidiary Guarantor in
this Article III are true and correct on and as of the date of such extension of
credit with the same effect as though made on and as of such date.

Article IV
Covenants

4.1. Covenants Generally. Reference is hereby made to the provisions of Articles
VI and VII of the Credit Agreement (together with all related definitions and
crossreferences). Each Subsidiary Guarantor hereby agrees that, to the extent
such provisions impose upon the Borrower a duty to cause any Subsidiary
Guarantor to do or refrain from doing certain acts or things or to meet or
refrain from meeting certain conditions, such Subsidiary Guarantor shall do or
refrain from doing such acts or things, or meet or refrain from meeting such
conditions, as the case may be.



C-5

--------------------------------------------------------------------------------





Article V
Miscellaneous

5.1. Amendments, etc. No amendment to or waiver of any provision of this
Agreement, and no consent to any departure by any Subsidiary Guarantor herefrom,
shall in any event be effective unless in a writing manually signed by or on
behalf of such Subsidiary Guarantor and the Administrative Agent. Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Such amendments, waivers and consents shall be
made in accordance with, and shall be subject to, Section 10.3 of the Credit
Agreement.

5.2. No Implied Waiver; Remedies Cumulative. No delay or failure of the
Administrative Agent or any other Lender Party in exercising any right or remedy
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Administrative Agent or any other Lender Party under this
Agreement are cumulative and not exclusive of any other rights or remedies
available hereunder, under any other agreement, at law, or otherwise.

5.3. Notices. Except to the extent, if any, otherwise expressly provided herein,
all notices and other communications (collectively, "notices") under this
Agreement shall be given, shall be effective, and may be relied upon, in the
same way as notices under the Credit Agreement. In the case of a Subsidiary
Guarantor notices shall be sent to it at the address set forth on the signature
page hereto or the signature page of its Additional Subsidiary Guarantor
Supplement, or in accordance with the last unrevoked written direction from such
Subsidiary Guarantor to the Administrative Agent.

5.4. Expenses. Each Subsidiary Guarantor agrees to pay upon demand all
reasonable expenses (including reasonable fees and expenses of counsel) which
the Administrative Agent or any other Lender Party may incur from time to time
arising from or relating to the administration of, or exercise, enforcement or
preservation of rights or remedies under, this Agreement.

5.5. Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous understandings
and agreements.

5.6. Survival. All representations and warranties of each Subsidiary Guarantor
contained in or made in connection with this Agreement shall survive, and shall
not be waived by, the execution and delivery of this Agreement, any
investigation by or knowledge of any Lender Party, any extension of credit,
termination of this Agreement, or any other event or circumstance whatsoever.

5.7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same agreement.



5.8. Setoff. In the event that any obligation of a Subsidiary Guarantor now or
hereafter existing under this Agreement or any other Loan Document shall have
become due and payable, each Lender Party shall have the right from time to
time, without notice to such Subsidiary Guarantor, to set off against and apply
to such due and payable amount any obligation of any nature of such Lender Party
to such Subsidiary Guarantor, including all deposits (whether time or demand,
general or special, provisionally or finally credited, however evidenced) now or
hereafter maintained by such Subsidiary Guarantor with such Lender Party. Such
right shall be absolute and unconditional in all circumstances and, without
limitation, shall exist whether such obligation to such Subsidiary Guarantor is
absolute or contingent, matured or unmatured (it being agreed that such Lender
Party may deem such obligation to be then due and payable at the time of such
setoff), regardless of the offices or branches through which the parties are
acting with respect to the offset obligations, and regardless of the existence
or adequacy of any other direct or indirect security or any other right or
remedy available to such Lender Party. Nothing in this Agreement or any other
Loan Document shall be deemed a waiver of or restriction on any right of setoff
or banker's lien available to a Lender Party under this Section 5.8, at law or
otherwise. Each Subsidiary Guarantor hereby agrees that any affiliate of a
Lender Party, and any holder of a participation in any obligation of such
Subsidiary Guarantor under this Agreement, shall have the same rights of setoff
as the Lender Parties as provided in this Section 5.8 (regardless of whether
such affiliate or participant otherwise would be deemed a creditor of such
Subsidiary Guarantor).



C-6

--------------------------------------------------------------------------------





5.9. Construction. In this Agreement, unless the context otherwise clearly
requires, references to the plural include the singular, the singular the
plural, and the part the whole; the neuter case includes the masculine and
feminine cases; and "or" is not exclusive. In this Agreement, any references to
property (or similar terms) include any interest in such property (or other item
referred to); "include," "includes," "including" and similar terms are not
limiting; and "hereof," "herein," "hereunder" and similar terms refer to this
Agreement as a whole and not to any particular provision. Section and other
headings in this Agreement, and any table of contents herein, are for reference
purposes only and shall not affect the interpretation of this Agreement in any
respect. Section and other references in this Agreement are to this Agreement
unless otherwise specified. This Agreement has been fully negotiated between the
applicable parties, each party having the benefit of legal counsel, and
accordingly neither any doctrine of construction of guaranties in favor of the
secured party, nor any doctrine of construction of ambiguities against the party
controlling the drafting, shall apply to this Agreement.

5.10. Successors and Assigns. This Agreement shall be binding upon each
Subsidiary Guarantor and its successors and assigns, and shall inure to the
benefit of and be enforceable by the Administrative Agent and the other Lender
Parties and their respective successors and assigns. Without limitation of the
foregoing, each Lender Party (and any successive assignee or transferee) from
time to time may assign or otherwise transfer all or any portion of its rights
or obligations under the Loan Documents (including all or any portion of any
commitment to extend credit), or any Obligations, to any other Person, and such
Obligations (including any Obligations resulting from extension of credit by
such other Person under or in connection with the Loan Documents) shall be and
remain Obligations entitled to the benefit of this Agreement, and to the extent
of its interest in such Obligations such other Person shall be vested with all
the benefits in respect thereof granted to the Lender Party in this Agreement or
otherwise.

5.11. Joint and Several Obligations. The obligations of the Subsidiary
Guarantors hereunder are joint and several obligations of each of them.

5.12. Additional Subsidiary Guarantors. Upon execution by a Person of a
supplement in the form of Annex A (as "Additional Subsidiary Guarantor
Supplement"), such Person shall become party hereto as an additional Subsidiary
Guarantor and shall be subject to and bound by all of the provisions hereof. The
addition of any additional Subsidiary Guarantor as a party to this Agreement
shall not require the consent of any other Subsidiary Guarantor. The rights and
obligations of each Subsidiary Guarantor shall remain in full force and effect
following the addition of any additional Subsidiary Guarantor as a party to this
Agreement. At the time an Additional Subsidiary Guarantor Supplement is executed
by a new Subsidiary Guarantor, such Subsidiary Guarantor shall deliver to the
Administrative Agent an opinion of counsel in substantially the form of Annex B,
and covering such other matters as the Administrative Agent may reasonably
request.



C-7

--------------------------------------------------------------------------------

5.13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Limitation of Liability. Without limiting the generality of Section 10.16 of the
Credit Agreement:

(a) Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to conflict of law principles.

(b) Certain Waivers. Each Subsidiary Guarantor hereby irrevocably and
unconditionally:

(i) agrees that any action, suit or proceeding by any Person arising from or
relating to this Agreement or any other Loan Document or any statement, course
of conduct, act, omission or event occurring in connection herewith or therewith
(collectively, "Related Litigation") may be brought in any state or federal
court of competent jurisdiction sitting in Allegheny County, Pennsylvania,
submits to the jurisdiction of such courts, and to the fullest extent permitted
by Law agrees that will not bring any Related Litigation in any other forum (but
nothing herein shall affect the right of any Lender Party to bring any action,
suit or proceeding in any other forum);

(ii) waives any objection which it may have at any time to the laying of venue
of any Related Litigation brought in any such court, waives any claim that any
such Related Litigation has been brought in an inconvenient forum, and waives
any right to object, with respect to any Related Litigation brought in any such
court, that such court does not have jurisdiction over such Subsidiary
Guarantor;

(iii) consents and agrees to service of any summons, complaint or other legal
process in any Related Litigation by registered or certified U.S. mail, postage
prepaid, to such Subsidiary Guarantor at the address for notices described in
Section 5.3 hereof, and consents and agrees that such service shall constitute
in every respect valid and effective service (but nothing herein shall affect
the validity or effectiveness of process served in any other manner permitted by
Law); and

(iv) waives the right to trial by jury in any Related Litigation.

(c) Limitation of Liability. To the fullest extent permitted by Law, no claim
may be made by any Subsidiary Guarantor against any Lender Party or any
affiliate, director, officer, employee, attorney or agent of any of them for any
special, incidental, indirect, consequential or punitive damages in respect of
any claim arising from or relating to this Agreement or any other Loan Document
or any statement, course of conduct, act, omission, or event occurring in
connection herewith or therewith (whether for breach of contract, tort or any
other theory of liability). Each Subsidiary Guarantor hereby waives, releases
and agrees not to sue upon any claim for any such damages, whether such claim
presently exists or arises hereafter and whether or not such claim is known or
suspected to exist in its favor.



C-8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Subsidiary Guarantor(s) have executed and delivered this
Agreement as of the date first above written.

ALBANY PUBLIC MARKETS, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:

DUTCH VALLEY FOOD COMPANY, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:

KING'S SUPERMARKETS, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:



C-9

--------------------------------------------------------------------------------





MARTIN'S FARM MARKET, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:


SHAMROCK WHOLESALE DISTRIBUTORS, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:

SUPERPETZ, LLC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:



C-10

--------------------------------------------------------------------------------





WEIS TRANSPORTATION, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:

WMK FINANCING, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:

WMK HOLDINGS, INC.

By_______________________________

Name:

Title:

Address

Attn:

Telephone:

Facsimile:



C-1

--------------------------------------------------------------------------------







Annex A
to
Guaranty and Suretyship Agreement

ADDITIONAL SUBSIDIARY GUARANTOR SUPPLEMENT

THIS SUPPLEMENT to the Guaranty and Suretyship Agreement dated as of [ ], made
by the Subsidiary Guarantors referred to therein in favor of Mellon Bank, N.A.,
as Administrative Agent (such Guaranty and Suretyship Agreement, as amended,
modified or supplemented, being referred to as the "Subsidiary Guaranty").

Recitals:


A. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE
MEANINGS GIVEN THEM IN, OR BY REFERENCE IN, THE SUBSIDIARY GUARANTY.

B. The Subsidiary Guaranty contemplates that a Person may become party to the
Subsidiary Guaranty as an additional Subsidiary Guarantor. The Person executing
this Supplement as Subsidiary Guarantor below (the "Additional Subsidiary
Guarantor") desires to become party to the Subsidiary Guaranty as a Subsidiary
Guarantor.

NOW, THEREFORE, the Additional Subsidiary Guarantor , intending to be legally
bound hereby, represents, warrants and covenants to the Lender Parties and the
Loan Parties as follows:

Section 1. Joinder. The Additional Subsidiary Guarantor hereby becomes party to
the Subsidiary Guaranty as a Subsidiary Guarantor thereunder, and agrees that it
shall be subject to and bound by all of the provisions thereof.

Section 2. Warranties, etc. The Additional Subsidiary Guarantor hereby
represents and warrants to each Lender Party that each of the representations
and warranties set forth in Article III of the Subsidiary Guaranty is true and
correct, insofar as such provisions relate to the Additional Subsidiary
Guarantor or any Subsidiary of the Additional Subsidiary Guarantor, after giving
effect to this Supplement.

Section 3. Governing Law. This Supplement shall be governed by, construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles of conflicts of law.

Section 4. Execution in Counterparts. This Supplement may be executed by the
Additional Subsidiary Guarantor in any number of counterparts, each of which
shall be deemed to be an original, and all such counterparts shall constitute
but one and the same agreement.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has duly executed this
Supplement.

                                                            



--------------------------------------------------------------------------------





as Subsidiary Guarantor

By_______________________________

Name:

Title:

Address:

Attn:

Telephone:

Facsimile:

Date:                                      



2

--------------------------------------------------------------------------------





Annex B to Guaranty and Suretyship Agreement

Form of Opinion of Counsel to Additional Subsidiary Guarantor

[Date]

To Mellon Bank, N.A., as Administrative

Agent under the Credit Agreement referred

to below and to each of the Lender Parties

referred to in such Credit Agreement

Ladies and Gentlemen:

We have acted as counsel for [name of Additional Subsidiary Guarantor] (the
"Additional Subsidiary Guarantor") and are rendering this opinion in connection
with (a) the Guaranty and Suretyship Agreement (the "Subsidiary Guaranty," as
further defined below), dated as of [ ], made by the Subsidiary Guarantors
referred to therein in favor of Mellon Bank, N.A., as Administrative Agent under
the Credit Agreement referred to below, and (b) the Additional Subsidiary
Guarantor Supplement (the "Supplement") executed by the Additional Subsidiary
Guarantor, whereby the Additional Subsidiary Guarantor has joined the Subsidiary
Guaranty as a Subsidiary Guarantor. Terms used herein, but not otherwise defined
herein, have the meaning ascribed thereto in the Subsidiary Guaranty.

In connection with opinion set forth herein, we have reviewed originals or
copies, identified to my satisfaction, of the following:

(i) the Subsidiary Guaranty, as initially executed and as amended, modified and
supplemented to date (the "Subsidiary Guaranty"),

(ii) the Supplement,

(iii) the Revolving Credit Agreement dated as of October 15, 2002, by and among
Weis Markets, Inc., as Borrower, the Lenders parties thereto from time to time,
and Mellon Bank, N.A., as Administrative Agent, as initially executed and as
amended, modified and supplemented to date (the "Credit Agreement")

(iv) the other Loan Documents (as defined in the Credit Agreement),

(v) the articles of incorporation and bylaws of the Additional Subsidiary
Guarantor, each as in effect on the date hereof, and

(vi) such other documents, records, certificates and instruments as we have
deemed relevant and necessary as a basis for the opinions hereinafter expressed.

In our examination, we have assumed the genuineness of all signatures on
original documents, the authenticity of all documents submitted to us as
originals, the conformity to the originals of all copies submitted to us as
certified, conformed or photostatic copies, and the authenticity of the
originals of such copies. As to various questions of fact material to this
opinion, we have relied, without independent investigation or verification, upon
statements, representations and certificates of officers and other
representatives of the Additional Subsidiary Guarantor and certificates of
public officials.

Based upon the foregoing, and subject to the qualifications and assumptions set
forth herein, it is our opinion that:



D-1

--------------------------------------------------------------------------------







1. The Additional Subsidiary Guarantor is a corporation duly incorporated,
validly existing and in good standing under the laws of [state].

2. The execution and delivery by the Additional Subsidiary Guarantor of the
Supplement and the performance by the Additional Subsidiary Guarantor of the
Supplement and the Subsidiary Guaranty (a) are within the Additional Subsidiary
Guarantor's corporate powers; (b) have been duly authorized by all necessary
corporate action on the part of the Additional Subsidiary Guarantor; (c) require
no action by or in respect of, or filing on the part of the Additional
Subsidiary Guarantor with, any governmental body, agency or official, in each
case, on the part of the Additional Subsidiary Guarantor; and (d) do not violate
or conflict with, or constitute a default by the Additional Subsidiary Guarantor
under, any provision of (i) any applicable law, regulation, judgment,
injunction, order, decree, (ii) the articles of incorporation or bylaws of the
Additional Subsidiary Guarantor, or (iii) any material agreement or instrument
to which the Additional Subsidiary Guarantor or any of its Subsidiaries is a
party or by which any of them or any of their respective properties may be
subject or bound.

3. The Supplement has been duly executed and delivered by the Additional
Subsidiary Guarantor. The Supplement and the Subsidiary Guaranty constitute the
legal, valid and binding obligation of the Additional Subsidiary Guarantor,
enforceable in accordance with their respective terms.

4. The Additional Subsidiary Guarantor is not required to register as an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

The opinions set forth herein are subject to the following qualifications and
limitations:

(a) The enforceability of the Supplement and the Subsidiary Guaranty may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to or affecting the rights of
creditors generally.

(b) The enforceability of the Supplement and the Subsidiary Guaranty may be
limited by general principles of equity including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law). In applying such
principles a court, among other things, might not allow a creditor to accelerate
maturity of a debt under certain circumstances including, without limitations,
upon the occurrence of a default deemed immaterial. Such principles as applied
by a court might include a requirement that a creditor act with reasonableness
and in good faith.

(c) The remedy of specific performance and injunctive and other forms of
equitable relief are subject to equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought.

In rendering the foregoing opinion, we do not express any opinion as to any laws
other than [general corporate laws of the jurisdiction of incorporation of the
Additional Subsidiary Guarantor], the laws of [ ], and the federal laws of the
United States of America. To the extent that the Subsidiary Guaranty and the
Supplement are stated to be governed by the laws of the Commonwealth of
Pennsylvania, we have assumed, with your permission, that the laws of [ ] are
identical in all relevant respects to the laws of the Commonwealth of
Pennsylvania.

The opinion expressed herein is based upon the laws in effect on the date
hereof, and we assume no obligation to revise or supplement this opinion should
any such law be changed by legislative action, judicial decision, or otherwise.

The opinion is being delivered to you solely for your benefit, and neither this
opinion nor any part hereof may be delivered to, or used, referred to or relied
upon, by any other person without our express prior written consent.

Very truly yours,





D-2

--------------------------------------------------------------------------------







Exhibit D COMPLIANCE CERTIFICATE

Reference is made to the Revolving Credit Agreement (the "Credit Agreement")
dated as of October 15, 2002, among Weis Markets, Inc., a Pennsylvania
corporation (the "Borrower"), the Lenders parties thereto from time to time, the
Issuing Bank referred to therein and Mellon Bank, N.A., as Administrative Agent.
Capitalized terms defined in the Credit Agreement shall have the same meanings
herein.

This is the Certificate required by Section 6.1(c)(i) of the Credit Agreement.
The following calculations demonstrate as at the end of                  ,
compliance with the restrictions contained in Sections 7.1(a) and 7.1(b) of the
Credit Agreement:

I. Section 7.1(a) – Minimum Stockholders' Equity

A. Stockholders' equity at                 $            

B. Less:

(1) Writeups and revaluations since Closing Date ($            )

(2) Investments and loans to, unconsolidated subsidiaries and non-subsidiaries
($            )

(3) Treasury stock ($            )

C. Consolidated Net Worth at                
(A minus B) $            

D. Cumulative Net Income for Fiscal Quarters after June 29, 2002 $            

E. Minimum Required Consolidated Net Worth at                 [$488,000,000 plus
50% of D] $            

II. Section 7.1(b) -- Fixed Charge Coverage Ratio

Calculation of EBITDA

A. Consolidated Net Income for the four Fiscal Quarters beginning
                and ending                 (excluding extraordinary gains and
losses) $            

B. Consolidated Interest Expense for the four Fiscal Quarters beginning
                and ending                 $            

C. Consolidated Tax Expense for the four Fiscal Quarters beginning
                and ending                 $            

D. Depreciation and amortization for the four Fiscal Quarters beginning
                and ending                 $            

E. Sum of A through D $            

Calculation of Fixed Charges

F. Consolidated Cash Interest Expense for the four Fiscal Quarters beginning
        and ending        $            

G. Consolidated Cash Tax Payments paid by the Borrower or any Subsidiary during
the four Fiscal Quarters beginning                 and ending                
$            

H. Scheduled Principal Debt Service for the four Fiscal Quarters beginning
________ and ending _________

I. Dividends paid on Borrower's stock for the four Fiscal Quarters beginning
          and ending        $            

J. Sum of G, H, I and J $            

Fixed Charge Coverage Ratio

K. Ratio of F to J       to      

L. Required Fixed Charge Coverage Ratio 1.75 to 1

III. Section 7.7 -- Dispositions

A. Dispositions during Fiscal Quarter ended                 $            

B. Dispositions after Closing Date and prior to                 $            

C. Total Dispositions [sum of A and B] $            

D. 10% of book value of Consolidated Assets on June 29, 2002 $            

IV. Section 7.9 -- Capital Expenditures and Acquisitions

A. Purchase price for acquisitions during Fiscal Quarter ended                
$            

B. Purchase price for acquisitions made since beginning of Fiscal Year Date and
prior to                 $            

C. Consolidated Capital Expenditures made during the Fiscal Quarter ended
                $            







--------------------------------------------------------------------------------





D. Consolidated Capital Expenditures made since beginning of Fiscal Year and
prior to                 $            

E. Sum of A, B, C and D $            

F. Maximum Permitted Amount per Fiscal Year $100,000,000

The undersigned has reviewed the financial statements referred to in Subsection
[6.1(a)/6.1(b)] of the Credit Agreement and such financial statements fairly
present the financial condition and operations of the Borrower and its
consolidated Subsidiaries as of the date thereof and for the period covered
thereby.

As of this date, no Event of Default or Potential Default has occurred and is
continuing [or, if an Event of Default or Potential Default has occurred and is
continuing, the nature of such Event of Default or Potential Default, the status
thereof and the action the Borrower is taking or intends to take to remedy or
correct the Event of Default or Potential Default].

WEIS MARKETS, INC.

By

Title

Date







--------------------------------------------------------------------------------

